Exhibit 10.3

 

LOGO [g62261logo.jpg]

 

Allen & Overy

 

EXECUTION COPY

 

CREDIT AGREEMENT

 

USD30,000,000

 

CREDIT FACILITIES

 

for

 

MERIX CAYMANS TRADING COMPANY LIMITED

 

with

 

STANDARD CHARTERED BANK (HONG KONG) LIMITED

as Facility Agent

 

and

 

STANDARD CHARTERED BANK (HONG KONG) LIMITED

as Security Agent

 

2005



--------------------------------------------------------------------------------

CONTENTS

 

Clause

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

1.    Interpretation    1 2.    Facilities    18 3.    Purpose    18 4.   
Conditions precedent    19 5.    Utilisation - Loans    20 6.    Repayment    21
7.    Prepayment and cancellation    21 8.    Interest    28 9.    Terms    30
10.    Market disruption    31 11.    Taxes    32 12.    Increased costs    33
13.    Mitigation    34 14.    Payments    35 15.    Guarantee and indemnity   
37 16.    Representations and warranties    40 17.    Information covenants   
46 18.    Financial covenants    50 19.    General covenants    55 20.   
Default    69 21.    Security    75 22.    The Agents    78 23.    Evidence and
calculations    83 24.    Fees    84 25.    Indemnities and Break Costs    85
26.    Expenses    86 27.    Amendments and waivers    87 28.    Changes to the
Parties    89 29.    Disclosure of confidential information    92 30.    Set-off
   93 31.    Pro rata sharing    93 32.    Severability    94 33.   
Counterparts    94 34.    Notices    94 35.    Language    97 36.    Governing
law    98 37.    Enforcement    98



--------------------------------------------------------------------------------

Schedule

 

1.

   Original Parties    100      Part 1           Original Obligors    100     

Part 2           Original Lenders

   101

2.

   Conditions precedent documents    102     

Part 1           To be delivered before the first utilisation

   102     

Part 2           To be delivered before second utilisation

   105      Part 3           To be delivered in respect of an Additional
Guarantor    107      Part 4           To be delivered in respect of additional
security    109      Part 5           Form of Closing Confirmation Notice    110

3.

   Form of Request    112

4.

   Form of Transfer Certificate    113

5.

   Security Documents    116

6.

   Form of Compliance Certificate    117

7.

   Form of Margin Certificate    118

8.

   Form of Accession Agreement    119

9.

   Form of Merix Letter of Support    120

10.

   Form of Seller Loan Note Instrument    121

11.

   Structure Memorandum    125

Signatories

   i



--------------------------------------------------------------------------------

THIS AGREEMENT is dated September 27, 2005

 

BETWEEN:

 

(1) MERIX CAYMANS HOLDING COMPANY LIMITED (registered number CT-153771) with its
registered office at the offices of Codan Trust Company (Cayman) Limited,
Century Yard, Cricket Square, Hutchins Drive, P.O. Box 2681 GT, George Town,
Grand Cayman, Cayman Islands (the Company);

 

(2) THE PERSON listed in Part 1 of Schedule 1 (Original Parties) as borrower (in
this capacity the Borrower);

 

(3) THE PERSONS listed in Part 1 of Schedule 1 (Original Parties) as original
guarantors (in this capacity the Original Guarantors);

 

(4) THE PERSONS listed in Part 2 of Schedule 1 (Original Parties) as original
lenders (the Original Lenders);

 

(5) STANDARD CHARTERED BANK (HONG KONG) LIMITED as facility agent (in this
capacity the Facility Agent);

 

(6) STANDARD CHARTERED BANK (HONG KONG) LIMITED as security agent and trustee
(in this capacity the Security Agent); and

 

(7) STANDARD CHARTERED BANK (HONG KONG) LIMITED in its capacity as the
administrative agent under the Capex Facility Agreement (as defined below) (in
this capacity the Administrative Agent).

 

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Definitions

 

In this Agreement:

 

Accession Agreement means an agreement substantially in the form of Schedule 8
(Form of Accession Agreement), with such amendments as the Facility Agent and
the Company may agree.

 

Accounting Date means any one of the following dates: 22 April 2006, 22 July
2006, 21 October 2006, 20 January 2007, 21 April 2007, 21 July 2007, 20 October
2007, 26 January 2008, 26 April 2008, 26 July 2008, 25 October 2008 and
24 January 2009, or otherwise as may be agreed between the Company and the
Facility Agent.

 

Accounting Period means a period of approximately one year or three months (as
the case may be) ending on an Accounting Date for which Accounts are required to
be prepared under this Agreement.

 

Accounting Month means a period of four or five weeks determined as follows:

 

  (a) each three month Accounting Period has three Accounting Months;

 

  (b) the first and second Accounting Months in each three month Accounting
Period shall be four week periods; and

 

1



--------------------------------------------------------------------------------

  (c) the third Accounting Month in a three month Accounting Period shall be a
five week Period.

 

Accounting Standards means accounting standards which are generally accepted in
the United States of America and approved by the relevant regulatory or other
accounting bodies in that jurisdiction.

 

Accounts means each set of financial statements required to be prepared by a
member of the Group and supplied to the Facility Agent under this Agreement.

 

Acquisition means the acquisition by the Borrower of the Target Group and the
acquisition by the Borrower and certain of its Subsidiaries of the Target Assets
pursuant to the Acquisition Documents.

 

Acquisition Costs means all fees, costs, expenses and stamp, registration or
transfer Taxes incurred by (or otherwise required to be paid by) members of the
Merix Group in connection with the Acquisition, the Transaction Documents and
the Wachovia Facility up to the date six months after Closing.

 

Acquisition Documents means:

 

  (a) the sale and purchase agreement dated 14 April 2005 between the Seller and
Merix Corporation;

 

  (b) letter from Merix Corporation to the Seller dated 28 July 2005;

 

  (c) letter from Merix Corporation to the Seller dated 16 September 2005; and

 

  (d) the amended and restated sale and purchase agreement dated on or about
27 September 2005 between the Seller and Merix Corporation,

 

and all transfers and other instruments made pursuant to any of them.

 

Additional Guarantor means a member of the Group which becomes a Guarantor after
the date of this Agreement under Clause 28.6 (Additional Guarantors).

 

Affiliate means a Subsidiary or a Holding Company of a person or any other
Subsidiary of that Holding Company.

 

Agent means the Facility Agent or the Security Agent, as appropriate.

 

Approved Bank means

 

  (a) a bank or financial institution which has a rating for its long-term
unsecured and non-credit enhanced debt obligations of AA or higher by S&P or
Fitch or Aa2 or higher by Moody’s or a comparable rating from an internationally
recognised credit rating agency; or

 

  (b) any other bank or financial institution approved by the Facility Agent.

 

Auditors means PricewaterhouseCoopers or such other independent public
accountants of international standing which may be appointed by Merix
Corporation and the Company as their auditors.

 

2



--------------------------------------------------------------------------------

Availability Period means the period from and including the date of this
Agreement to and including:

 

  (a) for the Term Loan Facility, the 90th day after Eastern Pacific Circuits
Investments (Singapore) Pte. Ltd.(to be renamed Merix Holding (Singapore) Pte.
Ltd.) has completed the whitewash procedure under section 76 of the Corporation
Act of Singapore for the purposes of providing a guarantee and security in
connection with the Finance Documents; and

 

  (b) for the Revolving Credit Facility, one month prior to the Final Maturity
Date,

 

Book-to-Bill Ratio means, in relation to the Group, the ratio of the aggregate
amount of all confirmed orders received in an Accounting Month to the aggregate
amount of all invoices issued in that Accounting Month.

 

Break Costs means the amount (if any) which a Lender is entitled to receive
under Clause 25.4 (Break Costs).

 

Business Day means a day (other than a Saturday or a Sunday) on which banks are
open for general business in Hong Kong and New York and if on that day a payment
in or a purchase of a currency is to be made, the principal financial centre of
the country of that currency.

 

Capex Facility Agreement means the credit agreement dated 28 April 2004 and made
between the Eastern Pacific Circuits Investments (Singapore) Pte. Ltd. and the
Lenders, as amended by an amendment agreement dated 5 July 2005 and an amendment
agreement to be executed on the Closing Date.

 

Capex Loan means the USD5,100,000 facility made available by the Lenders to
Eastern Pacific Circuits Investments (Singapore) Pte. Ltd. pursuant to the Capex
Facility Agreement.

 

Capital Expenditure means any expenditure which is treated as capital
expenditure in accordance with the Accounting Standards.

 

Cash means cash in hand or credit balances or amounts on deposit with any
Approved Bank which is:

 

  (a) accessible by a member of the Group within 30 days; and

 

  (b) not subject to any Security Interest (other than one existing under the
Security Documents).

 

Cash Equivalent means at any time:

 

  (a) certificates of deposit maturing within one year after the relevant date
of calculation, issued by an Approved Bank;

 

  (b) any investment in marketable obligations issued or guaranteed by the
government of the United States of America or by an instrumentality or agency of
any of them having an equivalent credit rating which:

 

  (i) matures within one year after the relevant date of calculation; and

 

  (ii) is not convertible to any other security;

 

  (c) open market commercial paper (including variable rate demand notes and
taxable auction variable rate notes) not convertible to any other security:

 

  (i) for which a recognised trading market exists;

 

  (ii) issued in the United States of America;

 

3



--------------------------------------------------------------------------------

  (iii) which matures within one year after the relevant date of calculation;
and

 

  (iv) which has a credit rating of either A-1 or higher by S&P or Fitch or P-1
or higher by Moody’s, or, if no rating is available in respect of the commercial
paper, the issuer of which has, in respect of its long-term unsecured and
non-credit enhanced debt obligations, an equivalent rating;

 

  (d) investments accessible within 30 days in money market funds which:

 

  (i) have a credit rating of either A-1 or higher by S&P or Fitch or P-1 or
higher by Moody’s; and

 

  (ii) invest substantially all their assets in securities of the types
described in paragraphs (a) to (c) above; or

 

  (e) any other debt security or investment approved by the Majority Lenders,

 

in each case, to which any member of the Group is beneficially entitled at that
time and which is not issued or guaranteed by any member of the Group or subject
to any Security Interest (other than one arising under the Security Documents).

 

Chief Executive Officer means:

 

  (a) Daniel Olson as chief executive officer of the Company or his replacement;
or

 

  (b) any director of the Company acting as that officer’s deputy in that
capacity or performing those functions.

 

Chief Financial Officer means:

 

  (a) Amy Y.S. Chan as finance director of the Company or her replacement; or

 

  (b) any director of the Company acting as that officer’s deputy in that
capacity or performing those functions.

 

Closing means execution of the Closing Confirmation Notice by all parties to it.

 

Closing Confirmation Notice means the notice substantially in the form of Part 5
(Form of Closing Confirmation Notice) of Schedule 2 (Condition precedent
documents).

 

Closing Date means the date on which Closing occurs.

 

Commitment means a Term Loan Commitment or a Revolving Credit Commitment.

 

Compliance Certificate means a certificate, substantially in the form of
Schedule 6 (Form of Compliance Certificate).

 

Consolidated Cashflow, Consolidated EBITDA, Consolidated Net Working Capital,
Consolidated Total Debt Service, Consolidated Total Interest Payable,
Consolidated Total Borrowings and Consolidated Total Interest Payable each has
the meaning given to it in Clause 18 (Financial covenants).

 

Default means:

 

  (a) an Event of Default; or

 

4



--------------------------------------------------------------------------------

  (b) an event or circumstance which would be (with the expiry of a grace
period, the giving of notice, the making of any determination or the
satisfaction of any other applicable condition under the Finance Documents or
any combination of them) an Event of Default.

 

EPC Credit Agreement means the credit agreement dated 10 August 2000 and made
between, among others, Eastern Pacific Circuits Limited and Eastern Pacific
Circuits (HK) Limited and the Lenders, as amended by the First Amendment
Agreement dated 12 June 2002 and the Second Amendment Agreement dated 12 August
2003.

 

EPC Dongguan means Eastern Pacific Circuits (Dongguan) Limited LOGO
[g62261image_1031.jpg].

 

EPC Facilities means the USD150,000,000 facilities made available by the Lenders
to Eastern Pacific Circuits Limited and Eastern Pacific Circuits (HK) Limited
pursuant to the EPC Credit Agreement.

 

EPC Lomber means Lomber (Huizhou) Limited LOGO [g62261image_1032.jpg].

 

EPCHY means Eastern Pacific Circuits (Huiyang) Limited LOGO
[g62261image_1033.jpg].

 

EPCHZ means Eastern Pacific Circuits (Huizhou) Limited LOGO
[g62261image_1034.jpg].

 

Environmental Approval means any authorisation required by Environmental Law.

 

Environmental Claim means any claim by any person in connection with:

 

  (a) a breach, or alleged breach, of Environmental Law;

 

  (b) any accident, fire, explosion or other event of any type involving an
emission or substance which is capable of causing harm to any living organism or
the environment; or

 

  (c) any other environmental contamination.

 

Environmental Law means any law or regulation concerning:

 

  (a) the protection of health;

 

  (b) the environment;

 

  (c) the conditions of the workplace; or

 

  (d) any emission or substance which is capable of causing harm to any living
organism or the environment.

 

Event of Default means an event specified as such in Clause 20 (Default).

 

Excess Cashflow means, for any annual Accounting Period of the Company,
Consolidated Cashflow for that period minus Consolidated Total Debt Service for
that period.

 

Executive Officer means the Chief Executive Officer or the Chief Financial
Officer.

 

Facility means a Term Loan Facility or a Revolving Credit Facility.

 

5



--------------------------------------------------------------------------------

Facility Office means the office(s) notified by a Lender to the Facility Agent:

 

  (a) on or before the date it becomes a Lender; or

 

  (b) by not less than five Business Days’ notice,

 

as the office(s) through which it will perform its obligations under this
Agreement.

 

Fee Letter means the letter entered into by reference to this Agreement between
one or more Agents and the Borrower setting out the amount of certain fees
referred to in this Agreement.

 

Final Maturity Date means 15 March 2009.

 

Finance Document means:

 

  (a) this Agreement;

 

  (b) a Fee Letter;

 

  (c) an Accession Agreement;

 

  (d) a Transfer Certificate;

 

  (e) a Security Document;

 

  (f) a Subordination Agreement;

 

  (g) a Compliance Certificate;

 

  (h) a Margin Certificate;

 

  (i) a Request;

 

  (j) the Merix Letter of Support;

 

  (k) any other document designated as such by the Facility Agent and the
Company.

 

Finance Party means a Lender or an Agent.

 

Financial Indebtedness means any indebtedness for or in respect of the following
(without double counting):

 

  (a) moneys borrowed;

 

  (b) debit balances at a financial institution (net of credit balances at that
financial institution);

 

  (c) any acceptance credit or bill discounting facility (including any
dematerialised equivalent);

 

  (d) any bond, note, debenture, loan stock or other similar instrument;

 

  (e) any share in any member of the Group which is not held by another member
of the Group and which by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable, in each case at the option of
the holder of that security) is capable of maturing or being mandatorily
redeemable or redeemable at the option of its holder in whole or in part on or
before the Senior Discharge Date;

 

6



--------------------------------------------------------------------------------

  (f) any agreement treated as a finance or capital lease in accordance with the
Accounting Standards;

 

  (g) receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis and any receivables sold to Merix
Corporation in connection with the Acquisition) ;

 

  (h) the acquisition cost of any asset or service from a person other than a
member of the Group to the extent payable before or after its acquisition or
possession by the party liable where the advance or deferred payment:

 

  (i) is arranged primarily as a method of raising finance or financing the
acquisition or construction of that asset or the acquisition of that service
(but excluding trade credit on customary commercial terms); or

 

  (ii) involves a period of more than three months before or after the date of
acquisition or supply;

 

  (i) any Treasury Transaction (and, except for non-payment of an amount, the
mark to market value of a Treasury Transaction will be used to calculate its
amount);

 

  (j) any other transaction (including any forward sale or purchase agreement
and any sale and sale back, sale and lease back or deferred purchase
arrangement) which has the commercial effect of a borrowing;

 

  (k) any counter-indemnity obligation in respect of any guarantee, indemnity,
bond, letter of credit or other instrument issued by a bank or financial
institution; or

 

  (l) any guarantee in respect of an underlying liability of any person which is
of the nature referred to in the above paragraphs.

 

Fitch means Fitch Ratings Limited or any successor to its rating business.

 

Group means the Company and its Subsidiaries.

 

Group Subordination Agreement means the subordination agreement dated on or
about the date of this Agreement between, among others, members of the Merix
Group, members of the Group and the Lenders.

 

Guarantor means an Original Guarantor or an Additional Guarantor.

 

Holding Company of any other person means a person in respect of which that
other person is a Subsidiary.

 

Increased Cost means:

 

  (a) an additional or increased cost;

 

  (b) a reduction in the rate of return from a Facility or on a Finance Party’s
(or its Affiliate’s) overall capital; or

 

  (c) a reduction of an amount due and payable under any Finance Document,

 

7



--------------------------------------------------------------------------------

which is incurred or suffered by a Finance Party or any of its Affiliates but
only to the extent attributable to that Finance Party having entered into any
Finance Document or funding or performing its obligations under any Finance
Document.

 

Information means all information delivered by or on behalf of an Obligor or the
Investor to a Finance Party, in relation to the Acquisition, the Target Group,
the Obligors, and the Facilities on or before the Closing Date.

 

Insurance means any contract of insurance taken out by or on behalf of a member
of the Group or under which it has a right to claim.

 

Intellectual Property Rights means:

 

  (a) any know-how, patent, trade mark, service mark, design, business name,
domain name, topographical or similar right;

 

  (b) any copyright, data base or other intellectual property right; or

 

  (c) any interest (including by way of licence) in the above,

 

in each case whether registered or not, and includes any related application.

 

Interest means:

 

  (a) interest and amounts in the nature of interest accrued;

 

  (b) prepayment penalties or premiums incurred in repaying or prepaying any
Financial Indebtedness;

 

  (c) discount fees and acceptance fees payable or deducted in respect of any
Financial Indebtedness, including fees payable in respect of any letters of
credit and guarantees;

 

  (d) any net payment (or, if appropriate in the context, receipt) under hedging
agreement or instrument, taking into account any premiums payable; and

 

  (e) any other payments and deductions of similar effect (including the
interest element of finance leases),

 

and Interest includes commitment and non-utilisation fees (including those
payable under the Finance Documents), but excludes agent’s and front-end,
management, arrangement and participation fees with respect to any Financial
Indebtedness (including those payable under the Finance Documents).

 

Investor means Merix Asia, Inc., a company incorporated in Oregon, the United
States of America.

 

Joint Venture means any joint venture entity, partnership or similar person, the
ownership of or other interest in which does not require any member of the Group
to consolidate the results of that person with its own as a Subsidiary.

 

Lender means:

 

  (a) an Original Lender; or

 

  (b) any person which becomes a Lender after the date of this Agreement under
Clause 28.2 (Assignments and transfers by Lenders).

 

8



--------------------------------------------------------------------------------

Leverage Ratio means the ratio of Consolidated Total Borrowings at a quarterly
Accounting Date to Consolidated EBITDA for the four quarterly Account Periods
immediately preceding that Accounting Date.

 

LIBOR means for a Term of any Loan or overdue amount:

 

  (a) the applicable Screen Rate; or

 

  (b) if no Screen Rate is available for that Term of that Loan or overdue
amount, the arithmetic mean (rounded upward to four decimal places) of the
rates, as supplied to the Facility Agent at its request, quoted by the Reference
Banks,

 

as of 11.00 a.m. London time on the Rate Fixing Day for the offering of deposits
in the currency of that Loan or overdue amount for a period comparable to that
Term.

 

Loan means the principal amount of each borrowing under a Facility or the
principal amount outstanding of that borrowing.

 

Majority Lenders means, at any time, Lenders:

 

  (a) whose shares in the outstanding Loans and undrawn Commitments then
aggregate 66 2/3 per cent. or more of the aggregate of all the outstanding Loans
and undrawn Commitments of all the Lenders;

 

  (b) if there is no Loan then outstanding, whose undrawn Commitments then
aggregate 66 2/3 per cent. or more of the Total Commitments; or

 

  (c) if there is no Loan then outstanding and the Total Commitments have been
reduced to zero, whose Commitments aggregated 66 2/3 per cent. or more of the
Total Commitments immediately before the reduction.

 

A Lender may by notice to the Facility Agent divide its Loans or Commitments
into separate amounts to reflect participation or similar arrangements and
require the separate amounts to be counted separately for the purpose of this
definition.

 

Margin means, at any time, the rate per annum determined in accordance with
Clause 8.3 (Margin adjustments).

 

Margin Certificate means a certificate, substantially in the form of Schedule 7
(Form of Margin Certificate).

 

Material Adverse Effect means any effect which, in the opinion of the Majority
Lenders, is or is reasonably likely to be materially adverse to:

 

  (a) the ability of any Obligor to perform any of its payment obligations under
any of the Finance Documents (taking into account resources available to it
without breaching the terms of this Agreement from other members of the Group);

 

  (b) the ability of the Company to comply with its obligations under Clause 18
(Financial covenants);

 

  (c) the assets, prospects or financial condition of the Group taken as a
whole;

 

  (d) any right or remedy of a Finance Party in respect of a Finance Document;
or

 

9



--------------------------------------------------------------------------------

  (e) the validity or enforceability of, or effectiveness or ranking of any
security granted or purported to be granted pursuant to, any Finance Document.

 

Maturity Date means, for a Revolving Credit Loan, the last day of its Term.

 

Merix Corporation means Merix Corporation, a company incorporated in the State
of Oregon, whose registered office is at 1521 Popular Lane, P.O. Box 3000,
F4-234, Forest Grove, OR 97116, United States of America.

 

Merix Group means Merix Corporation and its Subsidiaries.

 

Merix Letter of Support means a letter from Merix Corporation to the Facility
Agent and the Lenders in the agreed form as set out in Schedule 9 (Form of the
Merix Letter of Support).

 

MOFCOM means the PRC foreign trade and economic authority that originally
approved the establishment of the relevant PRC Subsidiary and that is authorised
under PRC laws to approve the pledge provided by that Subsidiary.

 

Moody’s means Moody’s Investors Service Limited or any successor to its ratings
business.

 

Net Proceeds has the meaning given to it in Clause 7.4 (Mandatory prepayment -
disposals).

 

Non-Core Subsidiary means Eastern Pacific Circuits Investments Limited, EPC
Lomber, EPC Dongguan, Merix Singapore Sales Pte. Ltd., Merix UK Limited and
Merix Circuits Corp.

 

Non-Obligor means a member of the Group which is not an Obligor.

 

Obligor means the Company, the Borrower or a Guarantor.

 

Original Obligor means the Company, the Borrower or an Original Guarantor.

 

Party means a party to this Agreement.

 

Permitted Joint Venture means each of EPCHZ, EPCHY, EPC Lomber or EPC Dongguan.

 

Permitted Reorganisation means:

 

  (a) a reorganisation on a solvent basis of a member of the Group (other than
the Company or the Borrower) where:

 

  (i) no Default is then outstanding;

 

  (ii) all of the assets of that member remain within the Group and the value or
percentage of any minority interest in any member of the Group held by any
person which is not a member of the Group is not increased; and

 

  (iii) the Lenders will enjoy (in the opinion of the Facility Agent (acting
reasonably) and supported by any professional opinions and reports requested by
it) at least the same or equivalent guarantees from it (or its successor) and at
least the same or equivalent security over the same assets and over the shares
in it (or in each case its successor) after the reorganisation as the Lenders
enjoyed before the reorganisation; or

 

  (b) any other reorganisation of one or more members of the Group approved by
the Majority Lenders.

 

10



--------------------------------------------------------------------------------

PRC means the People’s Republic of China.

 

Pro Rata Share means the proportion which a Lender’s Commitment under a Facility
bears to all the Commitments under that Facility.

 

Rate Fixing Day means the second London Business Day before the first day of a
Term for a Loan, or such other day as the Facility Agent determines is generally
treated as the rate fixing day in the relevant currency by market practice in
the relevant interbank market.

 

Recovery Event has the meaning given to it in Clause 7.4 (Mandatory prepayment -
disposals).

 

Reference Banks means, in relation to LIBOR, the principal offices of Standard
Chartered Bank (Hong Kong) Limited, JPMorgan Chase Bank N.A. and Commerzbank and
any other bank or financial institution appointed as such by the Facility Agent
under this Agreement.

 

Repayment Instalment means each scheduled instalment for repayment of a Term
Loan identified in Clause 6.1(a) of this Agreement.

 

Repeating Representations means at any time the representations and warranties
which are then made or deemed to be repeated under Clause 16.24 (Times for
making representations and warranties).

 

Request means a request for a Loan, substantially in the form of Schedule 3
(Form of Request).

 

Reservations means:

 

  (a) the principle that equitable remedies are remedies which may be granted or
refused at the discretion of the court, the limitation of enforcement by laws
relating to bankruptcy, insolvency, liquidation, reorganisation, court schemes,
moratoria, administration and other laws generally affecting the rights of
creditors;

 

  (b) the time barring of claims under applicable limitation laws (including the
Limitation Acts), the possibility that an undertaking to assume liability for or
to indemnify a person against non-payment of stamp duty may be void, defences of
set-off or counterclaim; and

 

  (c) any other general principles which are set out as qualifications as to
matters of law in the legal opinions delivered to the Facility Agent under
Schedule 2 (Conditions precedent).

 

Revolving Credit Commitment means:

 

  (a) for an Original Lender, the amount set opposite its name in Part 2 of
Schedule 1 (Original Parties) under the heading Revolving Credit Commitments and
the amount of any other Revolving Credit Commitment it acquires; and

 

  (b) for any other Lender, the amount of any Revolving Credit Commitment it
acquires,

 

to the extent not cancelled, transferred or reduced under this Agreement.

 

Revolving Credit Facility means the revolving credit facility referred to in
Clause 2.2 (Revolving Credit Facility).

 

Revolving Credit Loan means a Loan under the Revolving Credit Facility.

 

Rollover Credit means one or more Loans under the Revolving Credit Facility:

 

  (a) to be made on the same day that a maturing Loan under that Facility is due
to be repaid;

 

11



--------------------------------------------------------------------------------

  (b) the aggregate amount of which is equal to or less than the maturing Loan;

 

  (c) in the same currency as the maturing Loan; and

 

  (d) to be made to the Borrower for the purpose of refinancing the maturing
Loan.

 

S&P means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. or any successor to its rating business.

 

SAIC means the PRC industry and commerce authority with which the relevant PRC
Subsidiary is registered and which is the authority with which the relevant
pledge is to be registered.

 

Screen Rate means for LIBOR, the rate for USD displayed on page 3750 of the
Moneyline Telerate. If the relevant page is replaced or the service ceases to be
available, the Facility Agent (after consultation with the Company and the
Lenders) may specify another page or service displaying the appropriate rate.

 

Security Document means:

 

  (a) each document referred to in Schedule 5 (Security Documents) or entered or
required to be entered into under Clause 19.30 (Security); and

 

  (b) any other document evidencing or creating any guarantee or security over
any asset of any Obligor to secure any obligation of any Obligor to a Finance
Party under the Finance Documents.

 

Security Interest means any mortgage, pledge, lien, charge (fixed or floating),
assignment, hypothecation, set-off or trust arrangement for the purpose of
creating security, reservation of title or security interest or any other
agreement or arrangement having a substantially similar effect.

 

Seller means Eastern Pacific Circuits Holdings Limited.

 

Seller Loan Note Instrument means the unsecured subordinated loan stock
instrument executed by the Borrower on or before Closing together with any loan
notes or loan stock issued under the instrument, in the agreed form as set out
in Schedule 10 (Form of Seller Loan Note Instrument).

 

Seller Subordination Agreement means the subordination agreement dated on or
about the date of this Agreement between, among others, the Borrower, the
Lenders and the Seller.

 

Senior Discharge Date means the date on which the Senior Debt (as defined in the
Group Subordination Agreement) has been unconditionally and irrevocably paid and
discharged in full.

 

Structure Memorandum means the memorandum and chart in the agreed form as set
out in Schedule 11 (Structure Memorandum).

 

Subordination Agreement means the Seller Subordination Agreement or the Group
Subordination Agreement.

 

Subsidiary means:

 

  (a) an entity of which a person has direct or indirect control or owns
directly or indirectly more than 50 per cent. of the voting capital or similar
right of ownership and control for this purpose means the power to direct the
management and the policies of the entity whether through the ownership of
voting capital, by contract or otherwise; or

 

12



--------------------------------------------------------------------------------

  (b) an entity treated as a subsidiary in the financial statements of any
person pursuant to the Accounting Standards.

 

Target Assets means the assets that the Borrower and its Subsidiaries have
agreed to purchase from the Seller and its Subsidiaries pursuant to the
Acquisition Documents.

 

Targets means:

 

  (a) Eastern Pacific Circuits Investments Limited, to be renamed as Merix
Holding (Hong Kong) Limited; and

 

  (b) Eastern Pacific Circuits Investments (Singapore) Pte Ltd., to be renamed
as Merix Holding (Singapore) Pte. Ltd.

 

Target Group means the Targets and their Subsidiaries at Closing.

 

Target Shares means all the shares (of whatever class) in the capital of
Targets, together with all related rights.

 

Tax means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any related penalty or interest).

 

Tax Credit means a credit against any Tax or any relief or remission for or
rebate of Tax (or its repayment).

 

Tax Deduction means a deduction or withholding for or on account of Tax other
than a Tax described in Subclause 11.2(b) from a payment under any Finance
Document.

 

Tax Payment means a payment made by an Obligor to a Finance Party in any way
relating to a Tax Deduction or under any indemnity given by that Obligor in
respect of Tax under any Finance Document.

 

Term means each period determined under this Agreement by reference to which
interest on a Loan or an overdue amount is calculated.

 

Term Loan means a Loan under a Term Loan Facility.

 

Term Loan Commitment means:

 

  (a) for an Original Lender, the amount set opposite its name in Part 2 of
Schedule 1 (Original Parties) under the heading Term Loan Commitments and the
amount of any other Term Loan Commitment which it acquires; and

 

  (b) for any other Lender, the amount of any other Term Loan Commitment so
designated which it acquires,

 

in each case to the extent not cancelled, transferred or reduced under this
Agreement.

 

Term Loan Facility means the term loan facility referred to in Clause 2.1 (Term
Loan Facility).

 

Test Period has the meaning given to it in Clause18 (Financial covenants).

 

13



--------------------------------------------------------------------------------

Total Commitments means the aggregate of the Commitments of all the Lenders.

 

Total Revolving Credit Commitments means the aggregate of the Revolving Credit
Commitments of all the Lenders.

 

Total Term Loan Commitments means the aggregate of the Term Loan Commitments of
all the Lenders.

 

Transaction Documents means:

 

  (a) the Finance Documents;

 

  (b) the Seller Loan Note Instrument; and

 

  (c) the Acquisition Documents.

 

Transfer Certificate means a certificate substantially in the form of Schedule 4
(Form of Transfer Certificates) with such amendments as the Facility Agent may
approve or reasonably require or any other form agreed between the Facility
Agent and the Company.

 

Treasury Transaction means any derivative transaction entered into in connection
with protection against or to benefit from fluctuations in any rate, price,
index or credit rating.

 

U.S. Dollars and USD means the lawful currency for the time being of the United
States of America.

 

Utilisation Date means each date on which a Facility is utilised by the drawing
of a Loan.

 

Wachovia Facility means the USD65,000,000 senior secured credit facility made
available to the Merix Group by Wachovia Bank, National Association.

 

1.2 Construction

 

(a) In this Agreement, unless the contrary intention appears, a reference to:

 

  (i) a document being in the agreed form means that the document is in a form
previously agreed in writing by or on behalf of the Company and the Facility
Agent or if not so agreed is in the form specified by the Facility Agent;

 

  (ii) an amendment includes an amendment, supplement, novation, re-enactment,
replacement, restatement or variation and amend will be construed accordingly;

 

  (iii) assets includes businesses, undertakings, securities, properties,
revenues or rights of every description and whether present or future, actual or
contingent;

 

  (iv) an authorisation includes an authorisation, consent, approval,
resolution, permit, licence, exemption, filing, registration or notarisation;

 

  (v) a communication includes any notice, order, letter or other communication;

 

  (vi) a constitutional document includes, in relation to an entity, any bylaw,
memorandum, article of association, certificate of incorporation or other
document concerning the constitution of that entity;

 

  (vii) a contract or document includes any instrument, agreement, side letter,
deed, indenture, note, mortgage, charge, hypothecation, assignment pledge, lien,
transfer, conveyance, assurance, bill of exchange, letter of credit, deed of
trust, guarantee, indemnity, bond, insurance contract or policy or other
document, instrument or obligation (including any leasing or hire-purchase
agreement);

 

14



--------------------------------------------------------------------------------

  (viii) a cost includes any cost (including any enforcement cost), expense or
fee (including any legal fee);

 

  (ix) a discharge includes any intermediate payment, discharge, arrangement,
waiver, granting of time, composition, renewal, reduction, compromise,
postponement, release, indulgence, settlement, arrangement, failure to perfect,
take up, exercise or enforce, non-presentation, non-provability or
non-observance or failure to realise full value;

 

  (x) disposal means a sale, transfer, assignment, grant, lease, licence,
declaration of trust or other disposal, whether voluntary or involuntary and
whether pursuant to a single transaction or a series of transactions, and
dispose will be construed accordingly;

 

  (xi) an entity includes any individual, corporation, partnership, firm,
limited liability company, association (whether or not having separate legal
personality), business, trust, undertaking (within the meaning of section 259(1)
of the Companies Act 1985) or other joint venture or any other entity or
organisation (including any government authority or political subdivision,
agency or instrumentality thereof) together with any permitted successor or
transferee of any of the same and includes, where relevant, any party hereto;

 

  (xii) guarantee means any guarantee, bond, letter of credit, indemnity or
similar assurance against financial loss, or any obligation, direct or indirect,
actual or contingent, to purchase or assume any indebtedness of any person or to
make an investment in or loan to any person or to purchase assets of any person,
where, in each case, that obligation is assumed in order to maintain or assist
the ability of that person to meet any of its indebtedness;

 

  (xiii) incorporation includes the formation or establishment of a partnership
or any other person and incorporate will be construed accordingly;

 

  (xiv) indebtedness includes any obligation (whether incurred as principal or
as surety and whether present or future, actual or contingent) for the payment
or repayment of money;

 

  (xv) information includes any form of information, whether stored
electronically or otherwise, (including any letter, record, report, budget,
list, drawing, specification, extract, analysis, document, notice or contract);

 

  (xvi) an invalidity includes any invalidity, illegality, irregularity,
unenforceability, incapacity (whether by virtue of an Insolvency Event or
otherwise), lack of power, authority or legal personality or dissolution and the
term invalid shall be construed accordingly;

 

  (xvii) jurisdiction of incorporation includes any jurisdiction under the laws
of which a person is incorporated;

 

  (xviii) know your customer requirements are the identification checks that a
Finance Party requests in order to meet its obligations under any applicable law
or regulation to identify a person who is (or is to become) its customer;

 

  (xix) a law includes any statute, law, rule, regulation, directive, statutory
instrument, decree, guideline, ordinance, code, code of practice, article,
order, court order, concession (including any practice or concession of any
taxing authority), restriction or other rule whether imposed by any
jurisdiction, government (or political sub-division or agency thereof),
supranational body or other authority or supervisory organisation (whether
local, national, European or international) and includes any of the same not
having the force of law but which are customarily complied with by financial
institutions generally;

 

15



--------------------------------------------------------------------------------

  (xx) a liability includes any loss, cost, claim, damage, expense, fine,
penalty or other liability (including any liability to pay taxes) and liable
shall be construed accordingly;

 

  (xxi) an officer includes any agent, director, employee, manager, adviser,
trustee, lawyer, nominee, delegate, sub-delegate, representative or officer;

 

  (xxii) perfection of rights in relation to any asset includes the creation,
maintenance, protection, improvement, enforcement, realisation or extension of
such rights or any facilitation of or assistance with regard to the same and
perfect or perfected shall be construed accordingly;

 

  (xxiii) proceedings includes any claim, suit, demand, arbitration, dispute, or
other action, process or proceeding whether actual or threatened and whether or
not in connection with any judgment, decree, order or other judicial
determination (whether granted by a court, tribunal, pursuant to arbitration or
otherwise) or any execution or enforcement of any of the same (including any
action connected with any injunction, specific performance, attachment, damages
or otherwise);

 

  (xxiv) a provision includes any covenant, term, condition, stipulation,
clause, schedule, section, proviso, paragraph, representation, warranty or other
provision;

 

  (xxv) a person includes any individual, company, corporation, unincorporated
association or body (including a partnership, trust, fund, joint venture or
consortium), government, state, agency, organisation or other entity whether or
not having separate legal personality;

 

  (xxvi) a regulation includes any regulation, rule, order, official directive,
request or guideline (in each case, whether or not having the force of law but,
if not having the force of law, being of a type with which any person to which
it applies is accustomed to comply) of any governmental, inter-governmental or
supranational body, agency, department or regulatory, self-regulatory or other
authority or organisation;

 

  (xxvii) a right includes any power, entitlement, benefit, interest, title,
licence, remedy, option, privilege, reservation, easement, discretion, leasehold
interest, tracing right, voting right or right to any proceeds of sale (whether
actual or contingent, present or future) or any claim, whether for damages or
otherwise, relating to any of the same and the proceeds of any disposition of
any of the same;

 

  (xxviii) a currency is a reference to the lawful currency for the time being
of the relevant country;

 

  (xxix) a Default being outstanding means that it has not been remedied or
expressly waived in writing in accordance with Clause 27.4 (Waivers and remedies
cumulative);

 

  (xxx) a provision of law is a reference to that provision as extended,
applied, amended or re enacted and includes any subordinate legislation;

 

  (xxxi) a Clause, a Subclause or a Schedule is a reference to a clause or
subclause of, or a schedule to, this Agreement;

 

  (xxxii) a Party or any other person includes its successors in title,
permitted assigns and permitted transferees;

 

16



--------------------------------------------------------------------------------

  (xxxiii) a Finance Document or other document includes (without prejudice to
any prohibition on amendments) all amendments (however fundamental) to that
Finance Document or other document, including any amendment providing for any
increase in the amount of a facility or any additional facility; and

 

  (xxxiv) a time of day is a reference to Hong Kong time.

 

(b) Unless the contrary intention appears, a reference to a month or months is a
reference to a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month or the calendar month
in which it is to end, except that:

 

  (i) if the numerically corresponding day is not a Business Day, the period
will end on the next Business Day in that month (if there is one) or the
preceding Business Day (if there is not);

 

  (ii) if there is no numerically corresponding day in that month, that period
will end on the last Business Day in that month; and

 

  (iii) notwithstanding subparagraph (i) above, a period which commences on the
last Business Day of a month will end on the last Business Day in the next month
or the calendar month in which it is to end, as appropriate.

 

(c) Unless expressly provided to the contrary in a Finance Document, a person
who is not a party to a Finance Document may not enforce any of its terms under
the Contracts (Rights of Third Parties) Act 1999 and, notwithstanding any term
of any Finance Document, no consent of any third party is required for any
amendment (including any release or compromise of any liability) or termination
of that Finance Document.

 

(d) Unless the contrary intention appears:

 

  (i) a reference to a Party will not include that party if it has ceased to be
a party under this Agreement;

 

  (ii) a word or expression used in any other Finance Document or in any notice
given in connection with any Finance Document has the same meaning in that
Finance Document or notice as in this Agreement;

 

  (iii) if there is an inconsistency between this Agreement and another Finance
Document, this Agreement will prevail unless that other Finance Document is a
Subordination Agreement, in which case that Subordination Agreement will
prevail;

 

  (iv) any obligation of an Obligor under the Finance Documents which is not a
payment obligation remains in force for so long as any payment obligation of an
Obligor is or may be or is capable of becoming outstanding under the Finance
Documents;

 

  (v) any obligation of an Obligor under the Finance Documents includes an
obligation on that Obligor not to contract or agree to do something or not to do
something which would breach that first obligation unless performance of such
contract or agreement is conditional on the occurrence of the Senior Discharge
Date or on the approval of the Lenders or the Majority Lenders (as required
under this Agreement);

 

  (vi) references to the singular shall include the plural and vice versa;

 

  (vii) the words “without limitation” shall be deemed to follow the words
“include”, “includes”, or “including” wherever the same appear herein; and

 

17



--------------------------------------------------------------------------------

  (viii) the words “hereby”, “hereunder”, “herein”, “herewith”, “hereby” or
“hereof” are references to the entire Agreement.

 

(e) No part of this Agreement is intended to or shall create a registrable
Security Interest.

 

(f) The index to and headings in this Agreement do not affect its
interpretation.

 

2. FACILITIES

 

2.1 Term Loan Facility

 

(a) Subject to the terms of this Agreement, the Lenders make available to the
Borrower a term loan facility in an aggregate amount equal to the Total Term
Loan Commitments.

 

(b) The Term Loan Facility shall be made available in two parts, the first in
the amount of USD21,332,681.00 on Closing and the second in the amount of
USD3,667,319.00 within Availability Period of the Term Loan Facility.

 

2.2 Revolving Credit Facility

 

Subject to the terms of this Agreement, the Lenders make available to the
Borrower a revolving credit facility in an aggregate amount equal to the Total
Revolving Credit Commitments.

 

2.3 Nature of a Finance Party’s rights and obligations

 

Unless all the Finance Parties agree otherwise:

 

  (a) the obligations of a Finance Party under the Finance Documents are
several;

 

  (b) failure by a Finance Party to perform its obligations does not affect the
obligations of any other Party under the Finance Documents;

 

  (c) no Finance Party is responsible for the obligations of any other Finance
Party under the Finance Documents;

 

  (d) the rights of a Finance Party under the Finance Documents are separate and
independent rights;

 

  (e) a Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce those rights; and

 

  (f) a debt arising under the Finance Documents to a Finance Party is a
separate and independent debt.

 

3. PURPOSE

 

3.1 Term Loan

 

Each Term Loan may only be used in or towards the repayment of the EPC
Facilities and, in the case of the second Term Loan, the repayment of the Capex
Loan as agreed.

 

3.2 Revolving Credit Loans

 

(a) Each Revolving Credit Loan may only be used in or towards:

 

  (i) in the case of the first Revolving Credit Loan, the repayment of the EPC
Facilities as agreed; or

 

18



--------------------------------------------------------------------------------

  (ii) in the case of any subsequent Revolving Credit Loan, the working capital
requirements of the Group.

 

(b) No Revolving Credit Loan may be used for payment of interest on Term Loans
or repayment or prepayment of Term Loans.

 

3.3 No obligation to monitor

 

No Finance Party is bound to monitor or verify the utilisation of a Facility and
no Finance Party will be responsible for, or for the consequences of, such
utilisation.

 

4. CONDITIONS PRECEDENT

 

4.1 Conditions precedent documents

 

(a) The first Term Loan and the first Revolving Credit Loan will not be made
available until the Facility Agent has received all of the documents and
evidence set out in Part 1 of Schedule 2 (Conditions Precedent Documents) in
form and substance satisfactory to the Facility Agent.

 

(b) The second Term Loan will not be made available until the Facility Agent has
notified the Company and the Lenders that it has received all of the documents
and evidence set out in Part 2 of Schedule 2 (Conditions Precedent Documents) in
form and substance satisfactory to the Facility Agent.

 

(c) The Facility Agent shall give notice to the Company and the Lenders promptly
upon receipt of the necessary documents and evidence, and that the conditions
referred to in (a) and (b) above have been satisfied.

 

4.2 Further conditions precedent

 

The obligations of each Lender to participate in any Revolving Credit Loan
subsequent to the drawdown referred to in Clause 5.1(a) are subject to the
further conditions precedent that on both the date of the Request and the
Utilisation Date for that Loan:

 

  (a) the Repeating Representations are correct in all respects; and

 

  (b) no Default is outstanding or would result from the Loan.

 

4.3 Maximum number

 

Unless the Facility Agent agrees, a Request may not be given if, as a result of
making the utilisation requested, there would be more than five Revolving Credit
Loans outstanding.

 

4.4 Target Group

 

For the purposes of determining whether or not the conditions precedent in
Clause 4.2 (Further conditions precedent) have been met on the Utilisation Date
(or requested Utilisation Date) for the first Loan, references in Clauses 16
(Representations and warranties), 17 (Information covenants), 18 (Financial
covenants), 19 (General covenants) and 20 (Default) to the Group and to members
of the Group shall be construed so as to include references to the Target Group
and members of the Target Group.

 

19



--------------------------------------------------------------------------------

5. UTILISATION - LOANS

 

5.1 Drawdown

 

(a) Upon the Facility Agent giving notice of satisfaction of the conditions
precedent referred to in Clause 4.1(a) the Borrower shall be deemed to request
drawdown of the amount of USD21,332,681.00 under the Term Loan Facility and the
amount of USD5,000,000 under the Revolving Credit Loan Facility, to be paid in
accordance with Clause 5.3(a).

 

(b) Upon the Facility Agent giving notice of satisfaction of the conditions
precedent referred to in Clause 4.1(b) the Borrower shall be deemed to request
drawdown of the amount of USD3,667,319.00 under the Term Loan Facility, to be
paid in accordance with Clause 5.3(b).

 

(c) The Borrower may borrow a Revolving Credit Loan after repayment of the
initial Revolving Credit Loan by delivering to the Facility Agent a duly
completed Request.

 

(d) Unless the Facility Agent otherwise agrees, the latest time for receipt by
the Facility Agent of a duly completed Request is 11.00 a.m. (Hong Kong time)
one Business Day before the Rate Fixing Day for the proposed borrowing or, in
respect of a Loan to be made at Closing, by such time as the Original Lenders
and the Facility Agent may agree with the Company.

 

(e) Each Request is irrevocable.

 

5.2 Requests for subsequent Revolving Credit Loans

 

A Request for a Revolving Credit Loan will not be regarded as having been duly
completed unless:

 

  (a) the Utilisation Date is a Business Day falling within the relevant
Availability Period;

 

  (b) the amount of Revolving Credit Loan requested is:

 

  (i) a minimum of USD1,000,000 and an integral multiple of USD100,000; or

 

  (ii) the maximum undrawn amount available under the relevant Facility on the
proposed Utilisation Date; and

 

  (c) the proposed Term complies with this Agreement.

 

5.3 Advance of Loan

 

(a) The amounts drawn down under Clause 5.1(a) shall be paid to Standard
Chartered Bank (Hong Kong) Limited in its capacity as administrative agent for
the Lenders under the EPC Credit Agreement in repayment of the EPC Facilities.

 

(b) The amount drawn down under Clause 5.1(b) shall be paid to Standard
Chartered Bank (Hong Kong) Limited in its capacity as administrative agent under
Capex Facility Agreement in repayment of the Capex Loan.

 

(c) The Facility Agent must promptly notify each Lender of the details of any
Request for a Revolving Credit Loan and the amount of its share in that Loan.

 

(d) The amount of each Lender’s share of each Loan will be equal to its Pro Rata
Share on the proposed Utilisation Date.

 

(e) No Lender is obliged to participate in a Revolving Credit Loan if as a
result:

 

  (i) its share in the outstanding Loans under the Revolving Credit Facility
would exceed its Commitment for that Facility; or

 

20



--------------------------------------------------------------------------------

  (ii) the outstanding Loans under the Revolving Credit Facility would exceed
the Total Commitments for that Facility.

 

(f) If the conditions set out in this Agreement have been met, each Lender must
make its share in the Loan available to the Facility Agent for the Borrower on
the Utilisation Date.

 

6. REPAYMENT

 

6.1 Repayment of Term Loans

 

(a) The Borrower must repay the Term Loans made to it in full by one or more
instalments on the dates and in the amounts specified below (or, if the actual
outstanding amount of the Term Loans is less than the amounts specified below,
in that amount).

 

Repayment Date

--------------------------------------------------------------------------------

   Term Loan


--------------------------------------------------------------------------------

     (USD)

1 December 2006

   7,500,000

1 December 2007

   7,500,000

1 December 2008

   7,500,000

15 March 2009

   2,500,000     

--------------------------------------------------------------------------------

     25,000,000

 

(b) Any amounts repaid under paragraph (a) above may not be re-borrowed.

 

6.2 Repayment of Revolving Credit Loans

 

(a) The Borrower must repay each Revolving Credit Loan made to it in full on its
Maturity Date.

 

(b) Subject to the other terms of this Agreement, any amounts repaid under
paragraph (a) above may be re-borrowed.

 

(c) Without prejudice to the Borrower’s obligation to repay the full amount of
each Revolving Credit Loan on its Maturity Date, on the date of any Rollover
Credit drawn by the Borrower, the amount of the Revolving Credit Loan to be
repaid and the amount to be drawn down by the Borrower on such date in the same
currency shall be netted off against each other so that the amount of cash which
the Borrower is actually required to pay or, as the case may be, the amount of
cash which the Lenders are actually required to pay to the Borrower, shall be
the net amount.

 

(d) Any amount of any Revolving Credit Loan still outstanding on the Final
Maturity Date shall be repaid on that Final Maturity Date.

 

7. PREPAYMENT AND CANCELLATION

 

7.1 Mandatory prepayment - illegality

 

(a) A Lender must promptly notify the Facility Agent and the Company if it
becomes aware that it is unlawful in any applicable jurisdiction for that Lender
to perform any of its obligations under a Finance Document or to fund or
maintain its share in any Loan, and its efforts to mitigate the effect of such
illegality have not been successful.

 

21



--------------------------------------------------------------------------------

(b) After notification under paragraph (a) above the Facility Agent must notify
the Company and:

 

  (i) the Borrower must repay or prepay the share of that Lender in each Loan
utilised by it on the date specified in paragraph (c) below; and

 

  (ii) the Commitments of that Lender will be immediately cancelled.

 

(c) The date for repayment or prepayment of a Lender’s share in a Loan pursuant
to this Subclause will be:

 

  (i) the last day of the current Term of that Loan; or

 

  (ii) if earlier, the date specified by the Lender in the notification under
paragraph (a) above and which must not be earlier than the last day of any
applicable grace period allowed by law.

 

7.2 Mandatory prepayment - change of control or sale of business

 

(a) For the purposes of this Clause:

 

a change of control occurs if:

 

  (i) the Investor ceases to be a direct or indirect wholly-owned Subsidiary of
Merix Corporation or of a company that wholly-owns Merix Corporation.

 

  (ii) the Investor does not or ceases to hold legally and beneficially, and
have the right to vote as they see fit one hundred per cent. of the issued share
capital of the Company.

 

  (iii) the Investor does not or ceases to hold the right or ability (directly
or indirectly) to direct management of the Company to comply with the type of
material restrictions and obligations imposed in this Agreement or to determine
directly or indirectly the composition of a majority of the board of directors
(or like board) of the Company;

 

  (iv) the Company ceases to own all the shares in the Borrower;

 

  (v) the Investor does not or ceases to have the largest economic interest in
the Company (excluding for this purpose the liability of the Company under the
Finance Documents; or

 

  (vi) any person or a group of persons acting in concert (other than the
Investor) gains control of the Company;

 

acting in concert means acting together pursuant to an agreement or
understanding (whether formal or informal); and

 

control means the power to direct the management and policies of the Company
whether by virtue of ownership of share capital, contract or otherwise.

 

(b) If:

 

  (i) any of the shares in any member of the Group are sold or issued by way of
flotation, rights issue, public placing, listing or other public offering;

 

  (ii) there is a sale of all or substantially all of the assets of the Group;
or

 

22



--------------------------------------------------------------------------------

  (iii) a change of control occurs,

 

then

 

  (A) the Total Commitments shall be cancelled; and

 

  (B) all outstanding Loans, together with accrued and unpaid interest and all
other amounts accrued and outstanding under the Finance Documents, shall become
immediately due and payable.

 

7.3 Mandatory prepayment - Equity Issuance or Shareholder Loan

 

(a) In this Subclause:

 

Equity Issuance means any sale or issuance of capital stock or shares or any
Equity Rights of any member of the Group.

 

Equity Rights means, with respect to any person, any subscriptions, options,
warrants, commitments, pre-emptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock or shares of any class, or partnership or other ownership
interests of any type in, such person.

 

Shareholder Loan means any advance to a member of the Group by a member of the
Merix Group which is not a member of the Group.

 

(b) Upon any Equity Issuance or Shareholder Loan, the Company must apply and the
Company must procure the application of an amount equal to the aggregate amount
of the proceeds of the Equity Issuance or Shareholder Loan in or towards
prepaying the Loans, except to the extent that such proceeds are to pay Capital
Expenditure permitted under Clause 18.1(b) or to fund the Group’s working
capital.

 

(c) Any prepayment of a Loan under this Subclause must be made within three
Business Days after receipt of the proceeds of the Equity Issuance.

 

7.4 Mandatory prepayment - disposals

 

(a) In this Subclause:

 

  (i) Net Proceeds in relation to any disposal of an asset or any claim under
any Acquisition Document by a member of the Merix Group or any claim under any
contract of insurance by a member of the Group, means the amount received in
Cash or Cash Equivalents (or other instruments which upon receipt are readily
convertible into Cash on reasonable commercial terms) by a member of the Group
in respect of such disposal or claim:

 

  (A) including the amount of any intercompany loan repaid to continuing members
of the Group;

 

  (B) treating any amount owing to and set off by any purchaser of assets as
consideration received in Cash;

 

  (C) treating consideration initially received in a form other than Cash, Cash
Equivalents or such other instruments as being received when and if that
consideration is converted into Cash or Cash Equivalents or becomes readily so
convertible on reasonable commercial terms;

 

23



--------------------------------------------------------------------------------

  (D) after deducting Taxes (and amounts reasonably reserved in respect of
Taxes) payable by members of the Group in respect of that disposal or claim; and

 

  (E) after deducting proper costs and reasonable expenses incurred by members
of the Group directly in connection with that disposal or claim.

 

  (ii) Recovery Event means:

 

  (A) the disposal of an asset to a person who is not a member of the Group,
other than:

 

  I. where an asset (not being shares or any other ownership interest in a
person) is to be (and is) replaced by another asset of a substantially similar
type for use in the Group’s business (being a fixed asset in the case of a
disposal of a fixed asset) within 180 days of the date of disposal and pending
such replacement the Net Proceeds of that disposal are deposited in a holding
account;

 

  II. any disposal referred to in Clause 19.6(b)(i), (iv), (vii), (viii),
(ix) or (xi) (Disposals); or

 

  III. where the Net Proceeds of the disposal are in an amount (when taken
together with the Net Proceeds of any related disposal) which (calculated on the
date of receipt) is less than USD50,000;

 

  (B) a claim by a member of the Merix Group under any of the Acquisition
Documents, other than where the Net Proceeds of that claim are:

 

  I. to be (and are) applied within 180 days of receipt in meeting or rectifying
the liability, loss or defect in respect of which they are recovered and pending
such application the Net Proceeds are deposited in a holding account;

 

  II. recovered on account of a working capital deficit as compared to a level
agreed in the Acquisition Documents; or

 

  III. in an amount (when taken together with the Net Proceeds derived from any
related claim) which (calculated on the date of receipt) is less than USD50,000;

 

  (C) a claim by a member of the Group under any contract of insurance (other
than in respect of third party liability policies), other than where the Net
Proceeds are:

 

  I. to be (and are) applied within 180 days of the occurrence of the event
giving rise to such claim in reinstating or replacing (on a like for like basis)
any asset, or applied in defraying the loss or liability, to which the claim
relates and pending such application the Net Proceeds are deposited in a holding
account; or

 

  II. in an amount (when taken together with the value of any related claims)
which (calculated on the date of receipt) is less thanUSD50,000.

 

24



--------------------------------------------------------------------------------

(b) Subject to Clause 7.7(e) (Payment into a holding account or a mandatory
prepayment account), if the aggregate amount of Net Proceeds from Recovery
Events is equal to or exceeds USD100,000 (the Threshold Amount) during any
annual Accounting Period of the Company, the Borrower must immediately apply and
the Company must procure the application of an amount equal to the aggregate
amount of such Net Proceeds, including the Threshold Amount, in or towards
prepaying the Loans.

 

(c) Any prepayment of a Loan under this Subclause must be made:

 

  (i) on or before the last day of the Term of that Loan in which the relevant
Net Proceeds were received or recovered; or

 

  (ii) (in the case of Net Proceeds already deposited in a holding account under
subparagraph (a)(ii) above) on or before the last day of the Term of that Loan
in which the relevant time limit expired.

 

7.5 Mandatory prepayment - Excess Cashflow

 

(a) If the annual audited consolidated Accounts of the Company demonstrate that
the Group has Excess Cashflow during the annual Accounting Period to which such
Accounts relate, the Borrower must apply and the Company must procure the
application of an amount equal to thirty six point five-nine per cent.
(36.59%) of that Excess Cashflow towards prepaying the Loans.

 

(b) An amount equal to any prepayment under this Subclause must be paid to the
Facility Agent within seven months after the relevant Accounting Date and the
prepayment must be made on or before the last day of the Term(s) of the Loans
current when such payment is made, pending which an amount equal to the amount
to be prepaid must be deposited in a mandatory prepayment account.

 

7.6 Mandatory prepayment - Acquisition Costs

 

(a) The Company must supply to the Facility Agent, or procure its Affiliate to
supply to the Facility Agent, a statement of all amounts and payees of
Acquisition Costs on or before the last Business Day of the seventh month after
Closing.

 

(b) If the Acquisition Costs due and payable within six months after the Closing
Date are less than USD4,750,000, the Company must pay, or procure its Affiliate
to pay, the amount by which the Acquisition Costs are less than USD5,000,000 to
be applied by the Company towards prepaying the Loans. The statement of Merix
Corporation of the elements included in calculating the Acquisition Costs and
the amount thereof shall be final, binding and conclusive on all Parties.

 

(c) An amount equal to any prepayment under this Subclause must be paid to the
Facility Agent on or before the last day of the Term(s) of the Loans first
ending on or after the seventh month after the Closing Date, to be deposited
pending prepayment in a mandatory prepayment account, if appropriate in
accordance with Clause 7.7(b).

 

7.7 Payment into a holding account or a mandatory prepayment account

 

(a) In this Clause:

 

  (i) holding account means an interest bearing account in the name of the
Borrower with the Facility Agent held in Hong Kong, governed by Hong Kong law
and subject to a first-ranking floating Security Interest in favour of the
Finance Parties; and

 

25



--------------------------------------------------------------------------------

  (ii) mandatory prepayment account means an interest bearing account in the
name of the Borrower with the Facility Agent held in Hong Kong, governed by Hong
Kong law and subject to a first-ranking fixed Security Interest in favour of the
Finance Parties.

 

(b) Subject to paragraph (e) below, when it is established that the Borrower
will be required to prepay Loans on the last day of the then current Term(s) for
those Loans, the Borrower must and the Company must procure that the Borrower
does (unless the relevant Net Proceeds are already deposited in a holding
account under Clause 7.4(a)(ii) (Mandatory prepayment—disposals)) promptly
deposit in a mandatory prepayment account an amount equal to the amounts to be
prepaid unless the Company, on giving not less than five Business Days’ notice
to the Facility Agent (which notice the Facility Agent shall promptly give to
the Lenders), specifies that the Borrower intends to prepay the relevant amount
within five Business Days in which case the prepayment shall (subject to the
other provisions of this Agreement) be made on the date specified in such
notice.

 

(c) The Borrower irrevocably authorises the Facility Agent to apply any amount
deposited with it under paragraph (b) towards prepayment of the Loans on the
last day of the relevant Term(s) or earlier if the Company so directs.

 

(d) Amounts standing to the credit of a holding account may only be:

 

  (i) used to prepay Loans;

 

  (ii) (at the discretion of the Majority Lenders) used to pay any other amounts
due and payable (but unpaid) under the Finance Documents; or

 

  (iii) withdrawn to fund the replacement or application envisaged in Clause
7.4(a)(ii) (Mandatory prepayment—disposals).

 

(e) Amounts standing to the credit of a mandatory prepayment account may only
be:

 

  (i) used to prepay Loans; or

 

  (ii) (at the discretion of the Majority Lenders) used to pay any other amounts
due and payable (but unpaid) under the Finance Documents.

 

(f) The Borrower shall not be obliged to (and the Company shall not be obliged
to ensure that the Borrower does) prepay any Loan pursuant to Clause 7.4
(Mandatory prepayment—disposals) if and to the extent that (but only for so long
as) it is illegal to do so and the relevant Obligors, having used all reasonable
endeavours to overcome such illegality, have been unable to remove such
illegality. If the illegality relates only to the prepayment of certain Loans
then such amount shall be applied pro rata in prepayment of the other Loans and
otherwise in accordance with Clause 7.11 (Application between Term Loan
Facilities and Revolving Credit Facility).

 

7.8 Voluntary prepayment

 

The Borrower may, by giving not less than five Business Days’ prior notice to
the Facility Agent, prepay (or procure prepayment of) any Loan at any time in
whole or in part.

 

7.9 Automatic cancellation

 

The Commitments of each Lender under each Facility will be automatically
cancelled at the close of business in Hong Kong on the last day of the
Availability Period for that Facility to the extent undrawn at that date.

 

26



--------------------------------------------------------------------------------

7.10 Voluntary cancellation

 

(a) The Company may, by giving not less than three Business Days’ prior notice
to the Facility Agent, cancel the unutilised amount of the Total Revolving
Credit Commitments in whole or in part.

 

(b) Partial cancellation of the Commitments under any Facility pursuant to this
Subclause must be in a minimum amount of USD500,000 and an integral multiple of
USD100,000 or such lesser amount as may be undrawn and uncancelled or such other
amount as may be agreed by the Facility Agent (acting on the instructions of the
Majority Lenders).

 

(c) Any cancellation in part of the Commitments under any Facility pursuant to
this Subclause will be applied against the Commitment of each Lender in that
Facility pro rata.

 

7.11 Application between Term Loan Facilities and Revolving Credit Facility

 

(a) Any amount to be applied in prepayment of Loans must be applied:

 

  (i) first, in prepayment of Term Loans; and

 

  (ii) second, in prepayment of Revolving Credit Loans.

 

(b) Where a mandatory or involuntary prepayment of a Revolving Credit Loan is
required but there is no Revolving Credit Loan to be prepaid, the Revolving
Credit Commitment will be reduced by the amount which would have been required
to be applied in prepayment of the Revolving Credit Loans had they been
outstanding at that time.

 

7.12 Partial prepayment of Term Loans

 

(a) Any prepayment of a Term Loan under this Clause 7 will be applied against
the remaining Repayment Instalments in inverse order of maturity.

 

(b) No amount of a Term Loan prepaid under this Agreement may subsequently be
re-borrowed.

 

7.13 Re-borrowing of Revolving Credit Loans

 

Any voluntary prepayment of a Revolving Credit Loan under Clause 7.8 (Voluntary
prepayment) may be re-borrowed on the terms of this Agreement, unless the
Company has elected to cancel the Revolving Credit Commitments in accordance
with Clause 7.10 (Voluntary cancellation). Any other prepayment of a Revolving
Credit Loan may not be re-borrowed.

 

7.14 Miscellaneous provisions

 

(a) Any notice of prepayment and/or cancellation under this Agreement is
irrevocable and must specify the relevant date(s) and the affected Loans and
Commitments. The Facility Agent must notify the Lenders promptly of receipt of
any such notice.

 

(b) All prepayments under this Agreement must be made with accrued interest on
the amount prepaid. No premium or penalty is payable in respect of any
prepayment except for Break Costs.

 

(c) The Majority Lenders may agree a shorter notice period for a voluntary
prepayment or a voluntary cancellation.

 

(d) No prepayment or cancellation is allowed except in accordance with the
express terms of this Agreement.

 

(e) No amount of the Total Commitments cancelled under this Agreement may
subsequently be reinstated.

 

27



--------------------------------------------------------------------------------

8. INTEREST

 

8.1 Calculation of interest

 

The rate of interest on each Loan for each Term is the percentage rate per annum
equal to the aggregate of:

 

  (a) the Margin applicable as at the first day of the relevant Term; and

 

  (b) LIBOR.

 

8.2 Payment of interest

 

Except where it is provided to the contrary in this Agreement, the Borrower must
pay accrued interest on each Loan made to it on the last day of each Term and,
if the Term is longer than three months, on the date falling at each
three-monthly interval after the first day of that Term.

 

8.3 Margin adjustments

 

(a) The Margin for the first twelve months commencing on Closing Date will be
2.500 per cent. per annum.

 

(b) The Company must supply to the Facility Agent a Margin Certificate within 45
days of the end of each quarterly Accounting Period, beginning with the
Accounting Period ending on the July 2006 Accounting Date.

 

(c) A Margin Certificate must specify the Leverage Ratio for the four quarterly
Accounting Periods ending on the most recent Accounting Date and be signed by
the Chief Financial Officer.

 

(d) Subject to paragraphs (e), (f), (g) below, the Margin will be determined by
reference to the table below and the information set out in the relevant Margin
Certificate with effect from the commencement of each Term starting after the
date of delivery of that Margin Certificate.

 

Column 1

Leverage Ratio

--------------------------------------------------------------------------------

  

Column 2

Margin

--------------------------------------------------------------------------------

       (per cent. per annum)  

Less than 2.00

   2.125 %

2.00 or greater and less than 2.50

   2.375 %

2.50 or greater and less than 3.00

   2.625 %

3.00 or greater

   2.875 %

 

(e) For so long as:

 

  (i) the Company is in default of its obligation under this Agreement to
provide a Margin Certificate; or

 

  (ii) an Event of Default is outstanding,

 

the applicable Margin for each Loan will be 2.875%.

 

28



--------------------------------------------------------------------------------

(f) If the applicable Margin has been determined under this Subclause in
reliance on a Margin Certificate (or unaudited Accounts) but the Accounts
supplied under Clause 17.1(a)((i), (iii) and (iv) for the period covered by the
relevant Margin Certificate show that a higher or lower Margin applies, the
applicable Margin will instead be that calculated by reference to such Accounts.
If, in this event, any amount of interest has been paid by the Borrower on the
basis of the relevant Margin Certificate:

 

  (i) the Borrower must immediately pay to the Facility Agent any shortfall in
that amount as compared to that which would have been paid to the Lenders if the
applicable Margin for the relevant Facilities had been calculated by reference
to the relevant Accounts; and

 

  (ii) any overpayment in that amount as compared to that which would have been
paid to the Lenders if the applicable Margin for the relevant Facilities had
been calculated by reference to the relevant Accounts may be deducted from the
next payment of interest due.

 

(g) Any moneys received or recovered as a result of an adjustment to the Margin
pursuant to this Subclause shall be reimbursed on a pro rata basis amongst the
Lenders participating in the relevant Loans as at the date of such receipt or
recovery.

 

8.4 Interest on overdue amounts

 

(a) If an Obligor fails to pay any amount payable by it under the Finance
Documents, it must immediately on demand by the Facility Agent pay interest on
the overdue amount from its due date up to the date of actual payment, both
before, on and after judgment.

 

(b) Interest on an overdue amount is payable at a rate determined by the
Facility Agent to be two per cent. per annum above the rate which would have
been payable if the overdue amount had, during the period of non-payment,
constituted a Loan and in the same currency as the overdue amount. For this
purpose, the Facility Agent may (acting reasonably):

 

  (i) select successive Terms for the overdue amount of any duration up to three
months; and

 

  (ii) determine the appropriate Rate Fixing Day for that Term.

 

(c) Notwithstanding paragraph (b) above, if the overdue amount is a principal
amount of a Loan and becomes due and payable prior to the last day of its
current Term, then:

 

  (i) the first Term for that overdue amount will be the unexpired portion of
that Term; and

 

  (ii) the rate of interest on the overdue amount for that first Term will be
two per cent. per annum above the rate then payable on that Loan.

 

After the expiry of the first Term for that overdue amount, the rate on the
overdue amount will be calculated in accordance with paragraph (b) above.

 

(d) Interest (if unpaid) on an overdue amount will be compounded with that
overdue amount at the end of each of its Terms but will remain immediately due
and payable.

 

8.5 Notification of rates of interest

 

The Facility Agent must promptly notify each relevant Party of the determination
of a rate of interest under this Agreement.

 

29



--------------------------------------------------------------------------------

9. TERMS

 

9.1 Selection - Term Loans

 

(a) Each Term Loan has successive Terms.

 

(b) The Term Loan to be drawn down in accordance with Clause 5.1(a) shall have a
Term of two months.

 

(c) The Borrower must select any subsequent Term(s) in an irrevocable notice
received by the Facility Agent not later than 11.00 a.m. (Hong Kong time) one
Business Day before the Rate Fixing Day for that Term. Each Term for a Term Loan
will start on its Utilisation Date or on the expiry of its preceding Term.

 

(d) If the Borrower fails to select a Term for an outstanding Term Loan under
paragraph (c) above, that Term will, subject to the other provisions of this
Clause, be three months.

 

(e) Subject to the following provisions of this Clause, each Term for a Term
Loan will be one, two, three or six months or any other period agreed by the
Company and the Lenders.

 

9.2 Selection - Revolving Credit Loans

 

(a) Each Revolving Credit Loan has one Term only.

 

(b) The Revolving Credit Loan to be drawn down in accordance with Clause 5.1(a)
shall have a Term of two months.

 

(c) The Borrower must select each subsequent Term for a Revolving Credit Loan in
the relevant Request.

 

(d) Subject to the following provisions of this Clause, each Term for a
Revolving Credit Loan will be one, two, three or six months or any other period
agreed by the Company and the Lenders.

 

9.3 No overrunning

 

(a) If a Term for any Term Loan would otherwise overrun the date for payment of
a Repayment Instalment for that Term Loan, it will be shortened so that it ends
on that date.

 

(b) If a Term for any Revolving Credit Loan would otherwise overrun the Final
Maturity Date, it will be shortened so that it ends on that date.

 

9.4 Other adjustments

 

The Facility Agent and the Company may enter into such other arrangements as
they may agree for the adjustment of Terms and the consolidation and/or
splitting of Loans, but no Term in excess of six months may be agreed by the
Facility Agent without the prior consent of all the Lenders.

 

9.5 Notification

 

The Facility Agent must notify each relevant Party of the duration of each Term
promptly after ascertaining its duration.

 

30



--------------------------------------------------------------------------------

9.6 Limitation of Terms

 

The number of Terms for Term Loans and Revolving Credit Loans at any one time
may not exceed six in total.

 

10. MARKET DISRUPTION

 

10.1 Failure of a Reference Bank to supply a rate

 

If LIBOR is to be calculated by reference to the Reference Banks but a Reference
Bank does not supply a rate by 12.00 noon (London time) on a Rate Fixing Day,
the applicable LIBOR will, subject as provided below, be calculated on the basis
of the rates of the remaining Reference Banks.

 

10.2 Market disruption

 

(a) In this Clause, each of the following events is a market disruption event:

 

  (i) LIBOR is to be calculated by reference to the Reference Banks but no, or
(where there is more than one Reference Bank) only one, Reference Bank supplies
a rate by 12.00 noon (London time) on the Rate Fixing Day; or

 

  (ii) the Facility Agent receives by close of business (London time) on the
Rate Fixing Day notification from Lenders whose shares in the relevant Loan
exceed 30 per cent. of that Loan that the cost to them of obtaining matching
deposits in the relevant interbank market is in excess of LIBOR for the relevant
currency and Term.

 

(b) The Facility Agent must promptly notify the Company and the Lenders of a
market disruption event.

 

(c) After notification under paragraph (b) above, the rate of interest on each
Lender’s share in the affected Loan for the relevant Term will, subject to
Clause 10.3, be the aggregate of the applicable:

 

  (i) Margin; and

 

  (ii) rate notified to the Facility Agent by that Lender as soon as
practicable, and in any event before interest is due to be paid in respect of
that Term, to be that which expresses as a percentage rate per annum the cost to
that Lender of funding its share in that Loan from whatever source it may
reasonably select.

 

10.3 Alternative basis of interest or funding

 

(a) If a market disruption event occurs and the Facility Agent or the Company so
requires, the Company and the Facility Agent must enter into negotiations for a
period of not more than 30 days with a view to agreeing an alternative basis for
determining the rate of interest and/or funding for the affected Loan which
alternative basis may (without limitation) include alternative interest periods
or alternative rates of interest but shall include a margin above the cost of
funds to the Finance Parties equivalent to the applicable Margin.

 

(b) Any alternative basis agreed will be, with the prior consent of all the
Lenders, binding on all the Parties.

 

31



--------------------------------------------------------------------------------

11. TAXES

 

11.1 Tax gross-up

 

(a) Each Obligor must make all payments to be made by it under the Finance
Documents without any Tax Deduction, unless a Tax Deduction is required by law.

 

(b) If an Obligor is aware that an Obligor must make a Tax Deduction (or that
there is a change in the rate or the basis of a Tax Deduction), it must promptly
notify the Facility Agent. The Facility Agent must then promptly notify the
affected Parties.

 

(c) Except as provided below, if a Tax Deduction is required by law to be made
by an Obligor or the Facility Agent, the amount of the payment due from the
Obligor will be increased to an amount which (after making the Tax Deduction)
leaves an amount equal to the payment which would have been due if no Tax
Deduction had been required.

 

(d) If an Obligor is required to make a Tax Deduction, that Obligor must make
the minimum Tax Deduction allowed by law and must make any payment required in
connection with that Tax Deduction within the time allowed by law.

 

(e) Within 30 days of making either a Tax Deduction or a payment required in
connection with a Tax Deduction, the Obligor making that Tax Deduction or
payment must deliver to the Facility Agent for the relevant Finance Party
evidence satisfactory to that Finance Party (acting reasonably) that the Tax
Deduction has been made or (as applicable) the appropriate payment has been paid
to the relevant taxing authority.

 

11.2 Tax indemnity

 

(a) Except as provided below, each Obligor must indemnify a Finance Party
against any loss or liability which that Finance Party (in its absolute
discretion) determines will be or has been suffered (directly or indirectly) by
that Finance Party for or on account of Tax in relation to a payment received or
receivable (or any payment deemed to be received or receivable) from that
Obligor under a Finance Document.

 

(b) Paragraph (a) above does not apply to any Tax assessed on a Finance Party
under the laws of the jurisdiction in which:

 

  (i) that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party has a Facility Office and is treated
as resident for tax purposes; or

 

  (ii) that Finance Party’s Facility Office is located in respect of amounts
received or receivable in that jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable by that Finance Party. However, any payment deemed to be received
or receivable, including any amount treated as income but not actually received
by the Finance Party, such as a Tax Deduction, will not be treated as net income
received or receivable for this purpose.

 

(c) A Finance Party making, or intending to make, a claim under paragraph
(a) above must promptly notify the Company of the event which will give, or has
given, rise to the claim.

 

32



--------------------------------------------------------------------------------

11.3 Tax Credit

 

If an Obligor makes a Tax Payment and the relevant Finance Party (in its
absolute discretion) determines that:

 

  (a) a Tax Credit is attributable to that Tax Payment; and

 

  (b) it has used and retained that Tax Credit,

 

the Finance Party must pay an amount to the Obligor which that Finance Party
determines (in its absolute discretion) will leave it (after that payment) in
the same after-tax position as it would have been if the Tax Payment had not
been required to be made by the Obligor.

 

11.4 Stamp taxes

 

The Company must pay and indemnify each Finance Party against any stamp duty,
stamp duty land tax, registration or other similar Tax payable in connection
with the entry into, performance or enforcement of any Finance Document.

 

11.5 Value added taxes

 

(a) Any amount (including costs and expenses) payable under a Finance Document
by an Obligor is exclusive of any value added tax or any other Tax of a similar
nature which might be chargeable in connection with that amount. If any such Tax
is chargeable, the Obligor must pay to the Finance Party (in addition to and at
the same time as paying that amount) an amount equal to the amount of that Tax.

 

(b) The obligation of any Obligor under paragraph (a) above will be reduced to
the extent that the Finance Party determines (acting reasonably) that it is
entitled to repayment or a credit in respect of the Tax.

 

12. INCREASED COSTS

 

12.1 Increased costs

 

Except as provided below in this Clause, the Company must pay to a Finance Party
the amount of any Increased Cost incurred by that Finance Party or any of its
Affiliates as a result of:

 

  (a) the introduction of, or any change in, or any change in the
interpretation, administration or application of, any law or regulation; or

 

  (b) compliance with any law or regulation that comes into effect after the
date of this Agreement.

 

12.2 Exceptions

 

The Company need not make any payment for an Increased Cost to the extent that
the Increased Cost is:

 

  (a) compensated for under another Clause or would have been but for an
exception to that Clause; or

 

  (b) attributable to a Finance Party or its Affiliate wilfully failing to
comply with any law or regulation.

 

33



--------------------------------------------------------------------------------

12.3 Claims

 

(a) A Finance Party intending to make a claim for an Increased Cost must notify
the Facility Agent of the circumstances giving rise to, and the amount of, the
claim, following which the Facility Agent will promptly notify the Company.

 

(b) Each Finance Party must, as soon as practicable after a demand by the
Facility Agent, provide a certificate confirming the amount of its Increased
Cost.

 

13. MITIGATION

 

13.1 Mitigation

 

(a) Subject to paragraph (e) below, each Finance Party must, in consultation
with the Company, mitigate any circumstances which arise and which result or
would result in:

 

  (i) any Tax Payment or Increased Cost being payable to that Finance Party; or

 

  (ii) that Finance Party being able to exercise any right of prepayment and/or
cancellation under this Agreement by reason of any illegality,

 

by using reasonable endeavours to change its Facility Office, if such costs
could be mitigated by so doing.

 

(b) If in the opinion of such Finance Party, the cost referred in paragraph
(a) above could not be mitigated by changing its Facility Office, then the
Borrower may, at its sole expense and effort, upon notice to such Finance Party
and the Facility Agent, require such Finance Party to transfer, without recourse
(in accordance with and subject to the restrictions contained in Clause 28), all
its interests, rights and obligations under the Finance Documents to a
transferee that shall assume such obligations (which transferee may be another
Finance Party, if a Finance Party accepts such transfer), provided that:

 

  (i) the Borrower shall have received the prior written consent of the Facility
Agent, which consent shall not unreasonably be withheld;

 

  (ii) such Finance Party shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it thereunder, from the transferee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts); and

 

  (iii) such transfer will result in a reduction in the costs referred to in
Subclause (a) above.

 

A Finance Party shall not be required to make any such transfer if, prior
thereto, as a result of a waiver by such Finance Party or otherwise, the
circumstances entitling the Borrower to require such transfer cease to apply.

 

(c) Paragraphs (a) and (b) above do not in any way limit the obligations of any
Obligor under the Finance Documents.

 

(d) The Company must indemnify each Finance Party for all proper costs and
expenses reasonably incurred by that Finance Party as a result of any step taken
by it under this Subclause.

 

(e) A Finance Party is not obliged to take any step under this Subclause if, in
the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

 

34



--------------------------------------------------------------------------------

13.2 Conduct of business by a Finance Party

 

No term of the Finance Documents will:

 

  (a) interfere with the right of any Finance Party to arrange its affairs (Tax
or otherwise) in whatever manner it thinks fit;

 

  (b) oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it in respect of Tax or the extent, order
and manner of any claim; or

 

  (c) oblige any Finance Party to disclose any information relating to its
affairs (Tax or otherwise) or any computation in respect of Tax.

 

14. PAYMENTS

 

14.1 Place

 

Unless a Finance Document specifies that payments under it are to be made in
another manner, all payments by a Party (other than the Facility Agent) under
the Finance Documents must be made to the Facility Agent to its account at such
office or bank in New York.

 

14.2 Funds

 

Payments under the Finance Documents must (unless otherwise expressly provided)
be made to the Facility Agent for value on the due date at such times and in
such funds as the Facility Agent may specify to the Party concerned as being
customary at the time for the settlement of transactions in the relevant
currency in the place for payment.

 

14.3 Distribution

 

(a) Each payment received by the Facility Agent under the Finance Documents for
another Party must, except as provided below, be made available by the Facility
Agent to that Party by payment (as soon as practicable after receipt) to its
account with such office or bank in the principal financial centre of the
country of the relevant currency as it may notify to the Facility Agent for this
purpose by not less than five Business Days’ prior notice.

 

(b) The Facility Agent may apply any amount received by it for an Obligor in or
towards payment (as soon as practicable after receipt) of any amount due from
that Obligor under the Finance Documents or in or towards the purchase of any
amount of any currency to be so applied.

 

(c) Where a sum is paid to the Facility Agent under this Agreement for another
Party, the Facility Agent is not obliged to pay that sum to that Party until it
has established that it has actually received it. However, the Facility Agent
may assume that the sum has been paid to it, and, in reliance on that
assumption, make available to that Party a corresponding amount. If it
transpires that the sum has not been received by the Facility Agent, that Party
must immediately on demand by the Facility Agent refund any corresponding amount
made available to it together with interest on that amount from the date of
payment to the date of receipt by the Facility Agent at a rate calculated by the
Facility Agent, acting reasonably, to reflect its cost of funds.

 

14.4 Currency

 

(a) Unless a Finance Document specifies that payments under it are to be made in
a different manner, the currency of each amount payable under the Finance
Documents is determined under this Subclause.

 

35



--------------------------------------------------------------------------------

(b) Interest is payable in the currency in which the principal amount in respect
of which it is payable is denominated.

 

(c) Amounts payable in respect of Taxes, fees, costs and expenses are payable in
the currency in which they are incurred.

 

(d) Each other amount payable under the Finance Documents is payable in U.S.
Dollars.

 

14.5 No set-off or counterclaim

 

All payments made by an Obligor under the Finance Documents must be calculated
and made without (and free and clear of any deduction for) set off or
counterclaim.

 

14.6 Business Days

 

(a) If a payment under the Finance Documents is due on a day which is not a
Business Day, the due date for that payment will instead be the next Business
Day in the same calendar month (if there is one) or the preceding Business Day
(if there is not) or whatever day the Facility Agent determines is market
practice.

 

(b) During any extension of the due date for payment of any principal under this
Agreement interest is payable on that principal at the rate payable on the
original due date.

 

14.7 Partial payments

 

(a) If the Facility Agent receives a payment insufficient to discharge all the
amounts then due and payable by the Obligors under the Finance Documents, the
Facility Agent must apply that payment towards the obligations of the Obligors
under the Finance Documents in the following order:

 

  (i) first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Agents under the Finance Documents;

 

  (ii) second, in or towards payment pro rata of any accrued interest or fees
due but unpaid under this Agreement;

 

  (iii) third, in or towards payment pro rata of any principal amount due but
unpaid under this Agreement; and

 

  (iv) fourth, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

(b) The Facility Agent must, if so directed by the Majority Lenders, vary the
order set out in subparagraphs (a)(ii) to (iv) above.

 

(c) This Subclause will override any appropriation made by an Obligor.

 

14.8 Timing of payments

 

If a Finance Document does not provide for when a particular payment is due,
that payment will be due within three Business Days of demand by the relevant
Finance Party.

 

36



--------------------------------------------------------------------------------

15. GUARANTEE AND INDEMNITY

 

15.1 Guarantee and indemnity

 

Each Guarantor jointly and severally and irrevocably and unconditionally:

 

  (a) guarantees to each Finance Party due and punctual performance by each
Obligor of all its obligations under the Finance Documents;

 

  (b) undertakes with each Finance Party that, whenever an Obligor does not pay
any amount when due under or in connection with any Finance Document, it must
immediately on demand by the Facility Agent pay that amount as if it were the
principal obligor in respect of that amount;

 

  (c) guarantees to the Administrative Agent (on behalf of the Finance Parties
under the Capex Facility Agreement) due and punctual performance by Eastern
Pacific Circuits Investments (Singapore) Pte. Ltd. (to be renamed Merix Holding
(Singapore) Pte. Ltd.) of all its obligations under the Capex Facility
Agreement;

 

  (d) undertakes with the Administrative Agent (on behalf of the Finance Parties
under the Capex Facility Agreement) that, whenever Eastern Pacific Circuits
Investments (Singapore) Pte. Ltd. (to be renamed Merix Holding (Singapore) Pte.
Ltd.) does not pay any amount when due under or in connection with the Capex
Facility Agreement, it must immediately on demand by the Administrative Agent
pay that amount as if it were the principal obligor in respect of that amount;
and

 

  (e) indemnifies each Finance Party and the Administrative Agent (on behalf of
the Finance Parties under the Capex Facility Agreement) immediately on demand
against any loss or liability suffered by that Finance Party or Finance Parties
under the Capex Facility Agreement if any obligation expressed to be guaranteed
by it is or becomes unenforceable, invalid or illegal; the amount of the loss or
liability under this indemnity will be equal to the amount the party would
otherwise have been entitled to recover.

 

15.2 Continuing guarantee

 

This guarantee is a continuing guarantee and will extend to the ultimate balance
of all sums payable by any Obligor under the Finance Documents or by Eastern
Pacific Circuits Investments (Singapore) Pte. Ltd. (to be renamed Merix Holding
(Singapore) Pte. Ltd.) under the Capex Facility Agreement, regardless of any
intermediate payment or discharge in whole or in part.

 

15.3 Reinstatement

 

(a) If any discharge (whether in respect of the obligations of any Obligor or
Eastern Pacific Circuits Investments (Singapore) Pte. Ltd. (to be renamed Merix
Holding (Singapore) Pte. Ltd.) or any security for those obligations or
otherwise) or arrangement is made in whole or in part on the faith of any
payment, security or other disposition which is avoided or must be restored on
insolvency, liquidation, administration or otherwise without limitation, the
liability of each Guarantor under this Clause will continue or be reinstated as
if the discharge or arrangement had not occurred.

 

(b) Each Finance Party or the Administrative Agent (on behalf of the Finance
Parties under the Capex Facility Agreement) may concede or compromise any claim
that any payment, security or other disposition is liable to avoidance or
restoration.

 

37



--------------------------------------------------------------------------------

15.4 Waiver of defences

 

The obligations of each Guarantor under this Clause will not be affected by any
act, omission or thing which, but for this provision, would reduce, release or
prejudice any of its obligations under this Clause (whether or not known to it
or any Finance Party or any Finance Party under the Capex Facility Agreement).
This includes:

 

  (a) any time or waiver granted to, or composition with, any person;

 

  (b) any release of any person under the terms of any composition or
arrangement;

 

  (c) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;

 

  (d) any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;

 

  (e) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;

 

  (f) any amendment (however fundamental) of a Finance Document, the Capex
Facility Agreement or any other document or security;

 

  (g) any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Finance Document, the Capex Facility
Agreement or any other document or security or the failure by any member of the
Group to enter into or be bound by any Finance Document; or

 

  (h) any insolvency or similar proceedings.

 

15.5 Immediate recourse

 

(a) Each Guarantor waives any right it may have of first requiring any Finance
Party or Finance Party under the Capex Facility Agreement (or any trustee or
agent on its behalf) to proceed against or enforce any other right or security
or claim payment from any person or file any proof or claim in any insolvency,
administration, winding-up or liquidation proceedings relative to any other
Obligor or any other person before claiming from that Guarantor under this
Clause.

 

(b) This waiver applies irrespective of any law or any provision of a Finance
Document or the Capex Facility Agreement to the contrary.

 

15.6 Appropriations

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents or by Eastern Pacific Circuits Investments
(Singapore) Pte. Ltd. (to be renamed Merix Holding (Singapore) Pte. Ltd.) under
or in connection with the Capex Facility Agreement have been irrevocably paid in
full, each Finance Party or Finance Party under the Capex Facility Agreement (or
any trustee or agent on its behalf) may with respect to any Guarantor and
without affecting the liability of any Guarantor under this Clause:

 

               (a)

   (i)      refrain from applying or enforcing any other moneys, security or
rights held or received by that Finance Party or Finance Party under the Capex
Facility Agreement (or any trustee or agent on its behalf) against those
amounts; or

 

38



--------------------------------------------------------------------------------

     (ii)      apply and enforce them in such manner and order as it sees fit
(whether against those amounts or otherwise); and

 

  (b) hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of that Guarantor’s liability under this Clause.

 

15.7 Non-competition

 

Unless and until:

 

  (a) all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents or by Eastern Pacific Circuits Investments
(Singapore) Pte. Ltd. (to be renamed Merix Holding (Singapore) Pte. Ltd.) under
or in connection with the Capex Facility Agreement have been irrevocably paid in
full; or

 

  (b) the Facility Agent otherwise directs prior to such payment in full,

 

no Guarantor shall exercise any right or remedy arising, after a claim has been
made or by virtue of any payment or performance by it under this Clause, by
reason of:

 

  (i) any subrogation to any rights, security or moneys held, received or
receivable by any Finance Party or Finance Party under the Capex Facility
Agreement (or any trustee or agent on its behalf);

 

  (ii) any right of contribution or indemnity in respect of any payment made or
moneys received on account of that Guarantor’s liability under this Clause;

 

  (iii) any right to claim, rank, prove or vote as a creditor of any Obligor or
its estate in competition with any Finance Party or Finance Party under the
Capex Facility Agreement (or any trustee or agent on its behalf); or

 

  (iv) any right to receive, claim or have the benefit of any payment,
distribution or security from or on account of any Obligor, or exercise any
right of set-off as against any Obligor.

 

Each Guarantor must hold in trust for and must immediately pay or transfer to
the Facility Agent or the Administrative Agent (as the Facility Agent may
direct) for the Finance Parties or the Finance Parties under the Capex Facility
Agreement any payment or distribution or benefit of security received by it
contrary to this Clause or in accordance with any directions given by the
Facility Agent under this Clause provided that it is not intended by such
obligations to create a security interest which requires registration.

 

15.8 Release of Guarantors’ right of contribution

 

If any Guarantor ceases to be a Guarantor in accordance with the terms of the
Finance Documents for the purpose of any sale or other disposal of that
Guarantor:

 

  (a) that Guarantor will be released by each other Guarantor from any liability
whatsoever to make a contribution to any other Guarantor arising by reason of
the performance by any other Guarantor of its obligations under the Finance
Documents; and

 

  (b) each other Guarantor will waive any rights it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
right of any Finance Party under any Finance Document or of any other security
taken under, or in connection with, any Finance Document where the rights or
security are granted by or in relation to the aspects of the retiring Guarantor.

 

39



--------------------------------------------------------------------------------

15.9 Additional security

 

This guarantee is in addition to and is not in any way prejudiced by any other
security now or subsequently held by any Finance Party or the Administrative
Agent (on behalf of the Finance Parties under the Capex Facility Agreement).

 

15.10 Limitations

 

(a) This guarantee does not apply to any liability to the extent that it would
result in this guarantee constituting unlawful financial assistance within the
meaning of Section 76 of the Companies Act of Singapore or Section 47A of the
Companies Ordinance of Hong Kong or any equivalent and applicable provisions
under the laws of the jurisdiction of incorporation of the relevant Guarantor.

 

(b) The obligations of any Additional Guarantor are subject to the limitations
(if any) set out in the Accession Agreement executed by that Additional
Guarantor.

 

15.11 Application

 

Until all amounts which may be or become payable by Eastern Pacific Circuits
Investments (Singapore) Pte. Ltd. (to be renamed Merix Holding (Singapore) Pte.
Ltd.) under or in connection with the Capex Facility Agreement have been
irrevocably paid in full, any amount payable by a Guarantor under this Clause
must be paid to the Facility Agent to be applied in the manner as agreed from
time to time between the Administrative Agent and the Facility Agent.

 

16. REPRESENTATIONS AND WARRANTIES

 

16.1 Representations and warranties

 

Save where otherwise provided, the representations and warranties set out in
this Clause are made to each Finance Party by each Obligor for itself and on
behalf of each Subsidiary of that Obligor. References in this Clause to it or
its include, unless the context otherwise requires, each Obligor and each
Subsidiary of that Obligor.

 

16.2 Status

 

(a) It is a limited liability company, duly incorporated and validly existing
and (if applicable in its jurisdiction) in good standing under the laws of its
jurisdiction of incorporation.

 

(b) It has the power to own its assets and carry on its business as it is being
and will be conducted.

 

16.3 Powers and authority

 

It has the power to enter into and perform, and has taken all necessary action
to authorise the entry into and performance of, the Transaction Documents to
which it is or will be a party and the transactions contemplated by those
Transaction Documents.

 

16.4 Legal validity

 

(a) Each Transaction Document to which it is a party is legally binding, valid
and, subject to the Reservations, enforceable obligation.

 

40



--------------------------------------------------------------------------------

(b) Each Security Document to which it is a party creates the Security Interests
which that Security Document purports to create and such Security Interests are
valid and effective.

 

(c) Each Finance Document to which it is a party is in the proper form for its
enforcement in the jurisdiction of its incorporation.

 

16.5 Non-conflict

 

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents to which it is or will be party do not and will not:

 

  (a) conflict with any law or regulation applicable to it;

 

  (b) conflict with its constitutional documents; or

 

  (c) conflict with any document which is binding upon it or any of its assets
or constitute a default or termination event (however described) under any such
document, in each case to an extent or in a manner which has a Material Adverse
Effect or could result in any liability on the part of any Finance Party to any
third party or require the creation of any Security Interest over any asset in
favour of a third party.

 

16.6 No default

 

(a) No Default is outstanding or is reasonably likely to result from the entry
into, the performance of, or any transaction contemplated by, any Transaction
Document.

 

(b) No other event or circumstance is outstanding which constitutes (or with the
expiry of a grace period, the giving of notice, the making of any determination
or the satisfaction of any other applicable condition will constitute) a default
or termination event (however described) or an event resulting in an obligation
to create security under any document which is binding on it or any of its
assets to an extent or in a manner which has a Material Adverse Effect.

 

16.7 Authorisations

 

Except for registration where required of each Security Document, all
authorisations required by it:

 

  (a) in connection with the entry into, performance, validity and
enforceability of, and the transactions contemplated by, the Transaction
Documents have been (or will at Closing be) obtained or effected (as
appropriate) and are (or will at Closing be) in full force and effect; and

 

  (b) to carry on its business in the ordinary course and in all material
respects as it is being conducted have been obtained or effected (as
appropriate) and are in full force and effect.

 

16.8 Information

 

(a) In the case of the Company and the Borrower only, as at the date of this
Agreement and at Closing, in respect of the Information:

 

  (i) all expressions of opinion, expectation, intention or policy were made
after careful consideration and were fair and reasonable as at the date at which
they are stated to be given and can be properly supported;

 

  (ii) all forecasts and projections were prepared on the basis of recent
historical information and assumptions which were fair and reasonable at that
date and were not misleading in any material respect (it being recognised that
projections and forecasts are not to be viewed as facts and that actual results
may differ from projected or forecasted results);

 

41



--------------------------------------------------------------------------------

  (iii) all other information was true and accurate in all material respects as
at its date or (if appropriate) as at the date (if any) at which it is stated to
be given;

 

  (iv) there is no omission of any information the omission of which would make
the Information untrue or misleading in any material respect;

 

  (v) except to the extent indicated otherwise in the Information, nothing has
occurred since the date the Information was provided which renders any of the
material information, expressions of opinion or intention, projections or
conclusions contained in the Information inaccurate or misleading (or in the
case of expressions of opinion, conclusions or projections, other than fair and
reasonable) in any material respect in the context of the transactions
contemplated by the Acquisition Documents and the Finance Documents;

 

(b)          (i)         all material information provided to a Finance Party by
or on behalf of the Investor, the Company or the Borrower in connection with the
Acquisition and/or the Target Group on or before the date of this Agreement and
not superseded before that date (whether or not contained in the Information) is
accurate and not misleading in any material respect;

 

  (ii) all projections provided to any Finance Party on or before the date of
this Agreement have been prepared in good faith on the basis of assumptions
which were reasonable at the time at which they were prepared and supplied and
were not misleading in any material respect; and

 

  (iii) none of the Investor, the Company or the Borrower omitted to disclose
any information which would make any of the information or projections referred
to in subparagraphs (i) and (ii) above misleading in any material respect.

 

The Company and the Borrower may make specific written disclosures in reasonable
detail to the Facility Agent (to be received by the Facility Agent at least five
Business Days prior to the date of this Agreement) against paragraphs (a) and
(b) above for the purpose of their repetition as at the date of this Agreement
and paragraphs (a) and (b) will be deemed to be qualified by those written
disclosures.

 

16.9 Financial statements

 

(a) Its latest Accounts supplied under this Agreement:

 

  (i) have been prepared in accordance with the Accounting Standards
consistently applied; and

 

  (ii) fairly present in all material respects (if unaudited) its consolidated
financial condition as at the Accounting Date to which they were drawn up, and
the consolidated results of operations for the Accounting Period for which they
were drawn up.

 

(b) The budgets and forecasts supplied under this Agreement were arrived at
after careful consideration, have been prepared in good faith on the basis of
recent historical information and on the basis of assumptions which were
reasonable as at the date they were prepared and supplied and were not
misleading in any material respect.

 

(c) Since the date of the latest Accounts delivered to the Facility Agent there
has been no material adverse change in the assets or financial condition of the
Group.

 

42



--------------------------------------------------------------------------------

16.10 Litigation etc.

 

(a) No litigation, arbitration, expert determination, alternative dispute
resolution or administrative proceedings are current or, to its knowledge,
pending or threatened, which have or, if adversely determined, would have a
Material Adverse Effect or result in an uninsured liability against members of
the Group in an amount which exceeds USD500,000.

 

(b) It has not breached any law or regulation which breach would have a Material
Adverse Effect.

 

(c) No labour disputes are current or, to its knowledge, threatened which have
or would have a Material Adverse Effect.

 

16.11 Intellectual Property Rights

 

Except where the failure to do so does not have a Material Adverse Effect, it:

 

  (a) is (or after Closing will be) the sole legal and beneficial owner of or
has licensed to it on normal commercial terms all the Intellectual Property
Rights which are material in the context of its business and which are required
by it in order to carry on its business in all material respects as it is being
conducted;

 

  (b) has taken all formal or procedural actions (including payment of fees)
required to maintain those Intellectual Property Rights;

 

  (c) none of those Intellectual Property Rights is being infringed, nor (to its
knowledge) is there any threatened infringement of any of those Intellectual
Property Rights, in any material respect; and

 

  (d) does not, in carrying on its business, infringe any Intellectual Property
Rights of any third party in any respect which has a Material Adverse Effect.

 

16.12 Environment

 

(a) It has obtained all Environmental Approvals required for the carrying on of
its business as currently conducted and has at all times complied with:

 

  (i) the terms and conditions of such Environmental Approvals; and

 

  (ii) all other applicable Environmental Laws,

 

where, in each case, if not obtained or complied with the failure or its
consequences would have a Material Adverse Effect. There are to its knowledge no
circumstances that may prevent or interfere with such compliance in the future.

 

(b) There is no Environmental Claim pending or formally threatened and there are
no past or present acts, omissions, events or circumstances that would form, or
are reasonably likely to form, the basis of any Environmental Claim (including
any arising out of the generation, storage, transport, disposal or release of
any dangerous substance) against any member of the Group which, if adversely
determined, would have a Material Adverse Effect.

 

16.13 Structure Memorandum

 

In the case of the Company and the Borrower only and as at the date of this
Agreement and Closing, the Structure Memorandum:

 

  (a) shows all members of the Group (and all Joint Ventures and minority
interests held by any member of the Group);

 

43



--------------------------------------------------------------------------------

  (b) contains descriptions which in all material respects are true, complete
and correct of the corporate ownership structure of the Group (including all
minority interests in any member of the Group), as it will be immediately after
Closing; and

 

  (c) shows all loans (of USD100,000 or more) between members of the Group and
between any member of the Group and a member of the Merix Group as they will be
immediately after Closing.

 

16.14 Representations and warranties on the Acquisition Documents

 

(a) To the best of its knowledge, as at the date of this Agreement and Closing,
no representation or warranty (as qualified by any related disclosure letter or
schedule to the Acquisition Documents) given by any party in the Acquisition
Documents is untrue or misleading in any material respect.

 

(b) The Acquisition Documents contain all the terms of the Acquisition and the
transactions referred to in the Acquisition Documents.

 

(c) The Seller is not receiving any payment or other consideration in connection
with the Acquisition from any member of the Merix Group other than as provided
in the Acquisition Documents.

 

16.15 The Borrower

 

In the case of the Company and Borrower only:

 

  (a) except as may arise under the Transaction Documents and for Acquisition
Costs, before Closing none of the Company, the Borrower or their Subsidiaries
(other than the Target Group) has traded or incurred any material liabilities or
commitments (actual or contingent, present or future);

 

  (b) the Company is the legal and beneficial owner of all of the shares in the
Borrower and the Borrower is the legal and beneficial owner of all the shares in
its Subsidiaries (other than the Target Group); and

 

  (c) at Closing, the Borrower will become the beneficial owner and be
unconditionally entitled to become the legal and beneficial owner of all of the
Target Shares.

 

16.16 Assets

 

(a) After Closing it will be the sole legal and beneficial owner of the material
assets which are to be transferred to it under the Acquisition Documents.

 

(b) It is (or after Closing will be) the sole legal and beneficial owner of the
shares and other material assets which it charges or purports to charge under
any Security Document.

 

(c) It owns or has leased or licensed to it all material assets necessary to
conduct its business as it is being or will be conducted.

 

16.17 Financial Indebtedness and Security Interests

 

(a) No member of the Group has any Financial Indebtedness outstanding which is
not permitted by the terms of this Agreement.

 

44



--------------------------------------------------------------------------------

(b) No Security Interest exists over the whole or any part of the assets of any
member of the Group except for those permitted under Clause 19.5 (Negative
pledge).

 

16.18 Insurance

 

(a) There is no outstanding insured loss or liability incurred by it in an
amount which is USD500,000 or more which is not expected to be covered to the
full extent of that loss or liability.

 

(b) There has been no non-disclosure, misrepresentation or breach of any term of
any material Insurance which would entitle any insurer of that Insurance to
repudiate, rescind or cancel it or to treat it as avoided in whole or in part or
otherwise decline any valid claim under it by or on behalf of any member of the
Group.

 

(c) No insurer of any material Insurance is in run-off or has entered into any
insolvency proceedings.

 

16.19 Taxes on payments

 

(a) It is not overdue in the filing of any Tax returns or filings relating to
any material amount of Tax and it is not overdue in the payment of any material
amount of, or in respect of, Tax.

 

(b) No claims or investigations by any Tax authority are being or are reasonably
likely to be made or conducted against it which are reasonably likely to result
in a liability of or claim against any member of the Group to pay any material
amount of, or in respect of, Tax.

 

(c) For Tax purposes, it is resident only in the jurisdiction of its
incorporation.

 

(d) As at the date of this Agreement, all amounts payable by it under the
Finance Documents may be made without any Tax Deduction.

 

16.20 Stamp duties

 

No stamp or registration duty or similar Tax or charge is payable in its
jurisdiction of incorporation in respect of any Finance Document.

 

16.21 Immunity

 

(a) The entry into by it of each Finance Document constitutes, and the exercise
by it of its rights and performance of its obligations under each Finance
Document will constitute private and commercial acts performed for private and
commercial purposes; and

 

(b) it will not be entitled to claim immunity from suit, execution, attachment
or other legal process in any proceedings taken in its jurisdiction of
incorporation in relation to any Finance Document.

 

16.22 No adverse consequences

 

(a) It is not necessary under the laws of its jurisdiction of incorporation:

 

  (i) in order to enable any Finance Party to enforce its rights under any
Finance Document; or

 

  (ii) by reason of the entry into any Finance Document or the performance by it
of its obligations under any Finance Document,

 

that any Finance Party should be licensed, qualified or otherwise entitled to
carry on business in its jurisdiction of incorporation; and

 

45



--------------------------------------------------------------------------------

(b) no Finance Party is or will be deemed to be resident, domiciled or carrying
on business in its jurisdiction of incorporation by reason only of the entry
into, performance and/or enforcement of any Finance Document.

 

16.23 Jurisdiction/governing law

 

(a) Its:

 

  (i) irrevocable submission under this Agreement to the jurisdiction of the
courts of England;

 

  (ii) agreement that this Agreement is governed by English law; and

 

  (iii) agreement not to claim any immunity to which it or its assets may be
entitled,

 

are legal, valid and binding under the laws of its jurisdiction of
incorporation; and

 

(b) any judgment obtained in England will be recognised and be enforceable by
the courts of its jurisdiction of incorporation.

 

16.24 Times for making representations and warranties

 

(a) Unless otherwise specified, the representations and warranties set out in
this Clause are made by each Original Obligor on the date of this Agreement.

 

(b) Unless a representation and warranty is expressed to be given at or as of a
specific date or dates only, each representation and warranty is deemed to be
repeated by:

 

  (i) each Additional Guarantor and the Company on the date on which that
Additional Guarantor becomes an Obligor; and

 

  (ii) each Obligor on the date of each Request, on each Utilisation Date and on
the last day of each Term.

 

(c) When a representation and warranty is deemed to be repeated, it is deemed to
be made by reference to the circumstances existing at the time of repetition.

 

17. INFORMATION COVENANTS

 

17.1 Financial statements

 

(a) The Company must supply to the Facility Agent in sufficient copies for all
the Lenders:

 

  (i) the audited consolidated financial statements of the Merix Group for each
annual Accounting Period (Form 10-K) filed with the U.S. Securities and Exchange
Commission by the Merix Group;

 

  (ii) the unaudited consolidated financial statements of the Merix Group for
each quarterly Accounting Period (Form 10-Q) filed with the U.S. Securities and
Exchange Commission by the Merix Group;

 

  (iii) audited consolidated financial statements of the Company for each annual
Accounting Period;

 

46



--------------------------------------------------------------------------------

  (iv) such audited financial statements of each other Obligor for each annual
Accounting Period as are required to be prepared under the law of the
jurisdiction in which that Obligor is incorporated;

 

  (v) its unaudited consolidated financial statements and related statements of
operations, stockholders’ equity and cash flows for each quarterly Accounting
Period; and

 

  (vi) the Book-to-Bill Ratio of the Group for Accounting Month,

 

provided that where the financial statements referred to in (i) and (ii) above
have been posted on a publicly accessible electronic website, they may be
supplied by the Company notifying the Facility Agent of such posting and details
of the website.

 

(b) The following Accounts and other financial information must be supplied as
soon as they are available and:

 

  (i) in the case of the Merix Group’s annual audited consolidated Accounts, and
the annual audited Accounts of each Obligor, within 120 days;

 

  (ii) in the case of Merix Group’s unaudited consolidated quarterly Accounts
and the Company’s unaudited consolidated quarterly Accounts, within 45 days; and

 

  (iii) in the case of the Company’s monthly Book-to-Bill Ratio of the Group
information, within 30 days,

 

of the end of the relevant Accounting Period or Accounting Month.

 

17.2 Form and scope of financial statements

 

(a) The Company must ensure that all Accounts supplied under this Agreement:

 

  (i) fairly present in all material respects the financial condition
(consolidated if it has Subsidiaries) of the relevant person as at the date to
which those Accounts were drawn up and the results of operations for the
Accounting Period then ended; and

 

  (ii) comprise at least a balance sheet, profit and loss account and cashflow
statement for the Accounting Period then ended and (in the case of quarterly
Accounts) the annual Accounting Period to date and the last 52/53 weeks (or
less, taking into account Clause 18.4 (Initial periods)) consecutive quarterly
Accounting Periods.

 

(b) The Company must ensure that all annual audited consolidated Accounts of the
Company are prepared in accordance with the Accounting Standards.

 

(c) The Company must ensure that all unaudited Accounts are prepared in
accordance with or on a basis consistent in all material respects with the
Accounting Standards.

 

(d) The Company must ensure that each set of Accounts for a quarterly Accounting
Period is accompanied by a report of the Chief Financial Officer:

 

  (i) explaining the main financial issues arising during that period; and

 

  (ii) comparing the financial performance for such period against the
equivalent period in the previous financial year.

 

47



--------------------------------------------------------------------------------

(e) The Company must ensure that each set of Accounts for an annual Accounting
Period is accompanied by any letter addressed to the management of the Company
(or Merix Corporation) by the Auditors and accompanying those Accounts.

 

(f) The Company must notify the Facility Agent of any intended material change
to the manner in which any Accounts are prepared.

 

17.3 Compliance Certificate

 

The Company must supply to the Facility Agent with each set of its annual and
quarterly Accounts a Compliance Certificate which must be signed by the Chief
Financial Officer.

 

17.4 Budget

 

(a) The Company must supply to the Facility Agent as soon as they are available
and in any event not later than 30 days before the beginning of each annual
Accounting Period a budget for the Group for that Accounting Period.

 

(b) The budget must be:

 

  (i) prepared on a basis consistent with the Accounting Standards ; and

 

  (ii) approved by the board of directors of the Company.

 

(c) If the Company updates or changes the budget referred to above, it must
within not more than 30 days of the update or change being made deliver to the
Facility Agent in sufficient copies for all the Lenders:

 

  (i) an updated or changed budget; and

 

  (ii) a written explanation of the main changes in that budget.

 

17.5 Auditors

 

The Company will retain one of the firms named or described in the definition of
“Auditors” in Clause 1.1 (Definitions) to audit its consolidated annual
financial statements.

 

17.6 Information – miscellaneous

 

The Company must supply to the Facility Agent, in sufficient copies for all the
Lenders if the Facility Agent so requests:

 

  (a) at the same time as they are despatched, copies of all documents
despatched by the Company to its shareholders generally (or any class of them)
or despatched by any member of the Group to its creditors generally (or any
class of them);

 

  (b) promptly upon becoming aware of them, details of any circumstances which
have or might have a Material Adverse Effect;

 

  (c) promptly upon becoming aware of them, details of any claim or potential
claim in an amount of USD500,000 or more made by or against a member of the
Group under the Acquisition Documents and any allegation of breach of any
Acquisition Document by any party to that Acquisition Document;

 

48



--------------------------------------------------------------------------------

  (d) promptly on receipt, copies of any financial statements or accounts of the
Target Group not previously delivered under the EPC Facilities and copies of any
completion accounts delivered under the Acquisition Documents;

 

  (e) promptly on request, an up to date copy of its shareholders’ register (or
the equivalent under the law of its jurisdiction of incorporation);

 

  (f) promptly after the same become publicly available (and only if and to the
extent applicable), copies of all periodic and other reports, proxy statements
and other materials filed by the Company or any of its Subsidiaries with any
governmental authority regulating reporting by issuers of publicly held
securities or with any national securities exchange; and

 

  (g) promptly on request, such further information regarding the financial
condition, assets and operations of the Group and/or any member of the Group
(including any requested amplification or explanation of any item in the
Accounts, budgets or other material provided by any Obligor under this
Agreement) as any Finance Party through the Facility Agent may reasonably
request.

 

17.7 Notification of Default

 

(a) Unless the Facility Agent has already been so notified by another Obligor,
each Obligor must notify the Facility Agent of any Default (and the steps, if
any, being or proposed to be taken to remedy it) promptly upon becoming aware of
its occurrence.

 

(b) Promptly on request by the Facility Agent, the Company must supply to the
Facility Agent a certificate, signed by two of its authorised signatories on its
behalf, certifying that no Default is outstanding or, if a Default is
outstanding, specifying the Default and the steps, if any, being or proposed to
be taken to remedy it.

 

17.8 Year end

 

The Company must as promptly as reasonably possible:

 

  (a) procure that each annual Accounting Period, and each financial year-end of
each member of the Group, falls on the Accounting Date falling on or nearest to
30 April;

 

  (b) procure that its first annual Accounting Period falls on 22 April 2006
(being five weeks prior to the last Saturday in May 2006); and

 

  (c) procure that each quarterly Accounting Period and each financial quarter
of each member of the Group ends on an Accounting Date.

 

17.9 Know your customer requirements

 

(a) Each Obligor must promptly on the request of any Finance Party supply to
that Finance Party any documentation or other evidence which is reasonably
requested by that Finance Party (whether for itself, on behalf of any Finance
Party or any prospective new Lender) to enable a Finance Party or prospective
new Lender to carry out and be satisfied with the results of all applicable know
your customer requirements.

 

(b) Each Lender must promptly on the request of the Facility Agent or the
Security Agent supply to that Agent any documentation or other evidence which is
reasonably required by that Agent to carry out and be satisfied with the results
of all applicable know your customer requirements.

 

49



--------------------------------------------------------------------------------

18. FINANCIAL COVENANTS

 

18.1 Financial undertakings

 

(a) The Company must ensure that:

 

  (i) Fixed Charges Coverage Ratio: Consolidated EBITDA, less Tax paid in cash
and less Capital Expenditure made to the extent not financed with other
permitted indebtedness or with cash proceeds from the sale of capital assets,
during any Test Period ending on any quarterly Accounting Date on or after July
2006, shall not be less than 1.10 times Consolidated Total Debt Service for such
Test Period;

 

  (ii) Leverage Ratio: Consolidated Total Borrowings as at the last day of each
Test Period set forth below shall not be more than the multiple of Consolidated
EBITDA for such Test Period shown in the table below:

 

Test Period to:

--------------------------------------------------------------------------------

   Leverage Ratio


--------------------------------------------------------------------------------

22 July 2006

   4.75

21 October 2006

   4.25

20 January 2007

   3.25

21 April 2007

   2.75

21 July 2007

   2.75

20 October 2007

   2.75

26 January 2008

   2.00

26 April 2008

   2.00

26 July 2008

   2.00

25 October 2008

   2.00

24 January 2009

   2.00

 

  (iii) Interest Coverage Ratio: Consolidated EBITDA for each of the Test
Periods ending on the dates in the table below, shall not be less than the
multiple of Consolidated Total Interest Payable shown in the table for that Test
Period:

 

Test Period to:

--------------------------------------------------------------------------------

   Interest Coverage Ratio


--------------------------------------------------------------------------------

22 July 2006

   3.00

21 October 2006

   3.50

20 January 2007

   4.00

21 April 2007

   4.50

21 July 2007

   4.50

20 October 2007

   4.50

26 January 2008

   4.50

26 April 2008

   4.50

26 July 2008

   4.50

25 October 2008

   4.50

24 January 2009

   4.50

 

50



--------------------------------------------------------------------------------

(b) Maximum Capital Expenditure. In respect of each period set out in column
(1) below (each an Expenditure Period), the Company will procure that the Group
taken as a whole will not make Capital Expenditure in excess of the amount (each
a Capital Expenditure Limit) set out in column (2) below opposite the relevant
period:

 

            (1)

Expenditure Period

--------------------------------------------------------------------------------

  

(2)

Capital Expenditure Limit

--------------------------------------------------------------------------------

     (USD)

Closing Date to 22 April 2006

   8,500,000

23 April 2006 to 21 April 2007

   13,000,000

22 April 2007 to 26 April 2008

   12,000,000

27 April 2008 to 31 May 2009

   7,000,000

 

provided that:

 

  (i) for the purposes of this Subclause, Capital Expenditure funded by cash
contributed by the Investor will be excluded in determining whether or not a
Capital Expenditure Limit has been exceeded;

 

  (ii) up to fifty per cent. (50 per cent.) of any such Capital Expenditure
Limit not utilised in any Expenditure Period may be carried forward for one
Expenditure Period only and added (otherwise than for the purposes of the
further application of this proviso) to the Capital Expenditure Limit for the
next Expenditure Period. Any amount carried forward from one Expenditure Period
to the next shall only be utilised after the original Capital Expenditure Limit
for such next Expenditure Period has been utilised in full and if not utilised
within such next Expenditure Period shall lapse; and

 

  (iii) the Company shall procure that the Group will not make Capital
Expenditure if doing so would result in a breach of the Fixed Charges Coverage
Ratio.

 

(c) Minimum Consolidated EBITDA. In respect of each period set out in column
(1) below, the Company will procure that the Consolidated EBITDA will not be
less than the amount set out in column (2) below opposite the relevant period:

 

      (1)

Test Period

--------------------------------------------------------------------------------

  

(2)

Minimum Consolidated EBITDA

--------------------------------------------------------------------------------

     (USD)

Closing Date to 22 April 2006

   7,500,000

23 April 2006 to 21 April 2007

   20,000,000

22 April 2007 to 26 April 2008

   23,000,000

27 April 2008 to 30 April 2009

   25,000,000

 

51



--------------------------------------------------------------------------------

18.2 Financial covenant definitions

 

Subject to Clause 18.4 (Initial periods), in this Agreement the following terms
have the meanings set out below:

 

  (a) Consolidated Cashflow for any Test Period means Consolidated EBITDA for
such period:

 

     plus the amount of any rebate or credit in respect of any Tax on profits,
gains or income actually received in cash by any member of the Group during such
period;

 

     plus the amount (net of any applicable withholding tax) of any dividends or
other profit distributions received in cash by any member of the Group during
such period from any entity which is not itself a member of the Group;

 

     minus all prepayments of the Loans made during the Test Period.

 

     minus all Capital Expenditure actually paid or contractually falling due
for payment by members of the Group during such period except to the extent
funded out of Net Proceeds or (for the purposes of calculating Excess Cashflow
only) if greater, the amount of the Capital Expenditure Limit (as defined in
Clause 18.1 (Financial undertakings) and ignoring any amount carried forward
from a previous period) for that period;

 

     minus all amounts of Tax on profits, gains or income actually paid and/or
which fell due for immediate payment during such period and minus the amount of
any withholding tax withheld from any amount paid to any member of the Group
which has been taken into account in calculating Consolidated EBITDA for such
period;

 

     minus any increase or plus any decrease in Consolidated Net Working Capital
between the Accounting Dates at the beginning and end of such Test Period (for
which purpose the Closing Date shall be deemed to be an Accounting Date);

 

     minus the amount of all dividends or other distributions in respect of its
shares or other ownership interests paid by any member of the Group in that
period to any person who is not a member of the Group;

 

     minus all non-cash credits and plus all non-cash debits and other non-cash
charges included in establishing Consolidated EBITDA for such period (to the
extent not included in calculating Consolidated Net Working Capital as at the
Accounting Date on which such period ends);

 

     plus any positive and minus any negative extraordinary or exceptional items
received or which are paid or fall due for payment by any member of the Group in
cash during such period to the extent not already taken into account in
calculating Consolidated EBITDA for such period;

 

     minus payments to be paid to the other equity holders of the Permitted
Joint Ventures permitted under Clause 19.16 (Dividends).

 

  (b) Consolidated EBITDA for any Test Period means the operating income of the
Group for such period:

 

     before deducting any depreciation or amortisation whatsoever;

 

52



--------------------------------------------------------------------------------

     before taking into account all extraordinary items (whether positive or
negative) and all exceptional items (whether positive or negative);

 

     before deducting any amount of Tax on profits, gains or income paid or
payable by the Group and any amount of any rebate or credit in respect of Tax on
profits, gains or income received or receivable by the Group;

 

     before taking into account any Interest accrued as an obligation of any
member of the Group whether or not paid, deferred or capitalised during such
period;

 

     before taking into account (to the extent otherwise included) any
unrealised gains or losses due to exchange rate movements;

 

     after adding back (to the extent otherwise deducted) any loss against book
value incurred by the Group on the disposal of any asset (other than the sale of
trading stock) during such period;

 

     after adding back an amount equal to the purchase accounting inventory
mark-up multiplied by a fraction, the denominator of which is the book value of
the inventory subject to such adjustment (“Adjustment Inventory”) and the
numerator of which is the book value of Adjustment Inventory consumed in the
relevant Test Period;

 

     after adding back (to the extent otherwise deducted) non-cash charges
including deferred compensation and charges for the grant of options for the
purchase of shares in Merix Corporation;

 

     after deducting (to the extent otherwise included) any gain over book value
arising in favour of the Group on the disposal of any asset (other than the sale
of trading stock) during such period and any gain arising on any revaluation of
any asset during such period; and

 

     after deducting the amount of profit of any entity (which is not a member
of the Group) in which any member of the Group has an ownership interest to the
extent that the amount of such profit included in the Accounts of the Group
exceeds the amount (net of any applicable withholding tax) received in cash by
members of the Group through distributions by that entity.

 

  (c) Consolidated Net Working Capital as at any Accounting Date (for which
purpose the Closing Date shall be deemed to be an Accounting Date) means
Consolidated Current Commercial Assets minus Consolidated Current Commercial
Liabilities, all as at such Accounting Date. For this purpose:

 

  (i) Consolidated Current Commercial Assets as at any Accounting Date means all
of the current assets (other than Cash, Cash Equivalents, any credit receivable
for Tax on profits, gains or income suffered, Interest receivable and repayments
of Financial Indebtedness (within paragraph (a) and/or (c) of the definition of
that term in Clause 1.1 (Definitions)) receivable) of the Group as at such
Accounting Date;

 

  (ii) Consolidated Current Commercial Liabilities as at any Accounting Date
means all of the current liabilities (excluding any Financial Indebtedness
within paragraphs (a), (c), (d), (e), (f), (g), (i), (j), (k) and/or (l) of the
definition of that term in Clause 1.1 (Definitions) (unless consisting of a
liability in relation to items falling within paragraph (h) of that definition)
and any accrued or unpaid Interest and any liabilities in respect of Tax on
profits, gains or income and dividends, redemptions and other distributions
payable to shareholders of the Company (whether or not declared)) of the Group
as at such Accounting Date.

 

53



--------------------------------------------------------------------------------

  (d) Consolidated Total Debt Service for the Group for any Test Period means
Consolidated Total Interest Payable for such period:

 

     plus all scheduled principal amounts of Financial Indebtedness (excluding
any prepayments) of members of the Group (including, for the avoidance of doubt,
the Loans and Financial Indebtedness under the Seller Loan Note Instrument but
excluding Financial Indebtedness to any member of the Merix Group) which fell
due for repayment or prepayment whether or not paid during or deferred for
payment after such period, but excluding any principal amount which fell due
under any overdraft or revolving credit facility and which was available for
simultaneous redrawing according to the terms of such facility; and

 

  (e) Consolidated Total Interest Payable for the Group for any Test Period
means the Interest accrued during such period as an obligation of any member of
the Group to persons other than members of the Merix Group (whether or not paid
or capitalised during or deferred for payment after such period).

 

  (f) Consolidated Total Borrowings in respect of the Group at any time means
the aggregate at that time of the Financial Indebtedness of the members of the
Group from sources external to the Merix Group (including, without limitation,
the Loans and Financial Indebtedness under the Seller Loan Note Instrument).

 

  (g) Test Period means the period from the Closing Date to 22 April 2006 and
thereafter the annual Accounting Period commencing on the Accounting Date
approximately one year before the relevant measurement date and ending on the
relevant measurement date.

 

18.3 Basis of Calculations

 

(a) All the terms defined in Clause 18.2 (Financial covenant definitions) are to
be determined on a consolidated basis and (except as expressly included or
excluded in the relevant definition) in accordance with the Accounting
Standards. The financial covenants in Clause 18.1 (Financial undertakings) shall
apply as of the Accounting Date at the end of each Test Period and compliance
(or otherwise) shall be verified by reference to the consolidated Accounts of
the Group for the relevant Test Periods).

 

(b) No item shall be deducted or credited more than once in any calculation.

 

18.4 Initial periods

 

(a) Where any of the Test Periods would otherwise commence before the Closing
Date, such Test Period shall, instead, commence on the Closing Date (the part of
such period falling before the Closing Date being ignored).

 

(b) Consolidated Cashflow, Consolidated EBITDA, Consolidated Total Debt Service
and Consolidated Total Interest Payable shall for any Test Period ending less
than 12 months after Closing be determined on an annualised basis by dividing
each such amount by the number of days from Closing to the Accounting Date at
the end of such Test Period and multiplying by 365.

 

(c) For the purposes of making calculations under this Clause 18 (Financial
covenants) only, the Target Group shall be deemed to have become wholly-owned
subsidiaries of the Company on the Closing Date.

 

54



--------------------------------------------------------------------------------

19. GENERAL COVENANTS

 

19.1 General

 

Each Obligor agrees to be bound by the covenants set out in this Clause relating
to it and, where the covenant is expressed to apply to a member or members of
the Group, each Obligor must ensure that any member of the Group which is its
Subsidiary also performs that covenant.

 

19.2 Authorisations

 

(a) Each member of the Group must promptly:

 

  (i) obtain, maintain and comply with the terms; and

 

  (ii) supply certified copies to the Facility Agent,

 

of any authorisation required to enable it to perform its obligations under, or
for the validity or enforceability of, any Transaction Document and the
transactions contemplated by it.

 

(b) Each member of the Group must promptly:

 

  (i) obtain, maintain and comply with the terms; and

 

  (ii) supply certified copies to the Facility Agent,

 

of any authorisation required to enable it to carry on its business in the
ordinary course where failure to do so has a Material Adverse Effect.

 

19.3 Compliance with laws

 

Each member of the Group must comply in all respects with all laws and
regulations to which it is subject where failure to do so has a Material Adverse
Effect.

 

19.4 Pari passu ranking

 

Each Obligor must ensure that its payment obligations under the Finance
Documents at all times rank at least pari passu with all its present and future
unsecured unsubordinated payment obligations, except for obligations mandatorily
preferred by law applying to companies generally in its jurisdiction of
incorporation or any other jurisdiction where it carries on business.

 

19.5 Negative pledge

 

(a) Except as provided in paragraph (c) below, no member of the Group may create
or allow to exist any Security Interest on any of its assets.

 

(b) No member of the Group may:

 

  (i) dispose of any of its assets on terms where it is or may be or may be
required to be leased to or re-acquired or acquired by a member of the Group or
any of its related entities; or

 

  (ii) dispose of any of its receivables on recourse terms;

 

  (iii) enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or

 

55



--------------------------------------------------------------------------------

  (iv) enter into any other preferential arrangement having a similar effect,

 

in circumstances where the transaction is entered into primarily as a method of
raising Financial Indebtedness or of financing the acquisition of an asset.

 

(c) Paragraphs (a) and (b) above do not apply to:

 

  (i) any Security Interest created or evidenced by the Finance Documents;

 

  (ii) any Security Interest (existing as at the date of this Agreement) over
assets of any member of the Target Group, but only if that Security Interest is
irrevocably released and discharged on Closing;

 

  (iii) any Security Interest comprising a netting or set-off arrangement
entered into by a member of the Group with an Approved Bank in the ordinary
course of its banking arrangements for the purpose of netting debit and credit
balances provided that the aggregate of all obligations owing by the Group
(other than under the Finance Documents) to all the Approved Banks entitled to
such rights of netting or set-off shall not exceed USD10,000.

 

  (iv) any lien arising by operation of law or any lien or retention of title
arrangement arising by agreement to substantially the same effect and in the
ordinary course of trading and not as a result of any default or omission by any
member of the Group;

 

  (v) any Security Interest on an asset acquired by a member of the Group after
the Closing Date or on an asset (as at the date of a person’s acquisition by a
member of the Group) of that person, but only for the period of three months
from the date of acquisition and to the extent that:

 

  (A) that Security Interest was not created in contemplation of that
acquisition; and

 

  (B) the principal amount secured by that Security Interest is permitted by
Clause 19.7(b)(ii) (Financial Indebtedness) and has not been incurred or
increased or its maturity date extended in contemplation of, or since, that
acquisition;

 

  (vi) any Security Interest over goods and documents of title to such goods
arising under documentary credit transactions entered into in the ordinary
course of trade and on terms customary in that trade;

 

  (vii) any Security Interest expressly permitted in writing by the Majority
Lenders (but only if the amount secured by that Security Interest is not
increased above the permitted amount); and

 

  (viii) any Security Interest (not being over any asset subject to any Security
Interest under the Security Documents and not being over any asset of any of the
Obligors) securing that member of the Group’s own indebtedness which (when taken
together with any other indebtedness which has the benefit of a Security
Interest not permitted under the preceding subparagraphs) does not exceed
USD500,000 at any time.

 

  (ix) any Security Interest provided in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

  (x) cash deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

56



--------------------------------------------------------------------------------

  (xi) cash deposits or guarantees provided to PRC or Hong Kong public
utilities, in each case in the ordinary course of business;

 

  (xii) judgment liens in respect of judgments that do not constitute an Event
of Default under Subclause 20.8 (Judgments); and

 

  (xiii) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of any of the Obligors.

 

19.6 Disposals

 

(a) Except as provided in paragraph (b) below, no member of the Group may,
either in a single transaction or in a series of transactions and whether
related or not and whether voluntarily or involuntarily, dispose of all or any
part of its assets.

 

(b) Paragraph (a) does not apply to any disposal:

 

  (i) of trading stock to a member of the Merix Group in accordance with any
reasonable transfer pricing scheme which protects the commercial interests and
maximises the Consolidated EBITDA of the Group to the extent permitted by law;

 

  (ii) on or about Closing of accounts receivable to Merix Corporation (for
United States of America customers), Merix UK Limited (for United Kingdom
customers), Merix Circuits Corporation (for Canadian customers) or Merix
Singapore Sales Pte. Ltd. (for Singapore customers) for fair value on terms
which protect the commercial interests and maximise the Consolidated EBITDA of
the Group to the extent permitted by law;

 

  (iii) of trading stock outside the Merix Group made on arm’s length terms in
the ordinary course of trading;

 

  (iv) of any asset (not being a business and not being shares, securities,
interests in real property or rights under any Transaction Document) on arm’s
length terms in exchange for any other asset comparable or superior as to type,
value, quality and title (but only if the Obligor grants security in favour of
the Finance Parties (in form and substance satisfactory to the Security Agent)
over any asset replacing one which was subject to a Security Interest created
under a Security Document);

 

  (v) of obsolete or redundant vehicles, plant and equipment, for cash on arm’s
length terms provided that the fair market value of such assets does not exceed
USD500,000 in any fiscal year;

 

  (vi) of any asset (not being shares):

 

  (A) to an Obligor incorporated in the same jurisdiction as the disposer (but
only if the recipient grants security in favour of the Finance Parties (in form
and substance satisfactory to the Security Agent) over any asset which was
subject to a Security Interest created under a Security Document); or

 

  (B) by a Non-Obligor to any member of the Group;

 

  (vii) of Cash Equivalents:

 

  (A) for cash; or

 

 

57



--------------------------------------------------------------------------------

  (B) in exchange for other Cash Equivalents;

 

  (viii) of cash where such disposal does not breach the other terms of the
Finance Documents;

 

  (ix) pursuant to any Permitted Reorganisation;

 

  (x) constituted by a licence in respect of Intellectual Property Rights which
is permitted pursuant to Clause 19.18(b) (Intellectual property rights);

 

  (xi) constituted by a Security Interest permitted under Clause 19.5(b)
(Negative pledge);

 

  (xii) of any asset (not being a business and not being shares, securities,
interests in real property or rights under any Transaction Document) to a
Permitted Joint Venture on arm’s length terms; or

 

  (xiii) for cash on arm’s length terms where the higher of the market value and
consideration receivable (when taken together with the higher of the market
value and consideration receivable for any other disposal not allowed under the
preceding subparagraphs) does not exceed USD500,000 in any annual Accounting
Period of the Company.

 

(c) The disposals referred to in paragraphs (b)(v),(b)(vii)(A) and (b)(xiii)
above shall be for cash payable in full at or before the time of disposal.

 

19.7 Financial Indebtedness

 

(a) Except as provided in paragraph (b) below, no member of the Group may incur
or permit to be outstanding any Financial Indebtedness or enter into any
off-balance sheet financing arrangement.

 

(b) Paragraph (a) does not apply to:

 

  (i) Financial Indebtedness incurred under the Finance Documents, the Seller
Loan Note Instrument or the Capex Loan as in force at the date of this
Agreement;

 

  (ii) any Financial Indebtedness of any person acquired by a member of the
Group after Closing which is incurred under arrangements in existence at the
date of acquisition, but not incurred or increased or its maturity date extended
in contemplation of, or since, that acquisition, and outstanding only for a
period of three months following the date of acquisition;

 

  (iii) any Financial Indebtedness under finance or capital leases entered into
before Closing provided that the terms of all such leases are disclosed to the
Facility Agent before the date 30 days after Closing and that the terms which
apply to such leases after Closing remain those in existence before Closing,
unless changed with the consent of the Majority Lenders and provided also that
the aggregate capital value of all items so leased under all such leases entered
into before Closing does not exceed $5,000,000;

 

  (iv) any Financial Indebtedness under finance or capital leases entered into
after Closing, provided that the aggregate capital value of all such items so
leased under outstanding leases by members of the Group does not exceed
USD500,000 at any time;

 

  (v) any Treasury Transaction permitted under Clause 19.13 (Treasury
transactions);

 

  (vi) any Financial Indebtedness permitted under Clause 19.12 (Third party
guarantees) or Clause 19.14 (Loans out);

 

58



--------------------------------------------------------------------------------

  (vii) any Financial Indebtedness expressly permitted in writing by the
Majority Lenders;

 

  (viii) any Financial Indebtedness of any member or members of the Group not
otherwise permitted by this paragraph (b) which in aggregate (when taken
together with the amount of any other indebtedness which has the benefit of a
Security Interest permitted under Clause19.5(c)(viii) (Negative pledge)) does
not exceed USD500,000 at any time; or

 

  (ix) any Financial Indebtedness incurred by a member of the Group in the
ordinary course of business and owed to another member of the Merix Group which
is a party to the Group Subordination Agreement.

 

(c) This Subclause 19.7 shall not prohibit any member of the Group from
incurring Financial Indebtedness the proceeds of which are at the same time used
to pay in full all amounts owing to the Finance Parties and the Agents by the
Obligors under the Finance Documents.

 

19.8 Change of business

 

The Company must ensure that no substantial change is made to the general nature
of the business of the Group taken as a whole from that carried on by the Seller
and its Subsidiaries at the Closing Date.

 

19.9 Mergers

 

No member of the Group may enter into any amalgamation, demerger, merger,
consolidation or reconstruction other than a Permitted Reorganisation.

 

19.10 Acquisitions

 

(a) Except as provided in paragraph (b) below, no member of the Group may:

 

  (i) acquire or subscribe for shares or other ownership interests in or
securities of any company or other person;

 

  (ii) acquire any business; or

 

  (iii) incorporate any company or other person.

 

(b) Paragraph (a) does not apply to:

 

  (i) any acquisition or subscription for shares or other ownership interests in
any person referred to in the Structure Memorandum;

 

  (ii) the Acquisition;

 

  (iii) the subscription for or acquisition of shares in its direct Subsidiary,
or the acquisition of the assets of an existing member of the Group, provided
that:

 

  (A) the relevant shares and/or assets are upon acquisition effectively charged
under the Security Documents; and

 

  (B) the aggregate of the amounts so applied does not exceed USD500,000 at any
time;

 

  (iv) any Permitted Reorganisation; or

 

59



--------------------------------------------------------------------------------

  (v) the acquisition or subscription for shares or ownership interests in (or
the incorporation of a special purpose company to acquire an interest in) a
Permitted Joint Venture on arm’s length terms.

 

19.11 Environmental matters

 

(a) Each member of the Group must ensure that:

 

  (i) it is, and has been, in compliance with all Environmental Laws and
Environmental Approvals applicable to it, where failure to do so has a Material
Adverse Effect or is reasonably likely to result in any liability for a Finance
Party;

 

  (ii) it obtains all requisite Environmental Approvals where failure to obtain
would have a Material Adverse Effect or is reasonably likely to result in any
liability for a Finance Party; and

 

  (iii) it implements procedures to monitor compliance with and to prevent
liability under any Environmental Law.

 

(b) Each Obligor must, promptly upon becoming aware, notify the Facility Agent
of:

 

  (i) any Environmental Claim current, or to its knowledge, pending or
threatened; or

 

  (ii) any circumstances reasonably likely to result in an Environmental Claim,

 

which has or, if substantiated, would have a Material Adverse Effect or is
reasonably likely to result in any liability for a Finance Party.

 

(c) The Company agrees to indemnify each Finance Party, each receiver appointed
under any Security Document and their respective officers (together the
Indemnified Parties) against any loss or liability suffered or incurred by that
Indemnified Party (except to the extent caused by such Indemnified Party’s own
negligence or wilful default) which:

 

  (i) arises by virtue of any actual or alleged breach of any Environmental Law
(whether by any Obligor, an Indemnified Party or any other person); or

 

  (ii) arises in connection with an Environmental Claim,

 

which relates to the Group, any assets of the Group or the operation of all or
part of the business of the Group (or in each case any member of the Group) and
which would not have arisen if the Finance Documents or any of them had not been
executed by that Finance Party.

 

19.12 Third party guarantees

 

(a) Except as provided in paragraph (b) below, no member of the Group may incur
or allow to be outstanding any guarantee by such member of the Group or any of
its Subsidiaries in respect of any person.

 

(b) Paragraph (a) does not apply to:

 

  (i) any guarantee arising under the Transaction Documents;

 

  (ii) the endorsement of negotiable instruments in the ordinary course of
trade;

 

60



--------------------------------------------------------------------------------

  (iii) performance bonds guaranteeing performance by an Obligor (not being the
Company or the Borrower) under any contract (not being in respect of Financial
Indebtedness) entered into in the ordinary course of trade;

 

  (iv) guarantees by other Obligors in respect of the Financial Indebtedness of
Obligors (not being the Company or the Borrower) where such Financial
Indebtedness is permitted by the terms of this Agreement; or

 

  (v) guarantees (not being in respect of any obligation or liability of the
Company or the Borrower) not otherwise allowed under the preceding subparagraphs
under which the aggregate liability (actual or contingent) of members of the
Group (when taken together with the amount of any Financial Indebtedness
permitted under Clause 19.14(b)(v) (Loans out)) does not exceed USD500,000.

 

19.13 Treasury transactions

 

No member of the Group may enter into any Treasury Transaction, other than

 

  (a) contracts entered into in the ordinary course of business with an Approved
Bank for a term of no more than one year which are not for speculative purposes.

 

  (b) any Treasury Transaction expressly permitted in writing by the Majority
Lenders.

 

19.14 Loans out

 

(a) Except as provided in paragraph (b) below, no member of the Group may be the
creditor in respect of any Financial Indebtedness or of any trade credit
extended to any of its customers.

 

(b) Paragraph (a) does not apply to:

 

  (i) trade credit extended by any member of the Group to its customers on
normal commercial terms and in the ordinary course of its trading activities;

 

  (ii) any loan by one Obligor to another Obligor or by a member of the Group to
a Non-Obligor provided that the terms of paragraph (c) below are complied with.

 

  (iii) loans made to directors and employees of members of the Group in order
to purchase shares in the Company to the extent permitted by Clause 19.15 (Share
capital);

 

  (iv) loans to Joint Ventures to the extent permitted by Clause19.27 (Joint
Ventures); or

 

  (v) Financial Indebtedness not otherwise allowed under the preceding
subparagraphs which (when taken together with the aggregate actual or contingent
liability under any guarantees permitted under Clause 19.12(b)(v) (Third party
guarantees)) does not exceed USD500,000.

 

(c) Any loan made between members of the Group must be on terms that:

 

  (i) the creditor of that loan (if an Obligor) shall grant security over its
rights in respect of that loan in favour of the Lenders on terms acceptable to
the Facility Agent (acting on the instructions of the Majority Lenders) and in
accordance with Clause 19.30 (Security);

 

  (ii) each of the creditor and the debtor of that loan shall be party to the
Group Subordination Agreement as an Obligor under and as defined in the Group
Subordination Agreement; and

 

61



--------------------------------------------------------------------------------

  (iii) the creditor in respect of that loan may not take any action to cause
that loan (or any related interest, fees or other amounts) to become due or to
be paid:

 

  (A) in breach of the terms of the Group Subordination Agreement; or

 

  (B) if not already prohibited by paragraph (A), unless the other member of the
Group has sufficient readily available cash to pay the sum which is due or
demanded.

 

19.15 Share capital

 

(a) Except as provided in paragraph (b) below, no member of the Group may:

 

  (i) redeem, purchase, defease, retire or repay any of its shares or share
capital (or any instrument convertible into shares or share capital) or resolve
to do so;

 

  (ii) issue any shares (or any instrument convertible into shares) which by
their terms are redeemable or carry any right to a return prior to the Senior
Discharge Date; or

 

  (iii) issue any shares or share capital (or any instrument convertible into
shares or share capital) to any person other than its Holding Company.

 

(b) Paragraph (a) does not apply to:

 

  (i) any transaction expressly allowed under the Finance Documents;

 

  (ii) the issue of shares by a member of the Group to another member of the
Group which is a shareholder in it prior to that issue where, if any shares in
the company issuing such shares are the subject of a Security Interest pursuant
to the Security Documents, such shares become the subject of an equivalent
Security Interest in favour of the Finance Parties on the same terms;

 

  (iii) any transaction which is a Permitted Reorganisation; or

 

  (iv) the issue of shares by the Company to one or more employees as
compensation provided that the aggregate amount of ordinary shares allotted to
them does not exceed USD500,000 at any time, with each share valued at its book
value at the time it was allotted to an employee.

 

19.16 Dividends

 

(a) Except as provided below, the Company may not and will procure that its
Subsidiaries do not:

 

  (i) declare, make or pay, or pay interest on any unpaid amount of, any
dividend, charge, fee or other distribution (whether in cash or in kind) on or
in respect of its shares or share capital (or any class of its share capital);

 

  (ii) repay or distribute any share premium account; or

 

  (iii) except as required by law, pay or allow any member of the Group to pay
any management, advisory or other fee to or to the order of the shareholders of
the Company (or any of their respective Affiliates which is not a member of the
Group).

 

(b) Paragraph (a) does not apply to:

 

  (i) payment of dividends by any Subsidiary of the Borrower to the Borrower;

 

62



--------------------------------------------------------------------------------

  (ii) payment of dividends by any Subsidiary of the Borrower to any other
wholly-owned Subsidiary of the Borrower; or

 

  (iii) payment of dividends by EPCHY, EPCHZ, EPC Lomber and EPC Dongguan
provided that such dividends (or profit distribution) are paid to all
shareholders of such Subsidiary pro rata according to their respective equity
interests in such Subsidiary.

 

19.17 Loan Notes

 

The Company may not (and will ensure that no other member of the Group will):

 

  (a) except as allowed by the terms of the Seller Subordination Agreement,
repay or prepay any amount (whether of principal, fee, interest, premium or
other charge) outstanding under the Seller Loan Note Instrument; or

 

  (b) purchase, redeem, defease or discharge or provide any guarantee or
security for or sub participation in the Seller Loan Note Instrument or any
amount outstanding under the Seller Loan Note Instrument.

 

19.18 Intellectual property rights

 

(a) Except as provided below, each member of the Group must, except where the
failure to do so would not have a Material Adverse Effect:

 

  (i) make any registration and pay any fee or other amount which is necessary
to retain and protect the Intellectual Property Rights which are material to the
business of a member of the Group;

 

  (ii) record its interest in those Intellectual Property Rights;

 

  (iii) take such steps as are necessary and commercially reasonable (including
the institution of legal proceedings) to prevent third parties infringing those
Intellectual Property Rights;

 

  (iv) not use or permit any such Intellectual Property Right to be used in a
way which may, or take or omit to take any action which may, adversely affect
the existence or value of such Intellectual Property Right; and

 

  (v) not grant any licence in respect of those Intellectual Property Rights to
anyone not a member of the Group.

 

(b) Paragraph (a)(v) above does not apply to:

 

  (i) licence arrangements entered into between members of the Group for so long
as they remain members of the Group; or

 

  (ii) licence arrangements entered into on normal commercial terms and in the
ordinary course of its business.

 

19.19 Insurances

 

(a) In this Clause a prudent owner means a prudent owner and operator of any
business, and of assets of a type and size, similar in all cases to those owned
and operated by the relevant member of the Group in a similar location.

 

63



--------------------------------------------------------------------------------

(b) Each member of the Group must ensure that its Insurances insure it for its
insurable interest in respect of all risks:

 

  (i) which are required to be insured against under any applicable law or
regulation;

 

  (ii) which a prudent owner would insure against.

 

(c) Each member of the Group must ensure that the Insurances are with an
insurance company or underwriter which is of international standing and is not a
captive insurer which is a member of the Group.

 

(e) Each member of the Group must ensure that its Insurances comply with the
following requirements:

 

  (i) each member of the Group must be insured for its own insurable interest,
and separately from any other insured party, on a basis that:

 

  (A) any non-disclosure, misrepresentation or breach by or on behalf of any one
insured party will not prejudice the cover of any other insured party; and

 

  (B) insurers waive any right of subrogation against any member of the Group or
any Finance Party;

 

  (ii) each member of the Group must be entitled to claim directly for any
insured loss suffered by it;

 

  (iii) the insurers must give at least 30 days’ notice to the Facility Agent if
any insurer proposes to repudiate, rescind or cancel any Insurance or to treat
it as avoided in whole or in part or otherwise decline any valid claim under it
by or on behalf of that member of the Group;

 

  (iv) each member of the Group must be free to assign all amounts payable to it
under each of its Insurances and all its rights in connection with those amounts
in favour of the Security Agent as agent and trustee for the Finance Parties;
and

 

  (v) no limits of cover purchased under any Insurance are to be capable of
being eroded below the limits which a prudent owner would maintain by reason of
claims from persons who are not members of the Group.

 

(f) Each member of the Group must:

 

  (i) promptly pay (or procure payment of) all premiums and do anything which is
necessary to keep each of its Insurances in full force and effect; and

 

  (ii) not do or allow anything to be done which may (and promptly notify the
Facility Agent of any event or circumstance which does or is reasonably likely
to) entitle any insurer of any of its Insurances to repudiate, rescind or cancel
it or to treat it as avoided in whole or in part or otherwise decline any valid
claim under it by or on behalf of that member of the Group.

 

64



--------------------------------------------------------------------------------

(g) Each member of the Group must:

 

  (i) promptly notify the Facility Agent of any event or occurrence giving rise
to any aggregate loss or liability in excess of USD500,000 in respect of which
any member of the Group is entitled to make one or more claim under any
Insurance; and

 

  (ii) keep the Facility Agent advised of the progress of the claim(s).

 

(h) If any member of the Group fails to maintain any contract of insurance which
it is required to maintain under this Agreement, that member of the Group will
allow the Facility Agent to purchase the requisite insurance on its behalf if
the Facility Agent so elects. That member of the Group must immediately on
request by the Facility Agent pay the reasonable costs and expenses of the
Facility Agent or any of its agents incurred in the purchase of that insurance.

 

(i) Each member of the Group must keep all assets material to the conduct of its
business in good order and condition, ordinary wear and tear excepted.

 

19.20 Lines of Business

 

The Company must not carry on any business or own any assets, other than:

 

  (a) the ownership of shares of the Borrower;

 

  (b) the ownership of Cash and the provision of administrative services
(excluding treasury services) to other members of the Group of a type
customarily provided by a Holding Company to its Subsidiaries;

 

  (c) incurring Financial Indebtedness under the Transaction Documents provided
that the same is permitted by the Finance Documents; or

 

  (d) rights arising under the Transaction Documents.

 

19.21 Arm’s-length terms

 

No member of the Group may enter into any material transaction with any person
otherwise than on arm’s-length terms and for full market value, save for:

 

  (a) loans between members of the Group; or

 

  (b) other transactions between members of the Group,

 

which are permitted by other terms of this Agreement provided that the terms of
those loans or transactions do not result in a transfer of value from an Obligor
to a Non-Obligor.

 

19.22 Amendments to documents

 

No member of the Group may:

 

  (a) amend its memorandum or articles of association, joint venture contracts
or other constitutional documents;

 

  (b) amend or waive any term of the Transaction Documents or any of the other
documents delivered to the Facility Agent pursuant to Clause 4.1 (Conditions
precedent documents),

 

without the prior written consent of the Original Lenders if prior to Closing,
and thereafter in a manner or to an extent which is reasonably likely in any way
to affect materially and adversely the interests of the Finance Parties under
the Finance Documents.

 

65



--------------------------------------------------------------------------------

19.23 Bank Accounts

 

(a) As soon as practicable after Closing the Borrower shall open such operating
accounts as it requires with the Security Agents.

 

(b) The Company shall procure that all sales by the Group outside the People’s
Republic of China shall be made by the Borrower to the Group’s customers or, to
the extent that it is in the commercial interests of the Group for tax or other
reasons or required by law, to Merix Corporation (for sales to United States of
America customers), Merix UK Limited (for United Kingdom customers), Merix
Circuits Corporation (for Canadian customers) or Merix Singapore Sales Pte. Ltd.
(for Singapore customers).

 

(c) The Company shall procure that any member of the Merix Group which purchases
from Borrower shall pay for all such purchases on reasonable arm’s length
commercial terms.

 

(d) The Borrower shall pay (or procure the payment of) the proceeds of all
receivables from all sales into the Borrower’s operating account(s) with the
Security Agent.

 

(e) After the opening of the account(s) referred to in paragraph (a) above, the
Borrower may not open or maintain any account or enter into any banking
relationship with any bank other than the Security Agent.

 

19.24 Access

 

Upon reasonable notice being given by the Facility Agent, each Obligor must, and
will cause each other member of the Group to, allow any one or more
representatives of the Facility Agent and/or accountants or other professional
advisers appointed by the Facility Agent (at the Company’s risk and expense) to
have access during normal business hours to the premises, assets, books and
records of that member of the Group to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants.

 

19.25 Pension schemes

 

(a) Each member of the Group must be:

 

  (i) in compliance with all laws and contracts relating to any of its pension
schemes; and

 

  (ii) maintain and fund its pension schemes to at least the extent required by
local law and practice.

 

(b) The Company must supply the Facility Agent with a copy of any report in
respect of any pension scheme operated by a member of the Group which the
Facility Agent may reasonably request.

 

19.26 Taxes

 

Each member of the Group must pay all Taxes due and payable (or, where payments
of Tax must be made by reference to estimated amounts, such estimated Tax
(calculated in good faith) as due and payable for the relevant period) by it
prior to the accrual of any fine or penalty for late payment, unless (and only
to the extent that):

 

  (a) payment of those Taxes is being contested in good faith;

 

  (b) adequate reserves are being maintained for those Taxes and the costs
required to contest them; and

 

66



--------------------------------------------------------------------------------

  (c) failure to pay those Taxes does not have a Material Adverse Effect.

 

19.27 Joint Ventures

 

No member of the Group may:

 

  (a) enter into, invest in, acquire any interest in, transfer any asset to,
lend to, be the creditor of any Financial Indebtedness of or give any guarantee
in respect of the obligations of any Joint Venture; or

 

  (b) trade with or sell to or acquire assets or services from any Joint Venture
otherwise than on arm’s length terms,

 

other than in respect of a Permitted Joint Venture.

 

19.28 Executive Officers

 

(a) The Company must ensure that there is in place in respect of each Obligor
and each Subsidiary qualified management with appropriate skills.

 

(b) If any of the Executive Officers ceases (whether by reason of death,
retirement at normal retiring age or through ill health or otherwise) to perform
his or her duties (as required under the service contracts delivered to the
Facility Agent pursuant to under paragraph 18 of Schedule 2 (Conditions
precedent documents)), the Company must promptly notify the Facility Agent.

 

19.29 Guarantees

 

(a) The Company must ensure that each of the Targets will comply with section 76
of the Companies Act of Singapore or section 47A of the Companies Ordinance of
Hong Kong (if applicable) at or before the time it is required to execute the
Finance Documents provided for in Schedule 5 (Security Documents).

 

(b) The Company must ensure that:

 

  (i) each of the Targets becomes an Additional Guarantor at or before the time
provided for in Schedule 5 (Security Documents);

 

  (ii) each person that becomes a Subsidiary of the Company becomes an
Additional Guarantor as soon as such person becomes a Subsidiary.

 

(c) The Company is not required to perform its obligations under paragraph
(a) or (b) above if:

 

  (i) it is unlawful for the relevant person to become a Guarantor; and

 

  (ii) that person becoming a Guarantor would result in personal liability for
that person’s directors or other management.

 

(d) Each Obligor must use, and must procure that the relevant person uses, all
reasonable endeavours (including compliance with sections section 76 of the
Companies Act of Singapore or section 47A of the Companies Ordinance of Hong
Kong or the equivalent in that relevant person’s jurisdiction of incorporation)
lawfully to avoid any such unlawfulness or personal liability. This includes
agreeing to a limit on the amount guaranteed. The Facility Agent may agree to
such a limit if, in its opinion, to do so might avoid the relevant unlawfulness
or personal liability.

 

67



--------------------------------------------------------------------------------

19.30 Security

 

(a) Each Obligor shall ensure that the persons identified in Schedule 5
(Security Documents) will execute and deliver to the Security Agent the intended
Security Documents identified against their name in that Schedule at or before
the time provided for in that Schedule.

 

(b) Each Obligor must, and shall procure that each Subsidiary, on acquiring any
asset which:

 

  (i) would not be immediately and effectively charged by the then existing
Security Documents; and

 

  (ii) (A)            is of a type which is charged by the then existing
Security Documents; or

 

  (B) is otherwise material to the business of that member of the Group,

 

executes and delivers to the Security Agent such further or additional Security
Documents in relation to such assets as the Majority Lenders may reasonably
require and in form and substance satisfactory to them.

 

(c) Each Obligor shall execute and deliver to the Security Agent such further or
additional Security Documents in such form as the Majority Lenders shall require
creating an effective first ranking fixed Security Interest over the shares in
any entity which becomes a member of the Group after Closing.

 

(d) Eastern Pacific Circuits Investments Limited (to be renamed as Merix Holding
(Hong Kong) Limited) shall procure the registration of the EPC Lomber and EPC
Dongguan Equity Pledges with the SAIC and MOFCOM by not later than 90 days after
the date of execution of these Equity Pledges.

 

(e) Eastern Pacific Circuits Investments (Singapore) Pte. Ltd. (to be renamed as
Merix Holding (Singapore) Pte. Ltd.) shall procure the registration of the MHY,
MHZ and Merix Distribution Equity Pledges with the SAIC and MOFCOM by not later
than 90 days after the date of execution of these Equity Pledges.

 

(f) Each Obligor shall, and shall procure that each other relevant member of the
Group which is its Subsidiary shall, at its own expense, execute and do all such
assurances, acts and things as the Security Agent may reasonably require:

 

  (i) for registering any Security Documents in any required register and for
perfecting or protecting the security intended to be afforded by the Security
Documents; and

 

  (ii) if the Security Documents have become enforceable, for facilitating the
realisation of all or any part of the assets which are subject to the Security
Documents and the exercise of all powers, authorities and discretions vested in
the Security Agent or in any receiver of all or any part of those assets,

 

and in particular shall execute all transfers, conveyances, assignments and
releases of that property whether to the Security Agent or to its nominees and
give all notices, orders and directions which the Security Agent may reasonably
think expedient.

 

(g) On each date that a Security Document is entered into after Closing, each
Obligor shall procure that the documents listed in Part 4 (To be delivered in
respect of additional security) of Schedule 2 (Conditions Precedent Documents)
in respect of the Obligor entering into such Security Document are delivered to
the Facility Agent.

 

68



--------------------------------------------------------------------------------

(h) The Company shall procure and Merix Manufacturing (Hong Kong) Limited shall
obtain all necessary consent and approval from the Lessor in relation to the
granting of the Security Interest over and in respect of the TKO Secured
Property in accordance with the terms of the Master Security Deed, as identified
in Schedule 5 (Security Documents) within 14 days from the date of this
Agreement (each of the Lessor, the Lease and TKO Secured Property having the
meaning as defined in the Master Security Deed).

 

19.31 Acquisition Documents

 

(a) The Company shall promptly pay (or shall procure that there is promptly
paid) all amounts payable by the Company (or any member of the Merix Group)
under the Acquisition Documents as and when the same become due (save to the
extent being contested by a member of the Merix Group in good faith and where
adequate reserves are being maintained for any such payment).

 

(b) The Company must take, and must procure that each member of the Group takes,
all commercially reasonable steps to protect, maintain and enforce its rights
and pursue any claims or remedies which the Merix Group has under the
Acquisition Documents.

 

20. DEFAULT

 

20.1 Events of Default

 

Each of the events or circumstances set out in this Clause is an Event of
Default.

 

20.2 Non-payment

 

An Obligor does not pay on the due date any amount payable by it under the
Finance Documents in the manner required under the Finance Documents, unless the
non-payment:

 

  (a) is caused by technical or administrative error by a bank in the
transmission of funds; and

 

  (b) is remedied within three Business Days of the due date.

 

20.3 Breach of other obligations

 

(a) An Obligor does not comply with any term of Clauses 18 (Financial
covenants), 19.4 (Pari passu ranking), 19.5 (Negative pledge), 19.6 (Disposals),
19.9 (Mergers), 19.10 (Acquisitions), 19.12 (Third party guarantees), 19.14
(Loans out), 19.15 (Share capital), 19.16 (Dividends), 19.17 (Loan Notes), 19.29
(Guarantees) or 19.30 (Security); or

 

(b) an Obligor does not comply with any term of the Finance Documents (other
than any term referred to in Clause 20.2 (Non-payment) or in paragraph
(a) above), unless the non compliance:

 

  (i) is capable of remedy; and

 

  (ii) is remedied within 14 days of the earlier of the Facility Agent giving
notice of the breach to the Company and any Obligor becoming aware of the
non-compliance.

 

20.4 Misrepresentation

 

A representation or warranty made or deemed to be repeated by an Obligor in any
Finance Document or in any document delivered by or on behalf of any Obligor
under any Finance Document is incorrect or misleading in any material respect
when made or deemed to be repeated, unless the circumstances giving rise to the
breach of warranty:

 

  (a) are capable of remedy (in the sole opinion of the Facility Agent); and

 

 

69



--------------------------------------------------------------------------------

  (b) are remedied within 30 days of the earlier of the Facility Agent giving
notice of the breach to the Company and any Obligor becoming aware of the
misrepresentation or breach of warranty.

 

20.5 Cross-default

 

(a) Any of the following occurs in respect of a member of the Group:

 

  (i) any of its Financial Indebtedness (or any amount payable in respect of its
Financial Indebtedness) is not paid when due (after the expiry of any originally
applicable grace period); or

 

  (ii) any of its Financial Indebtedness:

 

  (A) becomes prematurely due and payable prior to its stated maturity or, if
the Financial Indebtedness arises under a guarantee, prior to the stated
maturity of the Financial Indebtedness which is the subject of the guarantee; or

 

  (B) is placed on demand;

 

  (C) is capable of being declared by or on behalf of a creditor to be
prematurely due and payable or of being placed on demand; or

 

  (D) is terminated or closed out or is capable of being terminated or closed
out,

 

in each case, as a result of an event of default or any provision having a
similar effect (howsoever described); or

 

  (iii) any commitment of a provider of Financial Indebtedness to it is
cancelled or suspended, or is capable of being cancelled or suspended by such
provider, in each case, as a result of an event of default or any provision
having a similar effect (howsoever described),

 

unless the aggregate principal amount of Financial Indebtedness falling within
all or any of paragraphs (i) to (iii) above is less than USD1,000,000.

 

(b) Any of the following occurs in respect of a member of the Merix Group:

 

  (i) the Wachovia Facility becomes due and payable prior to its stated
maturity; or

 

  (ii) formal litigation proceedings are commenced to recover any amount due and
payable under the Wachovia Facility; or

 

  (iii) enforcement of any Security Interest over any of its assets; or

 

  (iv) a meeting of its shareholders, directors or other officers is convened
for the purpose of considering any resolution for, to petition for or to file
documents with a court or any registrar for its winding-up, administration or
dissolution or for the seeking of relief under any applicable bankruptcy,
insolvency, company or similar law or any such resolution is passed; or

 

  (v) any Borrower or Guarantor makes an assignment for the benefit of
creditors, makes or sends notice of a bulk transfer or calls a meeting of its
creditors or principal creditors in connection with a moratorium or adjustment
of the Indebtedness due to them; or

 

70



--------------------------------------------------------------------------------

  (vi) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation order or statute
of any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed against any Borrower or Guarantor or all or any part of its properties and
such petition or application is not dismissed within sixty (60) days after the
date of its filing or any Borrower or Guarantor shall file any answer admitting
or not contesting such petition or application or indicates its consent to,
acquiescence in or approval of, any such action or proceeding or the relief
requested is granted sooner; or

 

  (vii) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed by any Borrower or Guarantor or for all or any part of its property; or

 

  (viii) its shareholders, directors or other officers request the appointment
of, or give notice of their intention to appoint, a liquidator, trustee in
bankruptcy, judicial custodian, compulsory manager, receiver, administrative
receiver, administrator or similar officer in respect of it or any of its
assets.

 

20.6 Insolvency

 

Any of the following occurs in respect of any member of the Group:

 

  (a) it is, or is deemed for the purposes of any applicable law to be, unable
to pay its debts as they fall due or insolvent; or

 

  (b) it admits its insolvency or its inability to pay its debts as they fall
due; or

 

  (c) it suspends making payments on any of its debts or announces an intention
to do so; or

 

  (d) by reason of actual or anticipated financial difficulties, it begins
negotiations with any creditor for the rescheduling or restructuring of any of
its indebtedness; or

 

  (e) the value of its assets is less than its liabilities (taking into account
contingent and prospective liabilities); or

 

  (f) a moratorium is declared or instituted in respect of any of its
indebtedness.

 

  (g) If a moratorium occurs in respect of any member of the Group, the ending
of the moratorium will not remedy any Event of Default caused by the moratorium.

 

20.7 Insolvency proceedings

 

(a) Except as provided in paragraph (b) below, any of the following occurs in
respect of a member of the Group:

 

  (i) any step is taken with a view to a moratorium or a composition, assignment
or similar arrangement with any of its creditors; or

 

  (ii) a meeting of its shareholders, directors or other officers is convened
for the purpose of considering any resolution for, to petition for or to file
documents with a court or any registrar for its winding-up, administration or
dissolution or for the seeking of relief under any applicable bankruptcy,
insolvency, company or similar law or any such resolution is passed; or

 

71



--------------------------------------------------------------------------------

  (iii) any person presents a petition or files documents with a court or any
registrar for its winding-up, administration, dissolution or reorganisation (by
way of voluntary arrangement, scheme of arrangement or otherwise) or seeking
relief under any applicable bankruptcy, insolvency, company or similar law; or

 

  (iv) an order for its winding-up, administration or dissolution is made or
other relief is granted under any applicable bankruptcy, insolvency, company or
similar law; or

 

  (v) any Security Interest is enforced over any of its assets;

 

  (vi) any liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, receiver, administrative receiver, administrator or similar officer is
appointed in respect of it or any of its assets; or

 

  (vii) its shareholders, directors or other officers request the appointment
of, or give notice of their intention to appoint, a liquidator, trustee in
bankruptcy, judicial custodian, compulsory manager, receiver, administrative
receiver, administrator or similar officer in respect of it or any of its
assets.

 

(b) Paragraph (a) above does not apply to:

 

  (i) any step or procedure which is part of a Permitted Reorganisation; or

 

  (ii) a petition for winding-up presented by a creditor which is being
contested in good faith and with due diligence and is discharged or struck out
within 14 days.

 

20.8 Judgments

 

(a) Any judgment for the payment of money is rendered against any member of the
Group for an amount in excess of USD250,000 in one case or in excess of
USD500,000 in the aggregate and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of a member of the Group, to enforce any such judgment.

 

(b) Paragraph (a) does not apply if:

 

  (i) the judgment is covered by insurance and the insurer has assumed
responsibility in writing for such judgment within 30 days; and

 

  (ii) the judgment amount is paid or otherwise satisfied within 60 days.

 

20.9 Creditors’ process

 

(a) Except as provided in paragraph (b) below, any attachment, sequestration,
distress, execution or analogous event affects any asset or assets of a member
of the Group.

 

(b) Paragraph (a) does not apply if:

 

  (i) the asset or assets are not subject to any Security Interest under the
Security Documents and the aggregate value of that asset or those assets is less
than USD1,000,000; or

 

72



--------------------------------------------------------------------------------

  (ii) that attachment, sequestration, distress, execution or analogous event is
being contested in good faith and with due diligence and is discharged within 14
days.

 

20.10 Analogous proceedings

 

There occurs, in relation to any member of the Group, in any jurisdiction to
which it or any of its assets are subject, any event which appears to correspond
with any of those mentioned in Clauses 20.6 (Insolvency) to 20.8 (Judgments)
(inclusive).

 

20.11 Cessation of business

 

A member of the Group suspends, ceases, or threatens to suspend or cease, to
carry on all or a substantial part of its business or to change the nature of
its business from that undertaken at the date of this Agreement except:

 

  (a) as part of a Permitted Reorganisation; or

 

  (b) as a result of any disposal allowed under this Agreement.

 

20.12 Finance Documents

 

(a) It is or becomes unlawful for any Obligor to perform any of its obligations
under the Finance Documents.

 

(b) Any Finance Document is not effective in accordance with its terms or is
alleged by an Obligor to be ineffective in accordance with its terms for any
reason.

 

(c) A Security Document does not create the Security Interests it purports to
create.

 

(d) An Obligor repudiates or rescinds a Finance Document or evidences an
intention to repudiate or rescind a Finance Document.

 

20.13 Ownership of members of the Group

 

(a) An Obligor (other than the Company) is not or ceases to be a wholly-owned
Subsidiary of the Company.

 

(b) The Company does not or ceases to hold beneficially, directly or indirectly,
85% of the equity interest in EPCHZ.

 

(c) The Company does not or ceases to hold beneficially, directly or indirectly,
95% of the equity interest in EPCHY.

 

(d) The Company does not or ceases to hold beneficially, directly or indirectly,
90% of the equity interest in EPC Lomber.

 

(e) The Company does not or ceases to hold beneficially, directly or indirectly,
85.29% of the equity interest in EPC Dongguan.

 

20.14 Subordination Agreement

 

(a)         (i) Any party to the Group Subordination Agreement (other than a
Finance Party) does not comply with the terms of the Group Subordination
Agreement; or

 

73



--------------------------------------------------------------------------------

  (ii) a representation or warranty given by any party to a Subordination
Agreement is incorrect in any material respect,

 

and, if the non-compliance or circumstances giving rise to the misrepresentation
or breach of warranty are capable of remedy, such non-compliance is or
circumstances are not remedied within 14 days of the earlier of the Facility
Agent giving notice to that party of and that party becoming aware of the
non-compliance or misrepresentation or breach of warranty;

 

(b) a Subordination Agreement is not effective or is alleged by a party to it
(other than a Finance Party) to be ineffective;

 

(c) any party to a Subordination Agreement (other than a Finance Party)
repudiates that Subordination Agreement or takes any step which can reasonably
be interpreted as indicating an intention to repudiate it; or

 

(d) any other event occurs which has a material adverse effect on the rights of
the Finance Parties under a Subordination Agreement.

 

20.15 Material adverse effect

 

Any event or series of events (whether related or not) occurs which has a
Material Adverse Effect.

 

20.16 Audit qualification

 

The Auditors qualify their report on any audited Accounts of the Company:

 

  (a) on the grounds that the information supplied to them or to which they had
access was inadequate or unreliable;

 

  (b) on the grounds that they are unable to prepare such Accounts on a going
concern basis; or

 

  (c) otherwise in terms or as to issues which in the opinion of the Majority
Lenders (acting reasonably) are material in the context of the Finance Documents
and the transactions contemplated by them.

 

20.17 Expropriation

 

The authority or ability of any member of the Group to conduct its business is
wholly or substantially curtailed by any seizure, expropriation,
nationalisation, intervention, restriction or other action by or on behalf of
any governmental, regulatory or other authority or other person.

 

20.18 Rescission of Agreements

 

Any party to the Acquisition Documents or the Seller Loan Note Instrument
rescinds or purports to rescind or repudiates or purports to repudiate any of
those agreements or instruments in whole or in part where to do so would in the
opinion of the Majority Lenders (acting reasonably) materially and adversely
affect the interests of the Lenders under the Finance Documents.

 

20.19 Proceedings

 

There shall occur any litigation, arbitration, administrative, governmental,
regulatory or other investigations, proceedings or enquiry concerning or arising
in consequence of any of the Acquisition Documents or the Finance Documents or
the implementation of any matter or transaction provided for in the Acquisition
Documents or the Finance Documents, and which is reasonably likely to be
determined adversely to any member of the Group, and which if so determined
would have a Material Adverse Effect.

 

74



--------------------------------------------------------------------------------

20.20 Acceleration

 

(a) Subject to paragraph (b) below, if an Event of Default is outstanding, the
Facility Agent may, and must if so instructed by the Majority Lenders, by notice
to the Company:

 

  (i) declare that an Event of Default has occurred; and/or

 

  (ii) cancel all or any part of the Total Commitments; and/or

 

  (iii) declare that all or part of any amounts outstanding under the Finance
Documents are:

 

  (A) immediately due and payable; and/or

 

  (B) payable on demand by the Facility Agent acting on the instructions of the
Majority Lenders.

 

Any notice given under this Subclause will take effect in accordance with its
terms.

 

(b) In the case of an Event of Default under Clauses 20.6, 20.7, 20.9, 20.10,
20.11 or 20.17 which arises in relation to an event or circumstances concerning
a Non-Core Subsidiary and provided that no other Default or Event of Default has
occurred and is subsisting, the Facility Agent and the Lenders will not take any
steps under paragraph (a) above unless they determine in their absolute
discretion (which determination may be made or varied at any time whilst the
relevant Event of Default is outstanding) that the occurrence or subsistence of
that Event of Default has an adverse effect or is reasonably likely to have an
adverse effect on:

 

  (i) the ability of any Obligor other than the relevant Non-Core Subsidiary to
perform any of its payment obligations under any of the Finance Documents
(taking into account resources available to it without breaching the terms of
the Agreement from other members of the Group);

 

  (ii) the ability of the Company to comply with its obligation under Clause 18
(Financial Covenants);

 

  (iii) the assets, prospects or financial condition of the Group taken as a
whole;

 

  (iv) any right or remedy of a Finance Party in respect of the Finance
Document; or

 

  (v) the validity or enforceability of, or effectiveness or ranking of any
security granted or purported to be granted pursuant to, any Finance Document.

 

21. SECURITY

 

21.1 Security Agent as holder of security

 

Unless expressly provided to the contrary in any Finance Document, the Security
Agent holds any security created by a Security Document on trust for the Finance
Parties.

 

21.2 Responsibility

 

(a) Except as otherwise provided in a Finance Document, the Security Agent is
not liable or responsible to any other Finance Party for:

 

  (i) any failure in perfecting or protecting the security created by any
Security Document; or

 

75



--------------------------------------------------------------------------------

  (ii) any other action taken or not taken by it in connection with a Security
Document.

 

(b) Except as otherwise provided in a Finance Document, no Agent is responsible
for:

 

  (i) the right or title of any person in or to, or the value of, or sufficiency
of any part of the security created by the Security Documents;

 

  (ii) the priority of any security created by the Security Documents; or

 

  (iii) the existence of any other Security Interest affecting any asset secured
under a Security Document.

 

21.3 Title

 

(a) The Security Agent may accept, without enquiry, the title (if any) an
Obligor may have to any asset over which security is intended to be created by
any Security Document.

 

(b) The Security Agent has no obligation to insure any such asset or the
interests of the Finance Parties in any such asset.

 

21.4 Possession of documents

 

The Security Agent is not obliged to hold in its own possession any Security
Document, title deed or other document in connection with any asset over which
security is intended to be created by a Security Document. Without prejudice to
the above, the Security Agent may allow any bank providing safe custody services
or any professional adviser to the Security Agent to retain any of those
documents in its possession.

 

21.5 Investments

 

Except as otherwise provided in any Security Document and in Clause 7.7 above,
all moneys received by the Security Agent under the Finance Documents may be:

 

  (a) invested in the name of, or under the control of, the Security Agent in
any investment for the time being authorised by English law for the investment
by trustees of trust money or in any other investments which may be selected by
the Security Agent with the consent of the Majority Lenders; or

 

  (b) placed on deposit in the name of, or under the control of, the Security
Agent at such bank or institution (including any Finance Party) and upon such
terms as the Security Agent may agree.

 

21.6 Approval

 

Each Finance Party:

 

  (a) confirms its approval of each Security Document; and

 

  (b) authorises and directs the Security Agent (by itself or by such person(s)
as it may nominate) to execute and enforce the same as trustee (or agent) or as
otherwise provided (and whether or not expressly in the names of the Finance
Parties) on its behalf.

 

76



--------------------------------------------------------------------------------

21.7 Conflict with Security Documents

 

If there is any conflict between the provisions of this Agreement and any
Security Document with regard to instructions to or other matters affecting the
Security Agent, this Agreement will prevail.

 

21.8 Release of security

 

(a) If a disposal to a person or persons outside the Group of any asset owned by
an Obligor over which security has been created by the Security Documents is:

 

  (i) allowed by the terms of Clause 19.6 (Disposals); or

 

  (ii) being effected at the request of the Majority Lenders in circumstances
where any of the security created by the Security Documents has become
enforceable; or

 

  (iii) being effected by enforcement of the Security Documents,

 

the Security Agent is irrevocably authorised to execute on behalf of each
Finance Party and each Obligor (and at the cost of the relevant Obligor) the
releases referred to in paragraph (b) below.

 

(b) The releases referred to in paragraph (a) above are:

 

  (i) any release of the security created by the Security Documents over that
asset; and

 

  (ii) if that asset comprises all of the shares in the capital of any Obligor
(or any Holding Company of an Obligor) held by members of the Group, a release
of that Obligor and its Subsidiaries from all present and future liabilities
(both actual and contingent and including any liability to any other Obligor
under the Finance Documents by way of contribution or indemnity) in its capacity
as a Guarantor (but not as the Borrower) under the Finance Documents and a
release of all Security Interests granted by that Obligor and its Subsidiaries
under the Security Documents.

 

(c)          (i) In the case of subparagraph (a)(i) above, the Net Proceeds of
the disposal must be applied in accordance with Clause 7 (Prepayment and
cancellation).

 

  (ii) In the case of subparagraphs (a)(ii) and (iii) above, the Net Proceeds of
the disposal must be applied in accordance with Clause 14.7 (Partial payments).

 

(d) If the Security Agent is satisfied that a release is allowed under this
Subclause, each Finance Party must execute (at the cost of the relevant Obligor)
any document which is reasonably required to achieve that release. Each other
Finance Party irrevocably authorises the Security Agent to execute any such
document. Any release will not affect the obligations of any other Obligor under
the Finance Documents.

 

21.9 Certificate of non-crystallisation

 

The Security Agent may, at the cost and request of the Company, issue
certificates of non-crystallisation.

 

21.10 Co-security agent

 

(a) The Security Agent may appoint a co-security agent in any jurisdiction
outside Hong Kong:

 

  (i) if the Security Agent considers that without the appointment the interests
of the Finance Parties under the Finance Documents might be materially and
adversely affected;

 

77



--------------------------------------------------------------------------------

  (ii) for the purpose of complying with any law, regulation or other condition
in any jurisdiction; or

 

  (iii) for the purpose of obtaining or enforcing a judgment or enforcing any
Finance Document in any jurisdiction.

 

(b) Any appointment under this Subclause will only be effective if the separate
security agent or co-security agent confirms to the Security Agent and the
Company in form and substance satisfactory to the Security Agent that it is
bound by the terms of this Agreement as if it were the Security Agent.

 

(c) The Security Agent may remove any separate security agent or co-security
agent appointed by it and may appoint a new co-security agent in its place.

 

(d) The Company must pay to the Security Agent any reasonable remuneration paid
by the Security Agent to any separate security agent or co-security agent
appointed by it, together with any related reasonable costs and expenses
properly incurred by the separate security agent or co-security agent.

 

21.11 Perpetuity period

 

The perpetuity period for the trusts in this Agreement is 80 years.

 

21.12 Information

 

Each Lender must supply the Security Agent with any information that the
Security Agent may reasonably specify as being necessary or desirable to enable
it to perform its functions under this Clause.

 

21.13 Perfection of security

 

An Obligor must (at its own cost) take any action and execute any document which
is required by the Security Agent so that a Security Document provides for
effective and perfected security in favour of any successor Security Agent.

 

22. THE AGENTS

 

22.1 Appointment and duties of the Agents

 

(a) Each Finance Party (other than such Agent) irrevocably appoints each Agent
to act as its agent under and in connection with the Finance Documents.

 

(b) Each Finance Party irrevocably authorises each Agent to:

 

  (i) perform the duties and to exercise the rights, powers and discretions that
are specifically given to it under the Finance Documents, together with any
other incidental rights, powers and discretions; and

 

  (ii) execute each Finance Document expressed to be executed by the relevant
Agent on its behalf.

 

(c) Each Agent has only those duties which are expressly specified in the
Finance Documents. Those duties are solely of a mechanical and administrative
nature.

 

22.2 No fiduciary duties

 

Except as specifically provided in a Finance Document:

 

  (a) nothing in the Finance Documents makes an Agent a trustee or fiduciary for
any other Party or any other person; and

 

78



--------------------------------------------------------------------------------

  (b) no Agent need hold in trust any moneys paid to or recovered by it for a
Party in connection with the Finance Documents or be liable to account for
interest on those moneys.

 

22.3 Individual position of an Agent

 

(a) If it is also a Lender, each Agent has the same rights and powers under the
Finance Documents as any other Lender and may exercise those rights and powers
as though it were not an Agent.

 

(b) Each Agent may:

 

  (i) carry on any business with any Obligor or its related entities (including
acting as an agent or a trustee for any other financing); and

 

  (ii) retain any profits or remuneration it receives under the Finance
Documents or in relation to any other business it carries on with any Obligor or
its related entities.

 

22.4 Reliance

 

Each Agent may:

 

  (a) rely on any notice or document believed by it to be genuine and correct
and to have been signed by, or with the authority of, the proper person;

 

  (b) rely on any statement made by any person regarding any matters which may
reasonably be assumed to be within his knowledge or within his power to verify;

 

  (c) assume, unless the context otherwise requires, that any communication made
by an Obligor is made on behalf of and with the consent and knowledge of all the
Obligors;

 

  (d) engage, pay for and rely on professional advisers selected by it
(including those representing a Party other than that Agent); and

 

  (e) act under the Finance Documents through its personnel and agents.

 

22.5 Majority Lenders’ instructions

 

(a) Each Agent is fully protected if it acts on the instructions of the Majority
Lenders in the exercise of any right, power or discretion or any matter not
expressly provided for in the Finance Documents. Any such instructions given by
the Majority Lenders will be binding on all the Lenders. In the absence of
instructions, each Agent may act or refrain from acting as it considers to be in
the best interests of all the Lenders.

 

(b) Each Agent may assume that, unless it has received notice to the contrary,
any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised.

 

(c) Each Agent may refrain from acting in accordance with the instructions of
the Majority Lenders (or, if appropriate, the Lenders) until it has received
security satisfactory to it, whether by way of payment in advance or otherwise,
against any liability or loss which it may incur in complying with the
instructions.

 

79



--------------------------------------------------------------------------------

(d) Neither Agent is authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings in
connection with any Finance Document, unless the legal or arbitration
proceedings relate to:

 

  (i) the perfection, preservation or protection of rights under the Security
Documents; or

 

  (ii) the enforcement of any Security Document.

 

(e) An Agent may require the receipt of security satisfactory to it, whether by
way of payment in advance or otherwise, against any liability or loss which it
may incur in complying with the instructions of the Majority Lenders.

 

22.6 Responsibility

 

(a) No Agent is responsible to any other Finance Party for the legality,
validity, effectiveness, enforceability, adequacy, accuracy, completeness or
performance of:

 

  (i) any Finance Document or any other document;

 

  (ii) any statement or information (whether written or oral) made in or
supplied in connection with any Finance Document; or

 

  (iii) any observance by any Obligor of its obligations under any Finance
Document or any other document.

 

(b) Without affecting the responsibility of any Obligor for information supplied
by it or on its behalf in connection with any Finance Document, each Lender
confirms that it:

 

  (i) has made, and will continue to make, its own independent appraisal of all
risks arising under or in connection with the Finance Documents (including the
financial condition and affairs of each Obligor and its related entities and the
nature and extent of any recourse against any Party or its assets); and

 

  (ii) has not relied exclusively on any information provided to it by any Agent
in connection with any Finance Document or agreement entered into in
anticipation of or in connection with any Finance Document.

 

22.7 Exclusion of liability

 

(a) Neither Agent is liable or responsible to any other Finance Party for any
action taken or not taken by it in connection with any Finance Document, unless
directly caused by its gross negligence or wilful misconduct.

 

(b) No Party (other than the relevant Agent) may take any proceedings against
any of the officers of an Agent in respect of any claim it might have against
that Agent or in respect of any act or omission of any kind by that officer in
connection with any Finance Document. Any officer of an Agent may rely on this
Subclause and enforce its terms under the Contracts (Rights of Third Parties)
Act 1999.

 

(c) Neither Agent is liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by that Agent if that Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by that Agent for that
purpose.

 

80



--------------------------------------------------------------------------------



(d)    (i)      Nothing in this Agreement will oblige any Agent to satisfy any
know your customer requirement in relation to the identity of any person on
behalf of any Finance Party.

 

  (ii) Each Finance Party confirms to each Agent that it is solely responsible
for any know your customer requirements it is required to carry out and that it
may not rely on any statement in relation to those requirements made by any
other person.

 

22.8 Default

 

(a) Neither Agent is obliged to monitor or enquire whether a Default has
occurred. Neither Agent is deemed to have knowledge of the occurrence of a
Default.

 

(b) If the Facility Agent:

 

  (i) receives notice from a Party referring to this Agreement, describing a
Default and stating that the event is a Default; or

 

  (ii) is aware of the non-payment of any principal, interest or fee payable to
a Lender under any Finance Document,

 

it must promptly notify the Lenders.

 

22.9 Information

 

(a) Each Agent must promptly forward to the person concerned the original or a
copy of any document which is delivered to that Agent by a Party for that
person.

 

(b) Except where a Finance Document specifically provides otherwise, neither
Agent is obliged to review or check the adequacy, accuracy or completeness of
any document it forwards to another Party.

 

(c) Except as provided above, neither Agent has any duty:

 

  (i) either initially or on a continuing basis to provide any Lender with any
credit or other information concerning the risks arising under or in connection
with the Finance Documents (including any information relating to the financial
condition or affairs of any Obligor or its related entities or the nature or
extent of recourse against any Party or its assets) whether coming into its
possession before, on or after the date of this Agreement; or

 

  (ii) unless specifically requested to do so by a Lender in accordance with a
Finance Document, to request any certificate or other document from any Obligor.

 

(d) In acting as an Agent, that Agent will be treated as acting through its
agency division which will be treated as a separate entity from its other
divisions and departments. Any information received or acquired by an Agent
which, in its opinion, is received or acquired by another division or department
or otherwise than in its capacity as an Agent may be treated as confidential by
that Agent and will not be treated as information possessed by that Agent in its
capacity as such.

 

(e) Neither Agent is obliged to disclose to any person any confidential
information supplied to it by or on behalf of a member of the Group solely for
the purpose of evaluating whether any waiver or amendment is required in respect
of any term of the Finance Documents.

 

(f) Each Obligor irrevocably authorises each Agent to disclose to the other
Finance Parties any information which, in that Agent’s opinion, is received by
it in its capacity as an Agent.

 

81



--------------------------------------------------------------------------------

22.10 Indemnities

 

(a) Without limiting the liability of any Obligor under the Finance Documents,
each Lender must indemnify each Agent for that Lender’s proportion of any loss
or liability incurred by that Agent in acting as an Agent, except to the extent
that the loss or liability is caused by that Agent’s gross negligence or wilful
misconduct, provided that this indemnity shall not apply to the costs of the
Agent’s management time and internal resources.

 

(b) A Lender’s proportion of the liability or loss set out in paragraph
(a) above is the proportion which its participation in the Loans and undrawn
Commitments (if any) bear to all the Loans on the date of the demand. If,
however, there are no Loans outstanding on the date of demand, then the
proportion will be the proportion which its aggregate Commitments bear to the
Total Commitments at the date of demand or, if the Total Commitments have been
cancelled, bore to the Total Commitments immediately before being cancelled.

 

(c) If a Party owes an amount to an Agent under the Finance Documents, that
Agent may after giving notice to that Party:

 

  (i) deduct from any amount received by it for that Party any amount due to
that Agent from that Party under a Finance Document but unpaid; and

 

  (ii) apply that amount in or towards satisfaction of the owed amount.

 

That Party will be regarded as having received the amount so deducted.

 

22.11 Compliance

 

Each Agent may refrain from doing anything (including disclosing any
information) which might, in its opinion, constitute a breach of any law or
regulation or be otherwise actionable at the suit of any person, and may do
anything which, in its opinion, is necessary or desirable to comply with any law
or regulation.

 

22.12 Resignation

 

(a) An Agent may resign and appoint any of its Affiliates as its successor Agent
by giving notice to the other Finance Parties and the Company.

 

(b) Alternatively, an Agent may resign by giving notice to the Finance Parties
and the Company, in which case the Majority Lenders may appoint a successor
Agent to it.

 

(c) If no successor Agent has been appointed under paragraph (b) above within 60
days after notice of resignation was given, the retiring Agent may appoint a
successor Agent to it.

 

(d) The person(s) appointing a successor Agent must, if practicable, consult
with the Company prior to the appointment.

 

(e) The resignation of a Security Agent and the appointment of a successor
Security Agent will not become effective until the Facility Agent confirms that
it is satisfied that the Security Documents (and any related documentation) have
been transferred to or into (and where required registered in) the name of the
proposed successor Security Agent.

 

(f) On satisfying the above conditions, the successor Agent will succeed to the
position of the retiring Agent and the term Facility Agent or Security Agent (as
applicable) will mean the successor Agent.

 

82



--------------------------------------------------------------------------------

(g) The retiring Agent must, at its own cost, make available to the successor
Agent such documents and records and provide such assistance as the successor
Agent may reasonably request for the purposes of performing its functions as
Agent under the Finance Documents.

 

(h) Upon its resignation becoming effective, this Clause will continue to
benefit a retiring Agent in respect of any action taken or not taken by it in
connection with the Finance Documents while it was an Agent, and, subject to
paragraph (g) above, it will have no further obligations under any Finance
Document.

 

(i) The Majority Lenders may, by notice to any Agent, require it to resign under
paragraph (b) above.

 

(j) An Obligor must (at its own cost) take any action and execute any document
which is required by the Security Agent so that a Security Document provides for
effective and perfected security in favour of any successor Security Agent.

 

22.13 Relationship with Lenders

 

(a) Each Agent may treat each Lender as a Lender, entitled to payments under
this Agreement and as acting through its Facility Office(s) until it has
received not less than five Business Days’ prior notice from that Lender to the
contrary.

 

(b) The Facility Agent may at any time, and must if requested to do so by the
Majority Lenders, convene a meeting of the Lenders.

 

(c) The Facility Agent must keep a record of all the Parties and supply any
other Party with a copy of the record on request. The record will include each
Lender’s Facility Office(s) and contact details for the purposes of this
Agreement.

 

22.14 Agent’s management time

 

Subject to Subclause 22.10(a), if an Agent requires, any amount payable to that
Agent under any indemnity or otherwise in respect of any reasonable costs or
expenses incurred by that Agent under the Finance Documents after the date of
this Agreement may include the reasonable cost of using its management time or
other internal resources and will be calculated on the basis of such reasonable
daily or hourly rates as that Agent may notify to the relevant Party. This is in
addition to any amount in respect of fees, costs or expenses paid or payable to
that Agent under any other term of the Finance Documents.

 

22.15 Notice period

 

Where this Agreement specifies a minimum period of notice to be given to the
Facility Agent, the Facility Agent may, at its discretion, accept a shorter
notice period.

 

23. EVIDENCE AND CALCULATIONS

 

23.1 Accounts

 

Accounts maintained by a Finance Party in connection with this Agreement are
prima facie evidence of the matters to which they relate for the purpose of any
litigation or arbitration proceedings.

 

83



--------------------------------------------------------------------------------

23.2 Certificates and determinations

 

Any certification or determination by a Finance Party of a rate or amount under
the Finance Documents will be, in the absence of manifest error, conclusive
evidence of the matters to which it relates.

 

23.3 Calculations

 

Any interest or fee accruing under this Agreement accrues from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 360
or 365 days or otherwise, depending on what the Facility Agent determines is
market practice.

 

24. FEES

 

24.1 Agents’ fees

 

The Company must pay (or ensure that there is paid) to each Agent for its own
account an agency fee in the amount and in the manner agreed in the Fee Letter
between that Agent and the Company.

 

24.2 Arrangement fee

 

The Company must pay (or ensure that there is paid) an arrangement fee of
USD180,000 on the date of this Agreement to be shared among the Lenders in
accordance with their Pro-rata Share.

 

24.3 Revolving Credit commitment fee

 

(a) The Company must pay to the Facility Agent for the account of each Lender a
commitment fee computed as follows:

 

  (i) at the rate of 0.375 per cent. (0.375%) per annum for each fiscal quarter
or part thereof after the date of this Agreement to the first fiscal quarter
which ends on a date later than twelve months after the date of this Agreement;
and

 

  (ii) thereafter, with effect from the commencement of each fiscal quarter
starting after the date of delivery of a Margin Certificate, at the rate
determined by reference to the table below and the information set out in that
Margin Certificate

 

Leverage Ratio

--------------------------------------------------------------------------------

   Commitment Fee


--------------------------------------------------------------------------------

     (per cent. per annum)

Less than 2.00

   0.300%

2.00 or greater and less than 2.50

   0.350%

2.50 or greater and less than 3.00

   0.400%

3.00 or greater

   0.450%

 

   on the undrawn, uncancelled amount of each Lender’s Revolving Credit
Commitments.

 

(b) For so long as the Company is in default of its obligation under this
Agreement to provide a Margin Certificate the applicable Commitment Fee will be
0.450%.

 

(c) Any commitment fee is payable quarterly in arrears and is also payable to
the Facility Agent for a Lender on the date its Revolving Credit Commitments are
cancelled in full.

 

84



--------------------------------------------------------------------------------

25. INDEMNITIES AND BREAK COSTS

 

25.1 Currency indemnity

 

(a) The Company must, as an independent obligation, indemnify each Finance Party
against any loss or liability which that Finance Party incurs as a consequence
of:

 

  (i) that Finance Party receiving an amount in respect of an Obligor’s
liability under the Finance Documents; or

 

  (ii) that liability being converted into a claim, proof, judgment or order,

 

in a currency other than the currency in which the amount is expressed to be
payable under the relevant Finance Document.

 

(b) Unless otherwise required by law, each Obligor waives any right it may have
in any jurisdiction to pay any amount under the Finance Documents in a currency
other than that in which it is expressed to be payable.

 

25.2 Acquisition indemnity

 

The Company agrees to indemnify each Finance Party against any loss or liability
incurred by that Finance Party in connection with or arising out of the
Acquisition or the funding of the Acquisition (including any incurred in
connection with any litigation, arbitration or administrative proceedings or
regulatory enquiry concerning the Acquisition), unless that loss or liability is
caused by the gross negligence or wilful misconduct of that Finance Party.

 

25.3 Other indemnities

 

(a) The Company must indemnify each Finance Party against any loss or liability
which that Finance Party incurs as a consequence of:

 

  (i) the occurrence of any Default;

 

  (ii) any failure by an Obligor to pay any amount due under a Finance Document
on its due date, including any resulting from any distribution or redistribution
of any amount among the Lenders under this Agreement;

 

  (iii) (other than by reason of gross negligence or wilful default by that
Finance Party) a Loan not being made after a Request has been delivered for that
Loan; or

 

  (iv) a Loan (or part of a Loan) not being prepaid in accordance with this
Agreement.

 

  (v) The Company’s liability in each case includes any loss or expense on
account of funds borrowed, contracted for or utilised to fund any amount payable
under any Finance Document, any amount repaid or prepaid or any Loan.

 

(b) The Company must indemnify the Facility Agent against any loss or liability
incurred by the Facility Agent as a result of:

 

  (i) investigating any event which the Facility Agent reasonably believes to be
a Default; or

 

  (ii) acting or relying on any notice which the Facility Agent reasonably
believes to be genuine, correct and appropriately authorised.

 

85



--------------------------------------------------------------------------------

25.4 Break Costs

 

(a) The Borrower must pay to each Lender its Break Costs if a Loan or overdue
amount is repaid or prepaid otherwise than on the last day of any Term
applicable to it.

 

(b) Break Costs are the amount (if any) determined by the relevant Lender by
which:

 

  (i) the interest which that Lender would have received for the period from the
date of receipt of any part of its share in a Loan or an overdue amount to the
last day of the applicable Term for that Loan or overdue amount if the principal
or overdue amount received had been paid on the last day of that Term;

 

exceeds

 

  (ii) the amount which that Lender would be able to obtain by placing an amount
equal to the amount received by it on deposit with a leading bank in the
appropriate interbank market for a period starting on the second Business Day
following receipt and ending on the last day of the applicable Term.

 

(c) Each Lender must supply to the Facility Agent for the Borrower details of
the amount of any Break Costs claimed by it under this Subclause.

 

26. EXPENSES

 

26.1 Initial costs

 

The Company must pay to each Agent the amount of all costs and expenses
(including legal fees) reasonably incurred by it or any of its Affiliates in
connection with due diligence visits, the negotiation, preparation, printing,
entry into and perfection of the Finance Documents and other documents
contemplated by the Finance Documents, to the extent that such costs and
expenses are not paid by the Seller.

 

26.2 Subsequent costs

 

The Company must pay to each Agent the amount of all costs and expenses
(including legal fees) reasonably incurred by it or any of its Affiliates in
connection with:

 

  (a) the negotiation, preparation, printing, entry into and perfection of any
Finance Document and other documents contemplated by the Finance Documents
executed after the date of this Agreement;

 

  (b) any amendment, waiver or consent made or granted in connection with the
Finance Documents; and

 

  (c) any other matter not of an ordinary administrative nature arising out of
or in connection with any Finance Document.

 

26.3 Enforcement costs

 

The Company must pay to each Finance Party the amount of all costs and expenses
(including legal fees) incurred by it in connection with the enforcement of, or
the preservation of any rights under, any Finance Document.

 

86



--------------------------------------------------------------------------------

26.4 Security Agent’s on-going costs

 

(a) If:

 

  (i) a Default occurs;

 

  (ii) the Security Agent considers it necessary or expedient; or

 

  (iii) the Security Agent is requested by an Obligor or the Majority Lenders to
undertake duties which the Security Agent and the Company agree to be of an
exceptional nature or outside the scope of the normal duties of the Security
Agent under the Security Documents,

 

the Company must pay to the Security Agent any additional remuneration which may
be agreed between them.

 

(b) If the Security Agent and the Company fail to agree:

 

  (i) whether the duties are of an exceptional nature or outside the scope of
the normal duties of the Security Agent; or

 

  (ii) the appropriate amount of any additional remuneration,

 

  (iii) the dispute will be determined by an investment bank (acting as an
expert and not as an arbitrator) selected by the Security Agent and approved by
the Company.

 

(c) If the Company does not approve the investment bank selected by the Security
Agent, the dispute will be determined by an investment bank nominated (on
application by the Security Agent) by the President for the time being of the
Law Society of England and Wales.

 

(d) The Company must pay the costs of nomination and of the investment bank.

 

(e) The determination of any investment bank will be final and binding on the
Parties.

 

27. AMENDMENTS AND WAIVERS

 

27.1 Procedure

 

(a) Except as provided in this Clause, any term of the Finance Documents may be
amended or waived with the agreement of the Company and the Majority Lenders.
The Facility Agent may effect, on behalf of any Finance Party, an amendment or
waiver allowed under this Clause.

 

(b) The Facility Agent must promptly notify the other Parties of any amendment
or waiver effected by it under paragraph (a) above. Any such amendment or waiver
is binding on all the Parties.

 

(c) Each Obligor agrees to any amendment or waiver allowed by this Clause which
is agreed to by the Company. This includes any amendment or waiver which would,
but for this paragraph, require the consent of each Guarantor if the guarantee
under the Finance Documents is to remain in full force and effect.

 

27.2 Exceptions

 

(a) An amendment or waiver which relates to:

 

  (i) the definition of Majority Lenders in Clause 1.1 (Definitions);

 

87



--------------------------------------------------------------------------------

  (ii) an extension of the date of payment of any amount to a Lender under the
Finance Documents other than under Clauses 7.4 (Mandatory prepayment -
disposals) or 7.5 (Mandatory prepayment - Excess Cashflow);

 

  (iii) a reduction in the Margin or a reduction in the amount of or change in
the currency of any payment of principal, interest, fee or other amount payable
to a Lender under the Finance Documents other than under Clauses 7.4 (Mandatory
prepayment - disposals) or 7.5 (Mandatory prepayment - Excess Cashflow));

 

  (iv) an increase in, or an extension of, a Commitment or the Total
Commitments;

 

  (v) a release of an Obligor other than in accordance with the terms of this
Agreement or a Subordination Agreement;

 

  (vi) a release of any Security Document other than in accordance with the
terms of this Agreement and a Subordination Agreement;

 

  (vii) a term of a Finance Document which expressly requires the consent of
each Lender;

 

  (viii) the right of a Lender to assign or transfer its rights or obligations
under the Finance Documents;

 

  (ix) the ranking or subordination provided for in a Subordination Agreement;
or

 

  (x) this Clause,

 

may only be made with the consent of all the Lenders.

 

(b) An amendment or waiver which relates to the rights or obligations of an
Agent may only be made with the consent of that Agent.

 

(c) A Fee Letter may be amended or waived with the agreement of the Agent that
is a party to that Fee Letter and the Company.

 

27.3 Change of currency

 

If a change in any currency of a country occurs (including where there is more
than one currency or currency unit recognised at the same time as the lawful
currency of a country), the Finance Documents will be amended to the extent the
Facility Agent (acting reasonably and after consultation with the Company)
determines is necessary to reflect the change.

 

27.4 Waivers and remedies cumulative

 

The rights of each Finance Party under the Finance Documents:

 

  (a) may be exercised as often as necessary;

 

  (b) are cumulative and not exclusive of its rights under the general law; and

 

  (c) may be waived only in writing and specifically.

 

Delay in exercising or non-exercise of any right is not a waiver of that right.

 

88



--------------------------------------------------------------------------------

28. CHANGES TO THE PARTIES

 

28.1 Assignments and transfers by Obligors

 

No Obligor may assign or transfer any of its rights and obligations under the
Finance Documents without the prior consent of all the Lenders.

 

28.2 Assignments and transfers by Lenders

 

(a) A Lender (the Existing Lender) may, subject to the following provisions of
this Subclause, at any time assign or transfer (including by way of novation)
any of its rights and obligations under this Agreement to any other bank or
financial institution or to a trust or fund or other person which is regularly
engaged in or established for the purpose of making, purchasing or investing in
loans, securities or other financial assets (the New Lender) provided that it
shall at the same time assign or transfer to the New Lender a proportionate
share of its rights and obligations (in its capacity as Lender) under or in
connection with the other Finance Documents.

 

(b) The Facility Agent is not obliged to execute a Transfer Certificate or
otherwise give effect to an assignment or transfer until it has completed all
know your customer requirements to its satisfaction. The Facility Agent must
promptly notify the Existing Lender and the New Lender if there are any such
requirements.

 

(c) A transfer of obligations will be effective only if the obligations are
novated in accordance with the provisions of Subclause 28.3.

 

(d) Unless the Facility Agent otherwise agrees, the New Lender must pay to the
Facility Agent for its own account, on or before the date any assignment or
transfer occurs, a fee of USD1,000.

 

(e) Any reference in this Agreement to a Lender includes a New Lender but
excludes a Lender if no amount is or may be owed to or by it under this
Agreement.

 

(f) Notwithstanding any other provisions of this Clause, a Lender may
sub-participate or sub-contract all or any part of its obligations under this
Agreement.

 

28.3 Procedure for transfer by novation

 

(a) In this Clause:

 

Transfer Date means, for a Transfer Certificate, the later of:

 

  (i) the proposed Transfer Date specified in that Transfer Certificate; and

 

  (ii) the date on which the Facility Agent executes that Transfer Certificate.

 

(b) A novation is effected if:

 

  (i) the Existing Lender and the New Lender deliver to the Facility Agent a
duly completed Transfer Certificate; and

 

  (ii) the Facility Agent executes it.

 

The Facility Agent must execute as soon as reasonably practicable a Transfer
Certificate delivered to it and which appears on its face to be in order.

 

89



--------------------------------------------------------------------------------

(c) Each Party (other than the Existing Lender and the New Lender) irrevocably
authorises the Facility Agent to execute any duly completed Transfer Certificate
on its behalf.

 

(d) On the Transfer Date:

 

  (i) the New Lender will assume the rights and obligations of the Existing
Lender expressed to be the subject of the novation in the Transfer Certificate
in substitution for the Existing Lender;

 

  (ii) the Existing Lender will be released from those obligations and cease to
have those rights; and

 

  (iii) the New Lender will become a party to this Agreement as a Lender.

 

(e) The Facility Agent must, as soon as reasonably practicable after it has
executed a Transfer Certificate, send a copy of that Transfer Certificate to the
Company.

 

28.4 Limitation of responsibility of Existing Lender

 

(a) Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

  (i) the financial condition of any Obligor;

 

  (ii) the legality, validity, effectiveness, enforceability, adequacy,
accuracy, completeness or performance of:

 

  (A) any Finance Document or any other document;

 

  (B) any statement or information (whether written or oral) made in or supplied
in connection with any Finance Document; or

 

  (C) any observance by any Obligor of its obligations under any Finance
Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

(b) Each New Lender confirms to the Existing Lender and the other Finance
Parties that it:

 

  (i) has made, and will continue to make, its own independent appraisal of all
risks arising under or in connection with the Finance Documents (including the
financial condition and affairs of each Obligor and its related entities and the
nature and extent of any recourse against any Party or its assets) in connection
with its participation in this Agreement;

 

  (ii) has not relied exclusively on any information supplied to it by the
Existing Lender in connection with any Finance Document; and

 

  (iii) is a person whose ordinary business includes participation in syndicated
facilities of this type.

 

(c) Nothing in any Finance Document requires an Existing Lender to:

 

  (i) accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Clause; or

 

90



--------------------------------------------------------------------------------

  (ii) support any losses incurred by the New Lender by reason of the
non-performance by any Obligor of its obligations under any Finance Document or
otherwise.

 

28.5 Costs resulting from change of Lender or Facility Office

 

If:

 

  (a) a Lender assigns or transfers any of its rights and obligations under the
Finance Documents or changes its Facility Office; and

 

  (b) as a result of circumstances existing at the date the assignment, transfer
or change occurs and as a result of the assignment, transfer or change, an
Obligor would be or become obliged to pay a Tax Payment or an Increased Cost,

 

then, unless the assignment, transfer or change is made by a Lender in order to
mitigate any circumstances giving rise to the Tax Payment, Increased Cost or a
right to be prepaid and/or cancelled by reason of illegality, the Obligor need
only pay that Tax Payment or Increased Cost to the same extent that it would
have been obliged to if no assignment, transfer or change had occurred.

 

28.6 Additional Guarantors

 

(a) If the accession of an Additional Guarantor requires any Finance Party to
carry out know your customer requirements in circumstances where the necessary
information is not already available to it, the Company must promptly on request
by any Finance Party supply to that Finance Party any documentation or other
evidence which is reasonably requested by that Finance Party (whether for
itself, on behalf of any Finance Party or any prospective new Lender) to enable
a Finance Party or prospective new Lender to carry out and be satisfied with the
results of all applicable know your customer requirements.

 

(b) The Company must ensure that any person required under this Agreement to
become a Guarantor supplies to the Facility Agent all of the documents and
evidence set out in Part 3 (Additional Guarantor) of Schedule 2 (Conditions
precedent documents) in form and substance satisfactory to it.

 

(c) The relevant Subsidiary will become an Additional Guarantor on the date of
the Accession Agreement executed by it.

 

(d) The Company must comply with its obligations under Clause 19.29(b)
(Guarantees) within 14 days of the relevant person becoming a Subsidiary or, if
Clause 19.29(c) (Guarantees) applies, it ceasing to be unlawful or result in
personal liability for the relevant person’s directors or other management for
that person to become a Guarantor.

 

(e) Delivery of an Accession Agreement, executed by the relevant Subsidiary and
the Company, to the Facility Agent constitutes confirmation by that Subsidiary
and the Company that the Repeating Representations are then correct.

 

(f) Each member of the Group must promptly give the Facility Agent all
assistance it reasonably requires in relation to the guarantees and security to
be granted pursuant to this Agreement including promptly answering all
reasonable questions and requisitions of the Facility Agent and its advisors in
relation to the assets of the Group.

 

91



--------------------------------------------------------------------------------

28.7 Changes to the Reference Banks

 

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facility Agent must (in
consultation with the Company) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

 

28.8 Affiliates of Lenders

 

(a) Each Lender may fulfil its obligations in respect of any Loan through an
Affiliate if:

 

  (i) the relevant Affiliate is specified in this Agreement as a Lender or
becomes a Lender by means of a Transfer Certificate in accordance with this
Agreement; and

 

  (ii) the Loan in which that Affiliate will participate are specified in this
Agreement or in a notice given by that Lender to the Facility Agent and the
Company.

 

In this event, the Lender and the Affiliate will participate in that Loan in the
manner provided for in subparagraph (ii) above.

 

(b) If paragraph (a) applies, the Lender and its Affiliate will be treated as
having a single Commitment and a single vote, but, for all other purposes, will
be treated as separate Lenders.

 

29. DISCLOSURE OF CONFIDENTIAL INFORMATION

 

(a) Each Lender acknowledges that members of the Group are indirect subsidiaries
of a publicly-traded company and that it will be receiving (and has the right
hereunder to receive) material non-public information the confidentiality of
which must be maintained. Accordingly, each Lender agrees to maintain the
confidentiality of the Confidential Information (as defined below), except that
Confidential Information may be disclosed:

 

  (i) on a “need-to-know” basis only, to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential),

 

  (ii) to the extent requested by any regulatory authority purporting to have
jurisdiction over it,

 

  (iii) to the extent required by any governmental rule or by any subpoena or
similar legal process,

 

  (iv) to any other party hereto,

 

  (v) in connection with the exercise of any remedies under any Finance Document
or any action or proceeding relating to any Finance Document or the enforcement
of rights thereunder,

 

  (vi) subject to an agreement containing provisions substantially the same as
those of this Clause 29, to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement,

 

  (vii) with the consent of the Borrower, or

 

  (viii) to the extent such Confidential Information,

 

  (A) becomes publicly available other than as a result of a breach of this
Clause 29 or

 

92



--------------------------------------------------------------------------------

  (B) becomes available to Lender or its respective Affiliates on a
non-confidential basis from a source other than an Obligor.

 

(b) For purposes of this Clause 29, Confidential Information means all
information received from any member of the Merix Group, other than any such
information that is available on a non-confidential basis prior to disclosure by
a member of the Merix Group.

 

(c) This Clause supersedes any previous confidentiality undertaking given by a
Finance Party in connection with this Agreement prior to it becoming a Party.

 

30. SET-OFF

 

A Finance Party may set off any matured obligation owed to it by an Obligor
under the Finance Documents (to the extent beneficially owned by that Finance
Party) against any obligation (whether or not matured) owed by that Finance
Party to that Obligor, regardless of the place of payment, booking branch or
currency of either obligation. If the obligations are in different currencies,
the Finance Party may convert either obligation at a market rate of exchange in
its usual course of business for the purpose of the set-off. A Finance Party may
also at any time after the occurrence of a Default combine or consolidate
accounts held with it by any Obligor.

 

31. PRO RATA SHARING

 

31.1 Redistribution

 

If any amount owing by an Obligor under any of the Finance Documents to a
Finance Party (the recovering Finance Party) is discharged by payment, set-off
or any other manner other than in accordance with this Agreement (a recovery),
then:

 

  (a) the recovering Finance Party must, within three Business Days, supply
details of the recovery to the Facility Agent;

 

  (b) the Facility Agent must calculate whether the recovery is in excess of the
amount which the recovering Finance Party would have received if the recovery
had been received by the Facility Agent under this Agreement; and

 

  (c) the recovering Finance Party must pay to the Facility Agent an amount
equal to the excess (the redistribution).

 

31.2 Effect of redistribution

 

(a) The Facility Agent must treat a redistribution as if it were a payment by
the relevant Obligor under this Agreement and distribute it among the Finance
Parties, other than the recovering Finance Party, accordingly.

 

(b) When the Facility Agent makes a distribution under paragraph (a) above, the
recovering Finance Party will be subrogated to the rights of the Finance Parties
which have shared in that redistribution.

 

(c) If and to the extent that the recovering Finance Party is not able to rely
on any rights of subrogation under paragraph (b) above, the relevant Obligor
will owe the recovering Finance Party a debt which is equal to the
redistribution, immediately payable and of the type originally discharged.

 

(d) If:

 

  (i) a recovering Finance Party must subsequently return a recovery, or an
amount measured by reference to a recovery, to an Obligor; and

 

93



--------------------------------------------------------------------------------

  (ii) the recovering Finance Party has paid a redistribution in relation to
that recovery,

 

each Finance Party must reimburse the recovering Finance Party all or the
appropriate portion of the redistribution paid to that Finance Party, together
with interest for the period while it held the redistribution. In this event,
the subrogation in paragraph (b) above will operate in reverse to the extent of
the reimbursement.

 

31.3 Exceptions

 

Notwithstanding any other term of this Clause, a recovering Finance Party need
not pay a redistribution to the extent that:

 

  (a) it would not, after the payment, have a valid claim against the relevant
Obligor in the amount of the redistribution; or

 

  (b) it would be sharing with another Finance Party any amount which the
recovering Finance Party has received or recovered as a result of legal or
arbitration proceedings, where:

 

  (i) the recovering Finance Party notified the Facility Agent of those
proceedings; and

 

  (ii) the other Finance Party had an opportunity to participate in those
proceedings but did not do so or did not take separate legal or arbitration
proceedings as soon as reasonably practicable after receiving notice of them.

 

32. SEVERABILITY

 

If a term of a Finance Document is or becomes illegal, invalid or unenforceable
in any respect under any jurisdiction in relation to any party to that Finance
Document, that will not affect:

 

  (a) in respect of such party the legality, validity or enforceability in that
jurisdiction of any other term of the Finance Documents;

 

  (b) in respect of any other party to such Finance Document the legality,
validity or enforceability in that jurisdiction of that or any other term of the
Finance Documents; or

 

  (c) in respect of any party to such Finance Document the legality, validity or
enforceability in other jurisdictions of that or any other term of the Finance
Documents.

 

33. COUNTERPARTS

 

Each Finance Document may be executed in any number of counterparts. This has
the same effect as if the signatures on the counterparts were on a single copy
of the Finance Document.

 

34. NOTICES

 

34.1 In writing

 

(a) Any communication in connection with a Finance Document must be in writing
and, unless otherwise stated, may be given:

 

  (i) in person, by post or fax; or

 

94



--------------------------------------------------------------------------------

  (ii) to the extent agreed by the Parties, by e-mail or other electronic
communication.

 

(b) For the purpose of the Finance Documents, an electronic communication will
be treated as being in writing and a document.

 

(c) Unless it is agreed to the contrary, any consent or agreement required under
a Finance Document must be given in writing.

 

34.2 Contact details

 

(a) Except as provided below, the contact details of each Party for all
communications in connection with the Finance Documents are those notified by
that Party for this purpose to the Facility Agent on or before the date it
becomes a Party.

 

(b) The contact details of the Borrower for this purpose are:

 

Address:   c/o Merix Corporation     1521 Poplar Lane, Forest Grove     Oregon,
97116     United States of America Fax number:   +1 503 357 1504 Attention:  
Chief Financial Officer with copies to:   Perkins Coie LLP     1120 N.W. Couch
Street     Tenth Floor     Portland, Oregon 97209-4128     Attention: George K.
Fogg     Telephone No.: (503) 727-2022     Telecopy No.: (503) 346-2022    
Merix Caymans Trading Company Limited     2 Chun Yat Street     Tseung Kwan O
Industrial Estate     Tseung Kwan O, Kowloon     Hong Kong    
Attention: Chief Financial Officer

 

(c) The contact details of the Company for this purpose are:

 

Address:   c/o Merix Corporation     1521 Poplar Lane, Forest Grove     Oregon,
97116     United States of America Fax number:   +1 503 357 1504 Attention:  
Chief Financial Officer

 

with a copy to the Borrower.

 

(d) The contact details of the Facility Agent for this purpose are:

 

Address:   11/F., Standard Chartered Tower     388 Kwun Tong Road     Kwun Tong,
Kowloon     Hong Kong Fax number:   (852) 2810 0180 E-mail:  
jacky.cp.chan@hk.standardchartered.com Attention:   Loans & Agency

 

95



--------------------------------------------------------------------------------

(e) Any Party may change its contact details by giving five Business Days’
notice to the Facility Agent or (in the case of the Facility Agent) to the other
Parties.

 

(f) Where a Party nominates a particular department or officer to receive a
communication, a communication will not be effective if it fails to specify that
department or officer.

 

34.3 Effectiveness

 

(a) Except as provided below, any communication in connection with a Finance
Document will be deemed to be given as follows:

 

  (i) if delivered in person, at the time of delivery;

 

  (ii) if posted, five days after being deposited in the post, postage prepaid,
in a correctly addressed envelope;

 

  (iii) if by fax, when received in legible form;

 

  (iv) if by e-mail or any other electronic communication, when received in
legible form; and

 

  (v) if by posting to an electronic website, at the later of the time of
posting or (if the relevant recipient did not at such time have access to such
website) the time at which such recipient is given access or the date on which
recipient is notified by sender that such a posting has been made.

 

(b) A communication given under paragraph (a) above but received on a
non-working day or after business hours in the place of receipt will only be
deemed to be given on the next working day in that place.

 

(c) A communication to the Facility Agent will only be effective on actual
receipt by it.

 

34.4 Obligors

 

(a) All communications under the Finance Documents to or from an Obligor must be
sent through the Facility Agent.

 

(b) All communications under the Finance Documents to or from an Obligor (other
than the Company) must be sent through the Company.

 

(c) Each Obligor (other than the Company) irrevocably appoints the Company to
act as its agent:

 

  (i) to give and receive all communications under the Finance Documents;

 

  (ii) to supply all information concerning itself to any Finance Party; and

 

  (iii) to sign all documents under or in connection with the Finance Documents.

 

96



--------------------------------------------------------------------------------

(d) Any communication given to the Company in connection with a Finance Document
will be deemed to have been given also to the other Obligors.

 

(e) Each Finance Party may assume that any communication made by the Company is
made with the consent of each other Obligor.

 

34.5 Use of websites

 

(a) Except as provided below, the Company may deliver any information under this
Agreement to a Lender by posting it on to an electronic website if:

 

  (i) the Facility Agent and the Lender agree;

 

  (ii) the Company and the Facility Agent designate an electronic website for
this purpose;

 

  (iii) the Company notifies the Facility Agent of the address of and password
for the website; and

 

  (iv) the information posted is in a format agreed between the Company and the
Facility Agent.

 

The Facility Agent must supply each relevant Lender with the address of and
password for the website.

 

(b) Notwithstanding the above, the Company must supply to the Facility Agent in
paper form a copy of any information posted on the website together with
sufficient copies for:

 

  (i) any Lender not agreeing to receive information via the website; and

 

  (ii) within 10 Business Days of request any other Lender, if that Lender so
requests.

 

(c) The Company must, promptly upon becoming aware of its occurrence, notify the
Facility Agent if:

 

  (i) the website cannot be accessed;

 

  (ii) the website or any information on the website is infected by any
electronic virus or similar software;

 

  (iii) the password for the website is changed; or

 

  (iv) any information to be supplied under this Agreement is posted on the
website or amended after being posted.

 

If the circumstances in sub-paragraphs (i) or (ii) above occur, the Company must
supply any information required under this Agreement in paper form until the
Facility Agent is satisfied that the circumstances giving rise to the
notification are no longer continuing.

 

34.6 Personal Liability

 

If an individual signs a certificate on behalf of any Party and the certificate
proves to be incorrect, the individual will incur no personal liability as a
result, unless the individual acted fraudulently or recklessly in giving the
certificate. In this case any liability of the individual will be determined in
accordance with applicable law.

 

35. LANGUAGE

 

(a) Any notice given in connection with a Finance Document must be in English.

 

97



--------------------------------------------------------------------------------

(b) Any other document provided in connection with a Finance Document must be:

 

  (i) in English; or

 

  (ii) (unless the Facility Agent otherwise agrees) accompanied by a certified
English translation. In this case, the English translation prevails unless the
document is a statutory or other official document.

 

36. GOVERNING LAW

 

This Agreement is governed by English law.

 

37. ENFORCEMENT

 

37.1 Jurisdiction

 

(a) The English courts have exclusive jurisdiction to settle any dispute in
connection with any Finance Document.

 

(b) The English courts are the most appropriate and convenient courts to settle
any such dispute in connection with any Finance Document. Each Obligor agrees
not to argue to the contrary and waives objection to those courts on the grounds
of inconvenient forum or otherwise in relation to proceedings in connection with
any Finance Document.

 

(c) This Clause is for the benefit of the Finance Parties only. To the extent
allowed by law, a Finance Party may take:

 

  (i) proceedings in any other court; and

 

  (ii) concurrent proceedings in any number of jurisdictions.

 

(d) References in this Clause to a dispute in connection with a Finance Document
include any dispute as to the existence, validity or termination of that Finance
Document.

 

37.2 Service of process

 

(a) Each Obligor not incorporated in England and Wales irrevocably appoints
Merix UK Limited as its agent under the Finance Documents for service of process
in any proceedings before the English courts in connection with any Finance
Document.

 

(b) If any person appointed as process agent under this Clause is unable for any
reason to so act, the Company (on behalf of all the Obligors) must immediately
(and in any event within 30 days of such event taking place) appoint another
process agent on terms acceptable to the Facility Agent. Failing this, the
Facility Agent may appoint another process agent for this purpose.

 

(c) Each Obligor agrees that failure by a process agent to notify it of any
process will not invalidate the relevant proceedings.

 

(d) This Subclause does not affect any other method of service allowed by law.

 

37.3 Waiver of immunity

 

Each Obligor irrevocably and unconditionally:

 

  (a) agrees not to claim any immunity from proceedings brought by a Finance
Party against it in relation to a Finance Document and to ensure that no such
claim is made on its behalf;

 

98



--------------------------------------------------------------------------------

  (b) consents generally to the giving of any relief or the issue of any process
in connection with those proceedings; and

 

  (c) waives all rights of immunity in respect of it or its assets.

 

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

 

99



--------------------------------------------------------------------------------

SCHEDULE 1

 

ORIGINAL PARTIES

 

PART 1

 

ORIGINAL OBLIGORS

 

Name of Original Borrower

--------------------------------------------------------------------------------

 

Registration number

(or equivalent, if any)

--------------------------------------------------------------------------------

Merix Caymans Trading Company Limited

 

CT-152271

 

Name of Original Guarantor

--------------------------------------------------------------------------------

 

Registration number

(or equivalent, if any)

--------------------------------------------------------------------------------

Merix Caymans Holding Company Limited

  CT-153771

Merix Caymans Trading Company Limited

  CT-152271

Merix Singapore Sales Pte. Ltd.

  200510457M

Merix Manufacturing (Hong Kong) Limited

  981407

Merix UK Limited

  5472864

 

100



--------------------------------------------------------------------------------

PART 2

 

ORIGINAL LENDERS

 

    

Name of Original Lenders

--------------------------------------------------------------------------------

   Term Loan
Commitments


--------------------------------------------------------------------------------

   Revolving Credit
Commitment


--------------------------------------------------------------------------------

          (USD)    (USD)

1.

   Banca Nazionale del Lavoro S.p.A., Hong Kong Branch    2,166,667    433,333

2.

   CITIC Ka Wah Bank Limited    1,500,000    300,000

3.

   Commerz (East Asia) Limited    2,166,667    433,333

4.

   DBS Bank Ltd.    833,333    166,667

5.

   IKB Deutsche Industriebank AG    833,333    166,667

6.

   JPMorgan Chase Bank, N.A.    1,666,667    333,333

7.

   KBC Bank N.V.    1,500,000    300,000

8.

   Lehman Brothers Commercial Corporation Asia Limited    1,666,667    333,333

9.

   Malayan Banking Berhad    1,500,000    300,000

10.

   Rabobank International Hong Kong Branch    1,666,667    333,333

11.

   Standard Chartered Bank (Hong Kong) Limited    2,833,333    566,667

12.

   Sumitomo Mitsui Banking Corporation    833,333    166,667

13.

   The Bank of Nova Scotia    2,166,667    433,333

14.

   UFJ Bank Limited    1,500,000    300,000

15.

   United Overseas Bank Limited, Hong Kong    2,166,667    433,333          

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

          25,000,000    5,000,000

 

101



--------------------------------------------------------------------------------

SCHEDULE 2

 

CONDITIONS PRECEDENT DOCUMENTS

 

PART 1

 

TO BE DELIVERED BEFORE THE FIRST UTILISATION

 

Original Obligors

 

1. A copy of the constitutional documents of each Original Obligor.

 

2. A copy of a resolution of the board of directors of each Original Obligor
approving the terms of, the transactions contemplated by, and the execution,
delivery and performance of the Finance Documents.

 

3. A specimen of the signature of each person authorised on behalf of an
Original Obligor to execute or witness the execution of any Finance Document or
to sign or send any document or notice in connection with any Finance Document.

 

4. In the case of each Original Guarantor (other than the Company), a copy of a
resolution signed by the Borrower as the sole holder of the issued or allotted
shares in that Original Guarantor approving the terms of, the transactions
contemplated by, and the execution, delivery and performance of the Finance
Documents.

 

5. In the case of each Original Guarantor (other than the Company), a copy of a
resolution of the board of directors of the Borrower, being the sole shareholder
in that Original Guarantor, approving the terms of the resolution referred to in
paragraph 4 above.

 

6. A certificate of an authorised signatory of the Company:

 

  (a) confirming that utilisation of the Total Commitments in full will not
breach any limit binding on any Original Obligor; and

 

  (b) certifying that each copy document specified in this Part 1 of Schedule 2
is correct and complete and that the original of each of those documents is in
full force and effect and has not been amended or superseded as at the Closing
Date.

 

7. Evidence that each agent of the relevant Original Obligor under the Finance
Documents for service of process in England, Singapore and Hong Kong has
accepted its appointment.

 

8. Evidence that the procedure contemplated by sections 47E-48 of the Companies
Ordinance of Hong Kong by Eastern Pacific Circuits Investments Limited has been
completed including a copy of its board resolutions, a copy of Form SC7 signed
by a majority of its directors and to be filed with the Companies Registry of
Hong Kong and a copy of its register of directors and shareholders.

 

Acquisition Documents

 

9. A certified copy of each Acquisition Document duly executed by all parties to
it.

 

10. A certified copy of the Seller Loan Note Instrument, duly executed by each
of the parties to it.

 

102



--------------------------------------------------------------------------------

Finance Documents

 

11. Originals of each of the following Finance Documents duly executed by each
of the parties to it:

 

(a) this Agreement;

 

(b) the Fee Letter;

 

(c) each Subordination Agreement;

 

(d) the Merix Letter of Support;

 

(e) each Security Document identified in Schedule 5 (Security Documents) as
having to be in effect on the Closing Date; and

 

(f) the Lomber Equity Pledge and the Dongguan Equity Pledge executed by each of
the parties to it;

 

(g) a certificate of an authorised signatory of the Company that it will procure
that EPC Lomber and EPC Dongguan ratify the signing to the Lomber Equity Pledge
and the Dongguan Equity Pledge (as referred to in Schedule 5 (Security
Documents)) respectively as soon as practicable and in any event within
twenty-one days after Closing;

 

(h) Any other document which the Company and the Facility Agent designate as a
Finance Document prior to the Closing Date.

 

Security

 

12. A copy of all notices required to be sent and other documents required to be
executed under the Security Documents identified in Schedule 5 (Security
Documents) as having to be in effect on the Closing Date, together with
acknowledgements of such notices where applicable.

 

13. All other documents, share certificates, title documents and consents
required under the Security Documents at that time or otherwise relating to
assets charged by the Security Documents identified in Schedule 5 (Security
Documents) as having to be in effect on the Closing Date.

 

Legal opinions

 

14. A legal opinion of Allen & Overy, legal advisers as to matters of English
law to the Finance Parties, addressed to the Finance Parties.

 

15. Legal opinions of counsel approved by the Facility Agent in respect of the
laws of the jurisdiction in which each Original Obligor is incorporated and, if
different, in respect of the laws governing each Security Document, addressed to
the Finance Parties.

 

Other documents and evidence

 

16. An original of an amendment letter in relation to the Capex Facility
Agreement, duly executed by all parties to it.

 

17. A copy of the Closing Confirmation Notice executed by all parties to it.

 

18. A copy of the executed service contracts for each Executive Officer.

 

103



--------------------------------------------------------------------------------

19. Evidence that all fees and expenses (including legal fees of the Agents)
then due and payable by the Company and the Borrower under this Agreement have
been or will be paid on or before the first Utilisation Date.

 

20. A copy of any other authorisation or other document, opinion or assurance
which the Facility Agent notifies the Company is necessary or desirable in
connection with the entry into and performance of, and the transactions
contemplated by, any Finance Document or for the validity and enforceability of
any Finance Document.

 

21. Copies of such documents as each of the Lenders may reasonably require to
comply with their know your customer requirements.

 

Additional Guarantor

 

22. The Accession Agreement duly executed by Eastern Pacific Circuits
Investments Limited.

 

23. The further documentation referred to in Part 3 of this Schedule in respect
of Eastern Pacific Circuits Investments Limited as an Additional Guarantor and
Obligor.

 

104



--------------------------------------------------------------------------------

PART 2

 

TO BE DELIVERED BEFORE SECOND UTILISATION

 

1. A copy of the constitutional documents of Eastern Pacific Circuits
Investments (Singapore) Pte. Ltd., to be renamed as Merix Holding (Singapore)
Pte. Ltd. (Merix Holding Singapore).

 

2. A copy of a resolution of the board of directors of Merix Holding Singapore
approving the terms of, the transactions contemplated by, and the execution,
delivery and performance of the Finance Documents to which it is a party.

 

3. A specimen of the signature of each person authorised on behalf of Merix
Holding Singapore to execute or witness the execution of any Finance Document or
to sign or send any document or notice in connection with any Finance Document.

 

4. A copy of a resolution signed by the Borrower as the sole holder of the
issued or allotted shares in Merix Holding Singapore approving the terms of, the
transactions contemplated by, and the execution, delivery and performance of the
Finance Documents.

 

5. A copy of a resolution of the board of directors of the Borrower, being the
sole shareholder in Merix Holding Singapore , approving the terms of the
resolution referred to in paragraph 4 above.

 

6. A certificate of an authorised signatory of Merix Holding Singapore:

 

  (a) confirming that utilisation of the Total Commitments in full will not
breach any limit binding on it; and

 

  (b) certifying that each copy document specified in this Part 2 of Schedule 2
is correct and complete and that the original of each of those documents is in
full force and effect and has not been amended or superseded as at the second
Utilisation Date.

 

7. Evidence that the agent of Merix Holding Singapore under the Finance
Documents for service of process in England has accepted its appointment.

 

8. Evidence that Merix Holding Singapore has completed the whitewash procedure
for financial assistance in accordance with section 76 of the Companies Act of
Singapore.

 

9. An original of each of the following documents duly executed by each party to
it:

 

  (a) an Accession Agreement entered into by Merix Holding Singapore;

 

  (b) the further documentation referred to in Part 3 of this Schedule in
respect of Merix Holding Singapore as an Additional Guarantor and Obligor; and

 

  (c) each Security Document identified in Schedule 5 (Security Documents) as
having to be in effect within 180 days of this Agreement (the Second Drawdown
Security Documents).

 

10. A copy of all notices required to be sent and other documents required to be
executed under each of the Second Drawdown Security Documents, together with
acknowledgements of such notices where applicable.

 

11. All other documents, share certificates, title documents and consents
required under the Security Documents at that time or otherwise relating to
assets charged by each of the Second Drawdown Security Documents.

 

105



--------------------------------------------------------------------------------

12. Evidence that each Second Drawdown Security Document has been, where
required, registered or approved by the relevant governmental authorities or
otherwise perfected.

 

13. Legal opinions of counsel approved by the Facility Agent in respect of the
laws of Singapore and, if different, in respect of the laws governing each
Finance Document to which Merix Holding Singapore is a party, addressed to the
Finance Parties.

 

14. Evidence that all expenses due and payable from the Company under this
Agreement in respect of the Finance Documents to which Merix Holding Singapore
is a party have been paid.

 

15. A copy of any other authorisation or other document, opinion or assurance
which the Facility Agent notifies the Company is necessary or desirable in
connection with the entry into and performance of, and the transactions
contemplated by, the Finance Documents or for the validity and enforceability of
any Finance Document.

 

106



--------------------------------------------------------------------------------

PART 3

 

TO BE DELIVERED IN RESPECT OF AN ADDITIONAL GUARANTOR

 

Additional Guarantors

 

1. An Accession Agreement, duly executed by the Company and the Additional
Guarantor.

 

2. Security Document(s) over its assets, duly executed by the Additional
Guarantor.

 

3. A copy of the constitutional documents of the Additional Guarantor.

 

4. A copy of a resolution of the board of directors of the Additional Guarantor
(or a committee of its board of directors) approving the terms of, the
transactions contemplated by, and the execution, delivery and performance of the
Accession Agreement and the Finance Documents to which it is acceding.

 

5. If applicable, a copy of a resolution of the board of directors of the
Additional Guarantor establishing the committee referred to in paragraph 4
above.

 

6. A specimen of the signature of each person authorised on behalf of the
Additional Guarantor to execute or witness the execution of any Finance Document
or to sign or send any document or notice in connection with any Finance
Document.

 

7. A copy of a resolution, signed by all (or any lower percentage agreed by the
Facility Agent) of the holders of the issued or allotted shares in the
Additional Guarantor, approving the terms of, the transactions contemplated by,
and the execution, delivery and performance of the Accession Agreement and the
Finance Documents to which it is acceding.

 

8. If applicable, a copy of a resolution of the board of directors of each
corporate shareholder in the Additional Guarantor approving the resolution
referred to in paragraph 7 above.

 

9. A certificate of an authorised signatory of the Additional Guarantor:

 

  (a) confirming that utilising the Total Commitments in full would not breach
any limit binding on it; and

 

  (b) certifying that each copy document specified in this Part 3 of Schedule 2
is correct and complete and that the original of each of those documents is in
full force and effect and has not been amended or superseded as at a date no
earlier than the date of the Accession Agreement.

 

10. If available, a copy of the latest audited accounts of the Additional
Guarantor.

 

11. For any Additional Guarantor which is not incorporated under the laws of
England and Wales, evidence that its agent under the Finance Documents for
service of process in England has accepted its appointment.

 

107



--------------------------------------------------------------------------------

Legal opinions

 

12. Legal opinions of counsel approved by the Facility Agent in respect of the
laws of the jurisdiction of incorporation of the Additional Guarantor (other
than Merix Holding HK) and, if different, in respect of the laws governing each
Security Document to which the Additional Guarantor is acceding, addressed to
the Finance Parties.

 

Other documents and evidence

 

13. Evidence that all expenses due and payable from the Company under this
Agreement in respect of the Accession Agreement have been paid.

 

14. A copy of any other authorisation or other document, opinion or assurance
which the Facility Agent notifies the Company is necessary or desirable in
connection with the entry into and performance of, and the transactions
contemplated by, the Accession Agreement or for the validity and enforceability
of any Finance Document.

 

108



--------------------------------------------------------------------------------

PART 4

 

TO BE DELIVERED IN RESPECT OF ADDITIONAL SECURITY

 

1. A copy of the constitutional documents of the relevant Obligor.

 

2. A copy of a resolution of the board of directors of the relevant Obligor (or
a committee of its board of directors) approving the terms of, the transactions
contemplated by, and the execution, delivery and performance of the Security
Document.

 

3. If applicable, a copy of a resolution of the board of directors of the
relevant Obligor establishing the committee referred to in paragraph 3 above.

 

4. A specimen of the signature of each person authorised on behalf of the
relevant Obligor to execute or witness the execution of the Security Document or
to sign or send any document or notice in connection with such Security
Document.

 

5. A copy of a resolution, signed by all (or any lower percentage agreed by the
Facility Agent) of the holders of the Obligor’s issued or allotted shares,
approving the execution of the Security Document.

 

6. If applicable, a copy of a resolution of the board of directors of each
corporate shareholder in the Obligor approving the resolution referred to in
paragraph 5 above.

 

7. A certificate of an authorised signatory of the relevant Obligor certifying
that each copy document specified in Part 4 of this Schedule 2 is correct and
complete and that the original of those documents is in full force and effect
and has not been amended or superseded as at a date no earlier than the date of
the additional Security Document.

 

8. A legal opinion of counsel approved by the Facility Agent in respect of the
laws of the jurisdiction in which the relevant Obligor is incorporated, and, if
different, in respect of the laws governing the additional Security Document,
addressed to the Finance Parties.

 

9. A copy of all notices required to be sent or other documents required to be
executed under the Security Document, together with acknowledgements of such
notices where applicable.

 

10. All other documents, share certificates, title documents and consents
required under the Security Document at that time or otherwise relating to
assets charged by the Security Document.

 

11. A copy of any other authorisation or other document, opinion or assurance
which the Facility Agent notifies the Company is necessary or desirable in
connection with the entry into and performance of, and the transactions
contemplated by, the Security Document or for the validity and enforceability of
any Finance Document.

 

109



--------------------------------------------------------------------------------

PART 5

 

FORM OF CLOSING CONFIRMATION NOTICE

 

Merix/EPC acquisition

 

1. Background

 

Reference is made to the payment direction notice between the parties dated
[date] (the Payment Direction Notice).

 

Terms defined in the Payment Direction Notice have the same meanings when used
in this confirmation.

 

2. Confirmation

 

(a) The Facility Agent acknowledges that it has received all amounts payable to
it in accordance with the Payment Direction Notice.

 

(b) The Seller and the Purchaser confirm that all conditions precedent to the
Acquisition, save for payment of the Initial Consideration which will occur
immediately following the execution of this confirmation, have been
unconditionally and irrevocably satisfied or waived.

 

(c) The Facility Agent confirms that all conditions precedent to drawdown under
the Merix Credit Agreement have been unconditionally and irrevocably satisfied
or waived.

 

(d) Following the execution of this confirmation, the Facility Agent shall apply
amounts received in accordance with the Payment Direction Notice as contemplated
by the Payment Direction Notice.

 

We agree to the above.

 

 

--------------------------------------------------------------------------------

EASTERN PACIFIC CIRCUITS HOLDINGS LIMITED

 

 

--------------------------------------------------------------------------------

MERIX CAYMANS TRADING COMPANY LIMITED

 

 

--------------------------------------------------------------------------------

MERIX MANUFACTURING (HONG KONG) LIMITED

 

110



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

MERIX CORPORATION

 

 

--------------------------------------------------------------------------------

STANDARD CHARTERED BANK (HONG KONG) LIMITED

in its capacity as Administrative Agent

 

 

--------------------------------------------------------------------------------

STANDARD CHARTERED BANK (HONG KONG) LIMITED

in its capacity as Facility Agent

 

111



--------------------------------------------------------------------------------

SCHEDULE 3

 

FORM OF REQUEST

 

To: Standard Chartered Bank (Hong Kong) Limited as Facility Agent

 

From: Merix Caymans Trading Company Limited

 

Date: [            ]

 

USD30,000,000 Credit Agreement

dated [            ] 2005 (the Agreement)

 

1. We refer to the Agreement. This is a Request. Terms defined in the Agreement
have the same meaning when used in this Request.

 

2. We wish to borrow a Term Loan/Revolving Credit Loan on the following terms:

 

  (a) Utilisation Date: [            ]

 

  (b) Amount/currency: [            ]

 

  (c) Term: [            ].

 

3. Our payment instructions are: [            ].

 

4. We confirm that each condition precedent under the Agreement which must be
satisfied on the date of this Request is so satisfied.

 

5. This Request is irrevocable.

 

By:

 

Merix Caymans Trading Company Limited

 

112



--------------------------------------------------------------------------------

SCHEDULE 4

 

FORM OF TRANSFER CERTIFICATE

 

To: Standard Chartered Bank (Hong Kong) Limited as Facility Agent

 

From: [THE EXISTING LENDER] (the Existing Lender) and [THE NEW LENDER] (the New
Lender)

 

Date: [            ]

 

Merix Caymans Trading Company Limited - USD30,000,000 Credit Agreement

dated [            ] 2005 (the Agreement)

 

1. We refer to the Agreement. This is a Transfer Certificate. Terms defined in
the Agreement have the same meaning when used in this Transfer Certificate.

 

2. The Existing Lender transfers by novation to the New Lender all the rights
and obligations of the Existing Lender which correspond to that portion of the
Existing Lender’s Commitments and participations in Loans under the Agreement
specified in the schedule to this Transfer Certificate (the Schedule) in
accordance with the terms of the Agreement.

 

3. The proposed Transfer Date is [            ].

 

4. On the Transfer Date the New Lender becomes party to the Agreement as a
Lender.

 

5. The administrative details of the New Lender for the purposes of the
Agreement are set out in the Schedule.

 

6. The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations in respect of this Transfer Certificate contained in the
Agreement.

 

7. This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of the Transfer Certificate.

 

8. This Transfer Certificate has been [executed and delivered as a deed]
[entered into] on the date stated at the beginning of this Transfer Certificate
and is governed by English law.

 

113



--------------------------------------------------------------------------------

THE SCHEDULE

 

Rights and obligations to be transferred by novation

[insert relevant details, including applicable Commitment (or part) and
participation in Loans]

 

 

PART 1

 

COMMITMENTS

 

Term Loan Commitments   Revolving Credit Loans Commitments

 

 

PART 2

 

PARTICIPATIONS IN LOANS

 

Term Loans   Revolving Credit Loans

 

114



--------------------------------------------------------------------------------

Administrative details of the New Lender

[insert details of Facility Office, address for notices and payment details
etc.]

 

 

 

[EXISTING LENDER]

 

[NEW LENDER]

 

The Transfer Date is confirmed by the Facility Agent as
[                        ].

 

FACILITY AGENT

 

By:

 

As Facility Agent

and for and on behalf of

each of the parties to the Agreement (other

than the Existing Lender and the New Lender)

 

Note: The execution of this Transfer Certificate may not transfer a
proportionate share of the Existing Lender’s interest in security in all
jurisdictions. It is the responsibility of the New Lender to ascertain whether
any other documents or other formalities are required to perfect a transfer of
such a share in the Existing Lender’s security in any jurisdiction and, if so,
to arrange for execution of those documents and completion of those formalities.

 

115



--------------------------------------------------------------------------------

SCHEDULE 5

 

SECURITY DOCUMENTS

 

Security Document

--------------------------------------------------------------------------------

 

Description

--------------------------------------------------------------------------------

 

Time limit to effect security

--------------------------------------------------------------------------------

Master Security Deed   All present and future assets of Merix Caymans Holding
Company Limited, Merix Caymans Trading Company Limited, Merix Manufacturing
(Hong Kong) Limited, Eastern Pacific Circuits Investments Limited and Merix UK
Limited (including its shareholding in any other subsidiaries)   On the Closing
Date Merix Holding Singapore Security Deed   All present and future assets of
Eastern Pacific Circuits Investments (Singapore) Pte. Ltd., (to be renamed as
Merix Holding (Singapore) Pte. Ltd.)   Within 180 days after the date of this
Agreement Merix Singapore Sales Security Deed   All present and future assets of
Merix Singapore Sales Pte. Ltd.   On the Closing Date Singapore Share Mortgage  
All of Merix Caymans Trading Company Limited’s present and future shareholding
in Merix Singapore Sales Pte. Ltd. and Eastern Pacific Circuits Investments
(Singapore) Pte. Ltd. (to be renamed as Merix Holding (Singapore) Pte. Ltd.)  
On the Closing Date UK Share Mortgage   All of Merix Caymans Trading Company
Limited’s present and future shareholding in Merix UK Limited   On the Closing
Date Lomber Equity Pledge   90% equity interest in Lomber (Huizhou) Limited (to
be renamed as Merix Lomber Printed Circuits (Huizhou) Limited) owned by Eastern
Pacific Circuits Investments Limited   Within 21 days after the date of this
Agreement Dongguan Equity Pledge   85.29% equity interest in EPC (Dongguan)
Limited (to be renamed as Merix Printed Circuits (Dongguan) Limited) owned by
Eastern Pacific Circuits Investments Limited   Within 21 days after the date of
this Agreement MHY Equity Pledge   95% equity interest in Eastern Pacific
Circuits (Huiyang) Limited (to be renamed as Merix Printed Circuits (Huiyang)
Limited) owned by Eastern Pacific Circuits Investments (Singapore) Pte. Ltd.  
Within 180 days after the date of this Agreement MHZ Equity Pledge   85% equity
interest in Eastern Pacific Circuits (Huizhou) Limited (to be renamed as Merix
Printed Circuits (Huizhou) Limited) owned by Eastern Pacific Circuits
Investments (Singapore) Pte. Ltd.   Within 180 days after the date of this
Agreement

 

116



--------------------------------------------------------------------------------

SCHEDULE 6

 

FORM OF COMPLIANCE CERTIFICATE

 

To: Standard Chartered Bank (Hong Kong) Limited as Facility Agent

 

From: Merix Caymans Trading Company Limited

 

Date: [            ]

 

USD30,000,000 Credit Agreement

dated [            ] 2005 (the Agreement)

 

1. We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate.

 

2. We confirm that as at [relevant testing date]:

 

  (a) Consolidated EBITDA was [            ] and Consolidated Total Debt Service
was [                        ]; therefore, the Fixed Charges Coverage Ratio was
[                        ] to 1;

 

  (b) Consolidated Total Borrowings were [                    ] and Consolidated
EBITDA was [                        ]; therefore, the Leverage Ratio was
[                        ] to 1;

 

  (c) Consolidated EBITDA was [                        ] and Consolidated Total
Interest Payable was [                        ]; therefore, the Interest
Coverage Ratio was [                        ] to 1;

 

  (d) the level of Capital Expenditure was [                        ];

 

  (e) the level of Excess Cashflow was [                        ].

 

3. We set out below calculations establishing the figures in paragraph 2 above:

 

[                        ].

 

4. We confirm that the following companies were Subsidiaries at [relevant
testing date]:

 

[                        ].

 

5. We confirm that as at [relevant testing date] the aggregate amount of Net
Proceeds from Recovery Events during the annual Accounting Period of the Company
ending [                        ] was [                        ].

 

6. We confirm that no Default is outstanding as at [relevant testing date] or,
if it is, the details of the Default and the remedial action proposed or being
taken are as follows:

 

[                        ].

 

Merix Caymans Trading Company Limited

 

By:

 

117



--------------------------------------------------------------------------------

SCHEDULE 7

 

FORM OF MARGIN CERTIFICATE

 

To: Standard Chartered Bank (Hong Kong) Limited as Facility Agent

 

From: Merix Caymans Trading Company Limited

 

Date: [            ]

 

USD30,000,000 Credit Agreement

dated [            ] 2005 (the Agreement)

 

1. We refer to the Agreement. This is a Margin Certificate. Terms defined in the
Agreement have the same meaning when used in this Margin Certificate.

 

2. We confirm that as at [relevant testing date] Consolidated Total Borrowings
were [                        ] and Consolidated EBITDA was
[                        ]; therefore, the Leverage Ratio was
[                        ] to 1.

 

3. We confirm that on the basis of the above, the applicable Margin in respect
of the Term Loans and the Revolving Credit Loans is [                        ]
per cent. per annum.

 

4. We set out below calculations establishing the figures in paragraph 2 above:

 

[                        ].

 

5. We confirm that no Default or Event of Default is outstanding as at
[                        ].

 

118



--------------------------------------------------------------------------------

SCHEDULE 8

 

FORM OF ACCESSION AGREEMENT

 

To: Standard Chartered Bank (Hong Kong) Limited as Facility Agent

 

From: Merix Caymans Trading Company Limited and ADDITIONAL GUARANTOR

 

Date: [            ]

 

USD30,000,000 Credit Agreement

dated [            ] 2005 (the Agreement)

 

We refer to the Agreement. This is an Accession Agreement. Terms defined in the
Agreement have the same meaning when used in this Accession Agreement.

 

1. [Name of company] of [address/registered office] agrees to become:

 

  (a) an Additional Guarantor under the Agreement and to be bound by the terms
of the Agreement as an [Additional Guarantor]; and

 

  (b) a Junior Creditor under the Group Subordination Agreement and to be bound
by the terms of the Group Subordination Agreement as a Junior Creditor.

 

2. The Repeating Representations are correct on the date of this Accession
Agreement.

 

3. This Accession Agreement has been executed and delivered as a deed on the
date stated at the beginning of this Accession Agreement and is governed by
English law.

 

Executed as a deed by

Merix Caymans Trading Company Limited

acting by

 

 

--------------------------------------------------------------------------------

    Director and  

 

--------------------------------------------------------------------------------

    Secretary

 

Executed as a deed by

[PROPOSED [ADDITIONAL BORROWER AND ]ADDITIONAL GUARANTOR]

 

   

 

--------------------------------------------------------------------------------

    Director and  

 

--------------------------------------------------------------------------------

    Secretary

 

119



--------------------------------------------------------------------------------

SCHEDULE 9

 

FORM OF MERIX LETTER OF SUPPORT

 

To: The Finance Parties as defined in the Agreement (as defined below)

 

[DATE]

 

Dear Sirs

 

Merix Caymans Trading Company Limited – USD30,000,000 Credit Agreement dated
2005 (the Agreement)

 

1. Interpretation

 

We refer to the Agreement. Capitalised terms defined in the Agreement have the
same meaning when used in this letter unless expressly defined in this letter
and the provisions of Clause 1.2 (Construction) of the Agreement apply to this
letter as though they were set out in full in this letter, except that reference
to the Agreement will be construed as references to this letter.

 

2. Undertaking

 

In consideration of the Finance Parties entering into the Agreement, we confirm
that, if an Event of Default is outstanding, we will co-operate reasonably with
the Finance Parties and Security Agents to facilitate the realisation of any
security asset under a Security Document, or the exercise of any right, power or
discretion exercisable, by the relevant Security Agent or any of its delegates
or sub-delegates in respect of such security assets, including without
limitation:

 

  (a) the execution of transfer or conveyance instruments, documents or
agreements;

 

  (b) the giving of notices or directions; or

 

  (c) instructing the relevant entity in the Group to take any action referred
to in paragraph (a) or (b) above.

 

3. Governing law

 

This letter is governed by English law.

 

Yours faithfully

 

For:

MERIX CORPORATION

 

[DATE]

 

120



--------------------------------------------------------------------------------

SCHEDULE 10

 

FORM OF SELLER LOAN NOTE INSTRUMENT

 

SUBORDINATED PROMISSORY NOTE

 

Merix Caymans Trading Company Limited

 

[28] September 2005

 

FOR VALUE RECEIVED, Merix Caymans Trading Company Limited, a company
incorporated under the laws of the Cayman Islands with its registered office at
Century Yard, Cricket Square, Hutchins Drive, P.O. Box 2681 GT, Grand Cayman,
British West Indies (the “Company”), unconditionally and irrevocably promises to
pay to the order of Eastern Pacific Circuits Holdings Limited (“Seller”) the
aggregate of (a) Eleven Million U.S. Dollars (U.S.$11,000,000) and (b) an amount
equal to the EBITDA Earnout Consideration (as defined in the SPA, as defined
below) (“Principal”), plus interest on the unpaid balance of the Principal from
the date hereof at the rate of (i) 7% per annum from the date of this Note to
and inclusive of 1 December, 2006, (ii) thereafter 8% per annum to and inclusive
of 1 December 2007, and (iii) thereafter 9% per annum until this Note is fully
paid as specified below (“Fixed Interest Rate”). The maturity date of this Note
is the later of (a) 15 March 2009; and (b) the date that is ten (10) Business
Days after the date on which all Relevant Claims are settled (“Maturity Date”).

 

The Company and the Seller are party to a Seller Subordination Agreement dated
on or about the date of this Note with Standard Chartered Bank (Hong Kong)
Limited as the security agent under the Credit Agreement (as defined below)
(“Seller Subordination Agreement”). The terms of this Note are, where expressly
provided for, subject to the terms of the Seller Subordination Agreement.

 

1. Purchase Agreement

 

This is the Note referred to in the Master Sale and Purchase Agreement dated
14 April, 2005 as varied by letter agreements dated 28 July, 2005 and
16 September 2005 and further amended by a Supplemental Agreement dated [28]
September, 2005 (“SPA”) between the Seller and Merix Corporation as the Buyer.
Capitalised terms used, but not defined, herein shall have the meaning given to
them in the SPA.

 

2. Subordination to Credit Agreement

 

(a) The Company is a party to a US$30,000,000 credit agreement dated on or about
the date of this Note between (amongst others) the Company and Standard
Chartered Bank (Hong Kong) Limited as the security agent (“Credit Agreement”).
“Senior Obligations” means all of the liabilities and payment obligations of the
Company and its subsidiaries under the Credit Agreement and, subject to
paragraph 2(b), all complete and partial refinancings of such liabilities and
payment obligations. Notwithstanding any other provision in this Note, all
payments hereunder shall be deferred until all the Senior Obligations (actual or
contingent) have been paid and discharged in full unless expressly permitted
under Clause 4 (Permitted Payments) of the Seller Subordination Agreement.

 

121



--------------------------------------------------------------------------------

(b) If the Senior Obligations are refinanced on an arm’s length basis, the
parties agree to enter into a subordination agreement with the parties advancing
funds for the refinancing on terms similar to those in the Seller Subordination
Agreement in respect of and to the extent that the new advances do not exceed
the Senior Obligations then outstanding.

 

3. Payment

 

(a) Accrued interest shall be payable in arrears on the first business day of
each March, June, September and December beginning 1 December 2006 (each a
“Quarterly Payment”) and on the Maturity Date; provided that if the prevailing
rate of interest under the Credit Agreement (“Lender Rate”) during the relevant
interest period, is less than the Fixed Interest Rate, the interest payment for
such period shall be the amount calculated at the Lender Rate and the difference
between the accrued interest calculated by reference to the Fixed Interest Rate
and the Lender Rate for such period (“Interest Rate Difference”) shall be paid
on the Maturity Date. Interest shall accrue on the Interest Rate Difference at
the Fixed Interest Rate and the amount of such interest shall be paid on the
Maturity Date.

 

(b) Regardless of the date EBITDA Earnout Consideration is determined, it shall
be deemed to have been outstanding from the date of this Note for all interest
calculation purposes. Once the EBITDA Earnout Consideration is determined, all
accrued and unpaid interest thereon, subject to the interest payment limitations
in Section 3(a), shall be paid on the first Quarterly Payment after such
determination.

 

(c) Principal shall be paid in four equal installments of 25% of the Principal
each on 1 March 2007, 1 December 2007, 1 December 2008 and 15 March 2009 (each a
“Principal Payment”). Each Principal Payment shall be made or deemed satisfied
as follows: (i) first, by reduction of the amount due by the amount of the Post
Cash Working Capital Shortfall determined pursuant to Clause 6.8 of the SPA not
previously applied to satisfaction of Principal; (ii) second, by reduction of
the amount due by the amount of settled Relevant Claims not previously applied
to the satisfaction of Principal; (iii) third, by suspension of the payment
obligation by the amount of asserted, but unsettled, Relevant Claims in the
manner provided in Section 4 hereof to the extent that such unsettled Relevant
Claims have not previously been applied to the suspension of Principal Payments;
and (iv) fourth, by payment in immediately available funds.

 

(d) If the Company fails to make any Quarterly Payment or Principal Payment or
pay any part thereof on its due date, interest on the unpaid amount shall accrue
on a day to day basis at the relevant Fixed Interest Rate from but excluding the
due date to and including the date of actual payment.

 

(e) All payments shall be applied to accrued interest and thereafter to
principal.

 

(f) All amounts due hereunder are payable in lawful money of the United States
of America.

 

(g) Principal plus accrued interest may be prepaid at any time without penalty
by the Company.

 

(h) Notwithstanding anything to the contrary contained herein or in the SPA, in
no event shall any amount payable by the Company as interest or other charges on
this Note exceed the highest lawful rate permissible under any law applicable
hereto.

 

4. Relevant Claims

 

If, in accordance with Schedule 4 of the SPA, the Buyer gives the Seller notice
of a Relevant Claim, and such Relevant Claim is not settled or otherwise
determined by the date of a Principal Payment, the Principal Payment shall be
suspended in the manner described in Section 3(c) by an amount equal to such
unsettled Relevant Claim (“Amount Claimed”). Upon the settlement or
determination of such Relevant Claim , the Principal Payment shall be deemed
satisfied to the extent of the amount settled or otherwise

 

122



--------------------------------------------------------------------------------

determined in respect of such Relevant Claim (the “Settled Amount”), and an
amount equal to the Amount Claimed less the Settled Amount, if any, shall be
paid to the Seller within ten (10) Business Days of the settlement or
determination of such Relevant Claim.

 

5. Acceleration

 

(a) The amounts payable hereunder may be declared immediately due and payable by
the Seller if: (a) the Company fails to make any Quarterly Payment when due and
such failure to pay continues for five (5) days, (b) the Company fails to make
any Principal Payment when due, or (c) the Company or any of its subsidiaries or
the Company’s shareholder raises financing other than the Facility (as defined
in the Credit Agreement), which in a single transaction or a series of related
transactions delivers proceeds in excess of US$50,000,000, or (d) the Company
shall have made an assignment for the benefit of creditors or shall have
admitted in writing its inability to pay its debts as they become due or
consented to the appointment of a receiver or liquidator or trustee or assignee
in bankruptcy or insolvency of all or of substantially all of its property; or
by order of a court of competent jurisdiction a receiver or liquidator or
trustee of the Company or any of its property shall have been appointed and
shall not have been discharged within 60 days, or by decree of such a court the
Company shall have been adjudicated insolvent and such decree shall have
continued undischarged and unstayed for 60 days after the entry thereof; or a
petition to reorganize the Company, pursuant to any bankruptcy or similar
statute applicable to the Company, shall have been filed against the Company and
shall not have been dismissed within 60 days after such filing, or the Company
shall have been adjudicated a bankrupt, or shall have filed a petition in
voluntary bankruptcy under any provision of any bankruptcy law, or shall have
consented to the filing of any bankruptcy or reorganization petition against it
under any such law, or shall have filed a petition to reorganize the Company
pursuant to any applicable law, provided that the foregoing acceleration right
may not be exercised in a manner that causes the outstanding Principal at any
time to be less than the prevailing liability cap, as determined in accordance
with Part 1 of Schedule 9 of the SPA (the “Retained Amount”). Thereafter, on
each date on which the liability cap falls in accordance with Part 1 of Schedule
9 of the SPA, and if Seller has exercised the foregoing acceleration right, the
Company shall forthwith pay to the Seller the difference between the Retained
Amount and the prevailing liability cap.

 

(b) Notwithstanding any other provision in this Note, the Seller’s rights under
paragraph (a) above may only be exercised in accordance with the Seller
Subordination Agreement.

 

6. Amendments to the Credit Agreement

 

(a) Subject to paragraph (b) below, the Company shall not, without the written
consent of the Seller agree to any amendment of any term of the Credit
Agreement, except for an amendment which:

 

  (i) is procedural or administrative in nature; or

 

  (ii) does not result in the Company being subjected to more onerous
obligations than those existing at the date hereof or which would otherwise
prejudice the Seller’s rights under this Note.

 

  (b) If:

 

(i) an Event of Default has been declared (other than in respect of a matter
referred to in Clause 20.3(b) (Breach of other obligations) under the Credit
Agreement) and is outstanding under the Credit Agreement; or

 

(ii) an Event of Default has been declared in respect of a matter referred to in
Clause 20.3(b) (Breach of other obligations) under the Credit Agreement and the
Facility Agent has taken action to accelerate the Senior Obligations in respect
of such an Event of Default, the Company may agree to any amendment of any term
of the Credit Agreement without the consent of the Seller.

 

123



--------------------------------------------------------------------------------

7. No set-off, counterclaim, deduction or withholding

 

All sums payable under this Note shall be paid in full without set-off or
counterclaiming for any reason and without deduction of or withholding for any
taxes, duties levies, imposts or charges of any nature other than as
contemplated in paragraphs 3(c), 4 and 5 hereof.

 

8. Waiver

 

The Company hereby waives demand, protest and notice of demand, protest and
nonpayment and consent to any and all renewals and extensions of the time of
payment under this Note.

 

9. Assignability

 

Neither the Seller nor the Company may assign, transfer, endorse or in any other
way alienate any of its rights under this Note whether in whole or in part.

 

10. Governing Law and Dispute Resolution

 

This Note is governed by the laws of the Hong Kong Special Administrative Region
of the People’s Republic of China. Any dispute arising under this Note shall be
resolved in accordance with Clause 29 of the SPA.

 

MERIX CAYMANS TRADING COMPANY LIMITED Name: Title:

 

124



--------------------------------------------------------------------------------

SCHEDULE 11

 

STRUCTURE MEMORANDUM

 

1. BACKGROUND

 

The purpose of this memorandum is to set out certain details of the Acquisition,
including:

 

  (a) all members of the Group (and all Joint Ventures and minority interests
held by any member of the Group);

 

  (b) descriptions which in all material respects are true, complete and correct
of the corporate ownership structure of the Group (including all minority
interests in any member of the Group), as it will be immediately after Closing;
and

 

  (c) all loans (of USD100,000 or more) between members of the Group and between
any member of the Group and a member of the Merix Group as they will be
immediately after Closing.

 

Terms defined in the credit agreement (Credit Agreement) in respect of the
Acquisition between, amongst others, Merix Caymans Holding and Standard
Chartered Bank (Hong Kong) Limited as agent have the same meaning when used in
this memorandum.

 

2. STRUCTURE OF THE GROUP

 

The parties believe the existing group structure of the Target Group is shown as
Appendix 1 (EPC group structure).

 

The Acquisition Documents provide:

 

  (a) for the sale and transfer by Eastern Pacific Circuits (HK) Limited of:

 

  (i) its manufacturing assets to Merix Manufacturing (Hong Kong) Ltd.; and

 

  (ii) its trading assets to Merix Caymans Trading Company Limited;

 

  (b) for the sale and transfer by Eastern Pacific Circuits Property Limited of
its business to Merix Manufacturing (Hong Kong) Ltd.;

 

  (c) for the sale and transfer by Eastern Pacific Circuits (Singapore) Pte Ltd
of its business to Merix Singapore Sales Pte Ltd.;

 

  (d) for the sale and transfer by Eastern Pacific Circuits (USA) Corporation of
its business to Merix Asia, Inc.;

 

  (e) for the sale and transfer by Eastern Pacific Circuits (Canada) Limited of
its business to Merix Circuits Corp.;

 

  (f) for the sale and transfer by Eastern Pacific Circuits (UK) Limited of its
business to Merix UK Limited;

 

125



--------------------------------------------------------------------------------

  (g) for the sale to Merix Caymans Trading Company Limited by Eastern Pacific
Circuits Limited of all of the issued share capital of Eastern Pacific Circuits
Investments (Singapore) Pte Ltd (to be renamed Merix Holding (Singapore) Pte
Ltd); and

 

  (h) for the sale to Merix Caymans Trading Company Limited by Eastern Pacific
Circuits (Cayman) Limited of all of the issued share capital of Eastern Pacific
Circuits Investments Limited (to be renamed Merix Holding (Hong Kong) Ltd).

 

The group structure of the Merix group of companies following the Acquisition is
shown as Appendix 2 (Merix group structure).

 

3. LOANS

 

The following lists all loans (of USD100,000 or more) between members of the
Group and between any member of the Group and a member of the Merix Group as
they will be immediately after Closing:

 

Merix Corporation will lend Merix Caymans Trading Company Limited at Closing an
amount not greater than USD55,000,000.

 

126



--------------------------------------------------------------------------------

APPENDIX 1

 

EPC GROUP STRUCTURE

 

LOGO [g62261image1.jpg]

 

 

127



--------------------------------------------------------------------------------

APPENDIX 2

 

MERIX GROUP STRUCTURE

 

LOGO [g62261image2.jpg]

 

 

128



--------------------------------------------------------------------------------

SIGNATORIES

 

Company MERIX CAYMANS HOLDING COMPANY LIMITED By:  

/s/ Mark Hollinger

--------------------------------------------------------------------------------

Name:   Mark Hollinger Title:   Director Borrower
MERIX CAYMANS TRADING COMPANY LIMITED By:  

/s/ Mark Hollinger

--------------------------------------------------------------------------------

Name:   Mark Hollinger Title:   Director Original Guarantors
MERIX CAYMANS HOLDING COMPANY LIMITED By:  

/s/ Mark Hollinger

--------------------------------------------------------------------------------

Name:   Mark Hollinger Title:   Director

 

i



--------------------------------------------------------------------------------

MERIX CAYMANS TRADING COMPANY LIMITED By:  

/s/ Mark Hollinger

--------------------------------------------------------------------------------

Name:   Mark Hollinger Title:   Director MERIX SINGAPORE SALES PTE. LTD By:  

/s/ Mark Hollinger

--------------------------------------------------------------------------------

Name:   Mark Hollinger Title:   Director MERIX MANUFACTURING (HONG KONG) LIMITED
By:  

/s/ Mark Hollinger

--------------------------------------------------------------------------------

Name:   Mark Hollinger Title:   Director MERIX UK LIMITED By:  

/s/ Mark Hollinger

--------------------------------------------------------------------------------

Name:   Mark Hollinger Title:   Director

 

ii



--------------------------------------------------------------------------------

Original Lenders     BANCA NAZIONALE DEL LAVORO S.P.A., HONG KONG BRANCH

By:

 

/s/ Franco Ungaro

--------------------------------------------------------------------------------

 

/s/ Vincent Yip

--------------------------------------------------------------------------------

Name:   Franco Ungaro   Vincent Yip Title:   Authorized Signatory   Authorized
Signatory CITIC KA WAH BANK LIMITED By:  

/s/ Henry Ng

--------------------------------------------------------------------------------

 

/s/ Jack Wong

--------------------------------------------------------------------------------

Name:   Hery Ng   Jack Wong Title:   Authorized Signatory   Authorized Signatory
COMMEREZBANK ASIA PACIFIC, COMMERZBANK HONG KONG BRANCH By:  

/s/ P.A. Kurtz

--------------------------------------------------------------------------------

 

/s/ Maggie Tan

--------------------------------------------------------------------------------

Name:   P.A. Kurtz   Maggie Tan Title:   Authorized Signatory   Authorized
Signatory DEVELOPMENT BANK OF SINGAPORE LIMITED By:  

/s/ Kuik Sam Aik

--------------------------------------------------------------------------------

    Name:   Kuik Sam Aik     Title:   Attorney    

 

iii



--------------------------------------------------------------------------------

IKB DEUTSCHE INDUSTRIEBANK AG By:  

/s/ David Kidd

--------------------------------------------------------------------------------

    Name:   David Kidd     Title:   Attorney     JP MORGAN CHASE BANK, N.A. By:
 

/s/ Anthony John Maher

--------------------------------------------------------------------------------

    Name:   Anthony John Maher     Title:   Authorized Signatory     KBC BANK
N.V. By:  

/s/ Luc Cools

--------------------------------------------------------------------------------

 

/s/ Andy Fung

--------------------------------------------------------------------------------

Name:   Luc Cools   Andy Fung Title:   Authorized Signatory   Authorized
Signatory LEHMAN BROTHERS COMMERCIAL CORPORATION ASIA LIMITED By:  

/s/ Edwin Wong

--------------------------------------------------------------------------------

    Name:   Edwin Wong     Title:   Attorney    

 

iv



--------------------------------------------------------------------------------

MALAYAN BANKING BERHAD By:  

/s/ Ong Seet Joon

--------------------------------------------------------------------------------

    Name:   Ong Seet Joon     Title:   Attorney     RABOBANK INTERNATIONAL HONG
KONG BRANCH By:  

/s/ Stan Lee

--------------------------------------------------------------------------------

 

/s/ Eric Poon

--------------------------------------------------------------------------------

Name:   Stan Lee   Eric Poon Title:   Authorized Signatory   Authorized
Signatory STANDARD CHARTERED BANK (HONG KONG) LIMITED By:  

/s/ Andrew Hardaere

--------------------------------------------------------------------------------

    Name:   Andrew Hardaere     Title:   Attorney     SUMITOMO MITSUI BANKING
CORPORATION By:  

/s/ Mitsuhiro Akiyama

--------------------------------------------------------------------------------

    Name:   Mitsuhiro Akiyama     Title:   Attorney    

 

v



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:  

/s/ Chao Wai Khean

--------------------------------------------------------------------------------

    Name:   Chao Wai Khean     Title:   Attorney     UFJ BANK LIMITED By:  

/s/ Hiraishi, Kenichi

--------------------------------------------------------------------------------

    Name:   Hiraishi, Kenichi     Title:   Deputy General
Manager            Authorized Signatory UNITED OVERSEAS BANK LIMITED, HONG KONG
By:  

/s/ Chow Yew Hon

--------------------------------------------------------------------------------

    Name:   Chow Yew Hon     Title:   Attorney     Facility Agent STANDARD
CHARTERED BANK (HONG KONG) LIMITED By:  

/s/ Jacky Chen

--------------------------------------------------------------------------------

    Name:   Jacky Chen     Title:   Loans & Agency Specialises    Authorized
Signatory

 

vi



--------------------------------------------------------------------------------

Security Agent     STANDARD CHARTERED BANK (HONG KONG) LIMITED By:  

/s/ Jacky Chen

--------------------------------------------------------------------------------

    Name:   Jacky Chen     Title:   Loans & Agency Specialises            
Authorized Signatory Administrative Agent STANDARD CHARTERED BANK (HONG KONG)
LIMITED By:  

/s/ Jacky Chen

--------------------------------------------------------------------------------

    Name:   Jacky Chen     Title:   Loans & Agency Specialises            
Authorized Signatory

 

vii